Exhibit 10.1
 
$1,000,000,000
CREDIT AGREEMENT
Dated as of July 15, 2011
among
WYNDHAM WORLDWIDE CORPORATION,
as Borrower
THE LENDERS REFERRED TO HEREIN,
BANK OF AMERICA, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
THE BANK OF NOVA SCOTIA,
DEUTSCHE BANK SECURITIES INC.,
THE ROYAL BANK OF SCOTLAND PLC and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Co-Documentation Agents
 
J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA, DEUTSCHE BANK SECURITIES INC.,
RBS SECURITIES INC. and CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arrangers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
 
       
2. THE LOANS
    22  
 
       
SECTION 2.1 Revolving Commitments
    22  
SECTION 2.2. Loans
    22  
SECTION 2.3 Revolving Credit Borrowing Procedure
    23  
SECTION 2.4 Use of Proceeds
    23  
SECTION 2.5 Swingline Commitment
    24  
SECTION 2.6 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    24  
SECTION 2.7 Competitive Bid Procedure — Competitive Loans
    26  
SECTION 2.8 Refinancings
    28  
SECTION 2.9 Fees
    29  
SECTION 2.10 Repayment of Loans; Evidence of Debt
    29  
SECTION 2.11 Interest on Loans
    30  
SECTION 2.12 Interest on Overdue Amounts
    31  
SECTUIB 2.13 Alternate Rate of Interest
    31  
SECTION 2.14 Termination, Reduction and Increase of Revolving Commitments
    31  
SECTION 2.15 Prepayment of Loans
    33  
SECTION 2.16 Eurocurrency Reserve Costs
    34  
SECTION 2.17 Reserve Requirements; Change in Circumstances
    34  
SECTION 2.18 Change in Legality
    36  
SECTION 2.19 Reimbursement of Lenders
    36  
SECTION 2.20 Pro Rata Treatment
    38  
SECTION 2.21 Right of Setoff
    38  
SECTION 2.22 Manner of Payments
    39  
SECTION 2.23 Taxes
    39  
SECTION 2.24 Certain Pricing Adjustments
    41  
SECTION 2.25 Prepayments Required Due to Currency Fluctuation
    41  
SECTION 2.26 Letters of Credit
    42  
SECTION 2.27 New Local Facilities
    49  
SECTION 2.28 Incremental Term Loans
    50  
SECTION 2.29 Loan Modification Offers
    51  
SECTION 2.30 Cash Collateral
    52  
SECTION 2.31 Defaulting Lenders
    53  
 
       
3. REPRESENTATIONS AND WARRANTIES OF BORROWER
    55  
 
       
SECTION 3.1 Corporate Existence and Power
    55  
SECTION 3.2 Corporate Authority, No Violation and Compliance with Law
    55  
SECTION 3.3. Governmental and Other Approval and Consents
    56  
SECTION 3.4 Financial Statements of Borrower
    56  
SECTION 3.5 No Change
    56  
SECTION 3.6 Copyrights, Patents and Other Rights
    56  
SECTION 3.7 Title to Properties
    57  
SECTION 3.8 Litigation
    57  
SECTION 3.9 Federal Reserve Regulations
    57  

  i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.10 Investment Company Act
    57  
SECTION 3.11 Enforceability
    57  
SECTION 3.12 Taxes
    57  
SECTION 3.13 Compliance with ERISA
    58  
SECTION 3.14 Disclosure
    58  
SECTION 3.15 Environmental Liabilities
    58  
SECTION 3.16 Material Subsidiaries
    58  
SECTION 3.17 Anti-Terrorism Laws
    59  
 
       
4. CONDITIONS OF LENDING
    59  
 
       
SECTION 4.1 Conditions Precedent to Closing
    59  
SECTION 4.2 Conditions Precedent to Each Extension of Credit
    61  
 
       
5. AFFIRMATIVE COVENANTS
    62  
 
       
SECTION 5.1. Financial Statements, Reports, etc.
    62  
SECTION 5.2 Corporate Existence; Compliance with Statutes
    64  
SECTION 5.3 Insurance
    64  
SECTION 5.4 Taxes and Charges
    64  
SECTION 5.5 ERISA Compliance and Reports
    64  
SECTION 5.6 Maintenance of and Access to Books and Records; Examinations
    65  
SECTION 5.7 Maintenance of Properties
    65  
SECTION 5.8 Changes in Character of Business
    65  
 
       
6. NEGATIVE COVENANTS
    65  
 
       
SECTION 6.1 Limitation on Indebtedness
    65  
SECTION 6.2 Consolidation, Merger, Sale of Assets
    67  
SECTION 6.3 Limitations on Liens
    67  
SECTION 6.4 Sale and Leaseback
    68  
SECTION 6.5 Consolidated Leverage Ratio
    69  
SECTION 6.6 Consolidated Interest Coverage Ratio
    69  
SECTION 6.7 Accounting Practices
    69  
 
       
7. EVENTS OF DEFAULT
    69  
 
       
8. THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER
    71    
SECTION 8.1 Administration by Administrative Agent
    71  
SECTION 8.2 Advances and Payments
    72  
SECTION 8.3 Sharing of Setoffs and Cash Collateral
    72  
SECTION 8.4 Notice to the Lenders
    73  
SECTION 8.5 Liability of Administrative Agent and each Issuing Lender
    73  
SECTION 8.6 Reimbursement and Indemnification
    74  
SECTION 8.7 Rights of Administrative Agent
    74  
SECTION 8.8 Independent Investigation by Lenders
    75  
SECTION 8.9 Notice of Transfer
    75  
SECTION 8.10 Successor Administrative Agent
    75  
SECTION 8.11 Resignation of an Issuing Lender or the Swingline Lender
    76  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 8.12 Agents Generally
    76  
 
       
9. GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS
    76  
 
       
SECTION 9.1 Guaranty
    76  
SECTION 9.2 No Subrogation
    77  
SECTION 9.3 Amendments, etc. with respect to the Obligations; Waiver of Rights
    77  
SECTION 9.4 Guaranty Absolute and Unconditional
    78  
SECTION 9.5 Reinstatement
    79  
 
       
10. MISCELLANEOUS
    79  
 
       
SECTION 10.1 Notices
    79  
SECTION 10.2. Survival of Agreement, Representations and Warranties, etc.
    81  
SECTION 10.3 Successors and Assigns; Syndications; Loan Sales; Participations
    81  
SECTION 10.4 Expenses
    84  
SECTION 10.5 Indemnity
    85  
SECTION 10.6 CHOICE OF LAW
    85  
SECTION 10.7 No Waiver
    85  
SECTION 10.8 Extension of Maturity
    86  
SECTION 10.9 Amendments, etc.
    86  
SECTION 10.10 Severability
    87  
SECTION 10.11 SERVICE OF PROCESS; WAIVER OF JURY TRIAL
    88  
SECTION 10.12 Headings
    89  
SECTION 10.13 Execution in Counterparts
    89  
SECTION 10.14 Entire Agreement
    89  
SECTION 10.15 Confidentiality
    89  
SECTION 10.16 USA PATRIOT Act
    90  
SECTION 10.17 Replacement of Lenders
    90  
SECTION 10.18 No Advisory or Fiduciary Responsibility
    91  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

             
 
    2.1     Commitments
 
    2.26     Existing Letters of Credit
 
    3.16     Material Subsidiaries

EXHIBITS

         
 
  A   Form of Opinion of Kirkland & Ellis LLP
 
  B   Form of Assignment and Acceptance
 
  C   Form of Compliance Certificate
 
  D-1   Form of Competitive Bid Request
 
  D-2   Form of Competitive Bid Invitation
 
  D-3   Form of Competitive Bid
 
  D-4   Form of Competitive Bid Accept/Reject Letter
 
  E   Form of Revolving Credit Borrowing Request
 
  F   Form of Joinder Agreement
 
  G-1   Form of New Revolving Lender Supplement
 
  G-2   Form of New Incremental Lender Supplement
 
  H   Form of Commitment Increase Supplement
 
  I   Form of Australian Local Facility Amendment
 
  J   Form of Solvency Certificate

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of July __, 2011, among WYNDHAM WORLDWIDE
CORPORATION, a Delaware corporation (the “Borrower”), the lenders party to this
Agreement from time to time (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
syndication agent (the “Syndication Agent”), THE BANK OF NOVA SCOTIA, DEUTSCHE
BANK SECURITIES INC., THE ROYAL BANK OF SCOTLAND PLC, and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as co-documentation agents (the “Co-Documentation
Agents”), and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”; together with the Syndication Agent, and the
Co-Documentation Agents, the “Agents”) for the Lenders.
          The parties hereto hereby agree as follows:

1.   DEFINITIONS

          For the purposes hereof unless the context otherwise requires, the
following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP and all terms defined in the New York Uniform Commercial Code and not
otherwise defined herein shall have the respective meanings accorded to them
therein:
     “Act” shall have the meaning assigned to such term in Section 10.16.
     “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
     “ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Section 2.
     “Administrative Agent” is defined in the preamble and includes each other
Person appointed as the successor Administrative Agent pursuant to Section 8.10.
     “Affiliate” shall mean as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, a Person shall be deemed to
be “controlled by” another if such latter Person possesses, directly or
indirectly, power either to (i) vote 10% or more of the securities having
ordinary voting power for the election of directors of such controlled Person or
(ii) direct or cause the direction of the management and policies of such
controlled Person whether by contract or otherwise.
     “Agents” is defined in the preamble.
     “Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the sum of (i) the amount of such Lender’s Revolving Commitment
then in effect or, if the Revolving Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding and (ii) the
aggregate unpaid principal amount of the Incremental Term Loans, if any, of such
Lender then outstanding.
     “Aggregate Exposure Percentage” shall mean, with respect to any Lender at
any time, the ratio (expressed as a percentage) of such Lender’s Aggregate
Exposure at such time to the Aggregate Exposure of all Lenders at such time.
     “Agreement” shall mean, on any date, this Credit Agreement as originally in
effect on the Closing Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.

 



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” (“Prime Rate”) and (c) LIBOR plus 1%. The
Prime Rate is a rate set by Bank of America based upon various factors including
Bank of America’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any changes in such price
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Applicable Law” shall mean, with respect to any Person, all provisions of
statutes, rules, regulations and orders of governmental bodies or regulatory
agencies applicable to such Person, and all binding orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party or is subject.
     “Assignment and Acceptance” shall mean an agreement in the form of
Exhibit B hereto, executed by the assignor, assignee and the other parties as
contemplated thereby.
          “Australian Dollars” or “A$” shall mean lawful money of Australia.
          “Australian Local Facility Amendment” shall mean Local Facility
Amendment No. 1, dated as of the Closing Date, between the Borrower and the
Lenders party thereto, in the form of Exhibit I hereto.
     “Auto-Reinstatement Letter of Credit” shall have the meaning assigned to
such term in Section 2.26(j).
     “Basis Point” shall mean 1/100th of 1%.
     “Bank of America” shall mean Bank of America, N.A.
     “Board” shall mean the Board of Governors of the Federal Reserve System.
     “Bookrunners” shall mean, collectively, J.P. Morgan Securities LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated in their capacities as joint
bookrunners.
     “Borrower” is defined in the preamble.
     “Borrower Materials” shall have the meaning assigned to such term in the
last paragraph of Section 5.1.
     “Borrowing” shall mean a group of Loans of a single Interest Rate Type made
by the Lenders (or in the case of a Competitive Borrowing, by the Lender or
Lenders whose Competitive Bids have been accepted pursuant to Section 2.7) on a
single date and as to which a single Interest Period is in effect.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banks in the State of New York are permitted to close; provided,
however, that when used in connection with (x) a LIBOR Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits or deposits in any Optional Currency, as applicable, on the
London Interbank market and (y) a Local Competitive Loan, the term

 



--------------------------------------------------------------------------------



 



    “Business Day” shall also exclude any day on which banks are not open for
general business in the principal financial center of the relevant jurisdiction.

     “Calculation Time” shall have the meaning assigned to such term in Section
2.25(a).
          “Canadian Dollars” or “C$” shall mean lawful money of Canada.
     “Capital Lease” shall mean as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
     “Cash Collateral Account” shall mean a collateral account established with
the Administrative Agent, in the name of the Administrative Agent and under its
sole dominion and control, into which the Borrower or any Subsidiary Borrower
shall from time to time deposit Dollars, or Cash Equivalents, in the case of any
such deposit made pursuant to Section 2.26(g), pursuant to the express
provisions of this Agreement requiring such deposit.
     “Cash Collateralize” shall mean to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Issuing Lender or Swingline
Lender (as applicable) and the Lenders, as collateral for L/C Exposure,
Obligations in respect of Swingline Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), into a
Cash Collateral Account cash or deposit account balances or, if the Issuing
Lender or Swingline Lender benefitting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the Issuing Lender or the Swingline Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
     “Cash Equivalents” shall mean any of the following, to the extent acquired
for investment and not with a view to achieving trading profits: (i) obligations
fully backed by the full faith and credit of the United States of America
maturing not in excess of twelve months from the date of acquisition,
(ii) commercial paper maturing not in excess of twelve months from the date of
acquisition and rated at least “P-1” by Moody’s or “A-1” by S&P on the date of
such acquisition, (iii) the following obligations of any Lender or any domestic
commercial bank having capital and surplus in excess of $500,000,000, which has,
or the holding company of which has, a commercial paper rating meeting the
requirements specified in clause (ii) above: (a) time deposits, certificates of
deposit and acceptances maturing not in excess of twelve months from the date of
acquisition, or (b) repurchase obligations with a term of not more than thirty
days for underlying securities of the type referred to in clause (i) above,
(iv) money market funds that invest exclusively in interest bearing, short-term
money market instruments and adhere to the minimum credit standards established
by Rule 2a-7 of the Investment Company Act of 1940 (17 C.F.R. §270.2A-7 (April
1, 2004), and (v) municipal securities: (a) for which the pricing period in
effect is not more than twelve months long and (b) rated at least “P-1” by
Moody’s or “A-1” by S&P. Notwithstanding the foregoing, auction rate securities
shall not constitute Cash Equivalents.
     “Cendant” shall mean Cendant Corporation, a Delaware corporation.
     “Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
directly or indirectly, beneficially or of

 



--------------------------------------------------------------------------------



 



    record, of ownership or control of in excess of 35% of the voting common
stock of the Borrower on a fully diluted basis at any time or (ii) if at any
time, individuals who on the Closing Date constituted the Board of Directors of
the Borrower (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of the Borrower,
as the case may be, was approved by a vote of the majority of the directors then
still in office who were either directors on the Closing Date or whose election
or a nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Borrower then in office.

     “Closing Date” shall mean the date on which the conditions precedent set
forth in Section 4.1 have been satisfied or waived.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Co-Documentation Agents” is defined in the preamble.
     “Commitment Increase Notice” shall have the meaning assigned to such term
in Section 2.14(d).
     “Competitive Bid” shall mean an offer by a Revolving Lender to make a
Competitive Loan pursuant to Section 2.7, in the form of Exhibit D-3.
     “Competitive Bid Accept/Reject Letter” shall mean a notification made by
the Borrower or any Subsidiary Borrower pursuant to Section 2.7(d) in the form
of Exhibit D-4.
     “Competitive Bid Rate” shall mean as to any Competitive Bid for a
Competitive Loan made by a Revolving Lender pursuant to Section 2.7(b), (a) in
the case of a LIBOR Loan, the Margin and (b) in the case of a Fixed Rate
Competitive Loan, the fixed rate of interest offered by the Revolving Lender
making such Competitive Bid.
     “Competitive Bid Request” shall mean a request made pursuant to Section 2.7
in the form of Exhibit D-1.
     “Competitive Borrowing” shall mean a Borrowing consisting of a Competitive
Loan or concurrent Competitive Loans from the Revolving Lender or Revolving
Lenders whose Competitive Bids for such Borrowing have been accepted by the
Borrower or any Subsidiary Borrower under the bidding procedure described in
Section 2.7.
     “Competitive Loan” shall mean a Loan from a Revolving Lender to the
Borrower or any Subsidiary Borrower pursuant to the bidding procedure described
in Section 2.7. Each Competitive Loan shall be a LIBOR Competitive Loan or a
Fixed Rate Competitive Loan.
     “Confidential Information” shall mean information concerning the Borrower,
its Subsidiaries or its Affiliates which is non-public, confidential or
proprietary in nature, or any information that is marked or designated
confidential by or on behalf of the Borrower, which is furnished to any Lender
by the Borrower or any of its Affiliates directly or through the Administrative
Agent in connection with this Agreement or the transactions contemplated hereby
(at any time on, before or after the date hereof), together with all analyses,
compilations or other materials prepared by such Lender or its respective
directors, officers, employees, agents, auditors, attorneys, consultants or
advisors which contain or otherwise reflect such information.

 



--------------------------------------------------------------------------------



 



     “Consolidated Assets” shall mean, at any date of determination, the total
assets of the Borrower and its Consolidated Subsidiaries determined in
accordance with GAAP.
     “Consolidated Audited Financial Statements” shall have the meaning assigned
to such term in Section 3.4(a).
     “Consolidated EBITDA” shall mean, without duplication, for any period for
which such amount is being determined, the sum of the amounts for such period of
(i) Consolidated Net Income, (ii) provision for taxes based on income,
(iii) depreciation expense, (iv) Consolidated Interest Expense, (v) amortization
expense, (vi) payments in an aggregate amount not to exceed $35,000,000 during
any Rolling Period that arise out of or in connection with the Spin-Off
including those made in respect of legacy Cendant expense reimbursement
obligations, (vii) cash restructuring charges in an aggregate amount not to
exceed $35,000,000 after the Closing Date taken in connection with publicly
announced business and operation restructurings provided that any such
restructuring charges taken in any fiscal quarter shall, for purposes of
calculating Consolidated EBITDA, be deemed to be taken 25% in such fiscal
quarter and 25% in each of the following three fiscal quarters and (viii) other
non-cash items reducing Consolidated Net Income, minus (plus) (ix) any
non-recurring gains (losses) on business exit activities outside the ordinary
course of business if such gains (losses) are included in Consolidated Net
Income) minus (x) any cash expenditures during such period in excess of
$25,000,000 to the extent such cash expenditures (A) did not reduce Consolidated
Net Income for such period and (B) were applied against reserves that
constituted non-cash items which reduced Consolidated Net Income during prior
periods (including reserves established upon the consummation of the Spin-Off),
all as determined on a consolidated basis for the Borrower and its Consolidated
Subsidiaries in accordance with GAAP; provided that to the extent the aggregate
amount of cash expenditures referred to in clause (x) above exceeds $50,000,000
in any period of measurement, such amounts may be spread ratably over the period
being measured and the periods of measurement for the subsequent three fiscal
years, provided, however, that in any annual measurement period the maximum
amount being spread may not exceed $100,000,000 and any excess over that amount
must be reflected fully in the relevant measurement period. Notwithstanding the
foregoing, in calculating Consolidated EBITDA pro forma effect shall be given to
each (1) acquisition of a Consolidated Subsidiary or any other entity acquired
by the Borrower or any of its Consolidated Subsidiaries in a merger, where the
purchase price or merger consideration exceeds $25,000,000 during such period
and (2) disposition property by the Borrower and its Consolidated Subsidiaries
yielding gross profits in excess of $25,000,000 during such period as if such
acquisition or disposition had been made on the first day of such period.
     “Consolidated Financial Statements” shall have the meaning assigned to such
term in Section 3.4(b).
     “Consolidated Interest Coverage Ratio” shall mean, for any period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period.
     “Consolidated Interest Expense” shall mean for any period for which such
amount is being determined, total interest expense paid or payable in cash
(including that properly attributable to Capital Leases in accordance with GAAP
but excluding in any event (x) all capitalized interest and amortization of debt
discount and debt issuance costs and (y) debt extinguishment costs) of the
Borrower and its Consolidated Subsidiaries on a consolidated basis including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net cash
costs (or minus net profits) under Interest Rate Protection Agreements minus,
without duplication, any interest

 



--------------------------------------------------------------------------------



 



income of the Borrower and its Consolidated Subsidiaries on a consolidated basis
during such period. Notwithstanding the foregoing, interest expense in respect
of any Securitization Indebtedness or any Non-Recourse Indebtedness shall not be
included in Consolidated Interest Expense.
     “Consolidated Leverage Ratio” shall mean, as of the last day of any period,
the ratio of (a) Consolidated Total Indebtedness on such day to (b) Consolidated
EBITDA for such period.
     “Consolidated Net Income” shall mean, for any period for which such amount
is being determined, the net income (or loss) of the Borrower and its
Consolidated Subsidiaries during such period determined on a consolidated basis
for such period taken as a single accounting period in accordance with GAAP,
provided that there shall be excluded (i) income (loss) of any Person (other
than a Consolidated Subsidiary of the Borrower) in which the Borrower or any of
its Consolidated Subsidiaries has any equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or its Consolidated Subsidiaries by such Person during such
period, (ii) the income of any Consolidated Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Consolidated Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Consolidated Subsidiary, (iii) any extraordinary after-tax gains and (iv) any
extraordinary or unusual pretax losses (including indemnity obligations incurred
or liabilities assumed in connection with the Spin-Off).
     “Consolidated Net Worth” shall mean, as of any date of determination, all
items which in conformity with GAAP would be included under shareholders’ equity
on a consolidated balance sheet of the Borrower and its Subsidiaries at such
date.
     “Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower
that are required to be consolidated with the Borrower for financial reporting
purposes in accordance with GAAP.
     “Consolidated Total Indebtedness” shall mean (i) the total amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis using GAAP principles of consolidation, which is, at the
dates as of which Consolidated Total Indebtedness is to be determined,
includable as liabilities on a consolidated balance sheet of the Borrower and
its Subsidiaries, plus (ii) without duplication of any items included in
Indebtedness pursuant to the foregoing clause (i), Indebtedness of others which
the Borrower or any of its Consolidated Subsidiaries has directly or indirectly
assumed or guaranteed (but only to the extent so assumed or guaranteed) or
otherwise provided credit support therefor, including without limitation,
Guaranty Obligations; provided that, for purposes of this definition,
Indebtedness shall not include (1) Guaranty Obligations and contingent
liabilities incurred or assumed in connection with the Spin-Off (including those
determined in accordance with FIN 45 and SFAS), (2) Securitization Indebtedness,
(3) the aggregate undrawn amount of outstanding Letters of Credit,
(4) Non-Recourse Indebtedness, or (5) obligations incurred under any derivatives
transaction entered into in the ordinary course of business pursuant to hedging
programs. In addition, for purposes of this definition, the amount of
Indebtedness at any time shall be reduced (but not to less than zero) by the
amount of Excess Cash.
     “Consolidated Unaudited Financial Statements” shall have the meaning
assigned to such term in Section 3.4(b).
          “Currency” shall mean Dollars or any Optional Currency.

 



--------------------------------------------------------------------------------



 



     “Debtor Relief Law” shall mean the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United State or other
applicable jurisdictions form time to time in effect and affecting the rights of
creditors generally.
     “Default” shall mean any event, act or condition, which with notice or
lapse of time, or both, would constitute an Event of Default.
     “Defaulting Lender” shall mean, subject to Section 2.31, any Lender that,
as reasonably determined by the Administrative Agent, (a) has failed to perform
any of its funding obligations hereunder including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations hereunder, unless such obligation is the subject of a good faith
dispute, or has made a public statement to that effect with respect to its
funding obligations hereunder or (c) has, or has had a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment unless, in each case, such
Lender has confirmed in writing its intention to fulfill its funding obligations
hereunder; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
     “Disclosed Matters” shall mean public filings with the Securities and
Exchange Commission made by the Borrower or any of its Subsidiaries on Form S-4,
Form 8-K, Form 10-Q, Form 10-K or Form 10 (as filed at least three days prior to
the Closing Date, as applicable) or any successor form.
     “Dollar Equivalent” shall mean, on any date of determination, (a) with
respect to any amount denominated in Dollars, such amount, and (b) with respect
to an amount denominated in any Optional Currency, the equivalent in Dollars of
such amount determined by the Administrative Agent in accordance with normal
banking industry practice using the Exchange Rate on the date of determination
of such equivalent. In making any determination of the Dollar Equivalent (for
purposes of calculating the amount of Loans to be borrowed from the respective
Lenders on any date or for any other purpose), the Administrative Agent shall
use the relevant Exchange Rate in effect on the date on which the Borrower or
any Subsidiary Borrower delivers a Borrowing Request for Loans or on such other
date upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
     “Dollars” and “$” shall mean lawful money of the United States of America.
     “Domestic LIBOR Competitive Loan” shall mean any LIBOR Competitive Loan
made to the Borrower or any Subsidiary Borrower in the United States.
     “Domestic Fixed Rate Competitive Loan” shall mean any Fixed Rate
Competitive Loan made to the Borrower or any Subsidiary Borrower in the United
States.

 



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary Borrower” shall mean any Subsidiary Borrower organized
under the laws of the United States or any political subdivision thereof.
     “Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any
Lender and (iii) any other Person approved by the Administrative Agent, the
relevant Issuing Lender, the Swingline Lender and the Borrower (such approvals
not to be unreasonably withheld or delayed) provided the consent of the Borrower
shall not be required so long as an Event of Default has occurred and is
continuing; provided that “Eligible Assignee” shall not include (x) any natural
person, (y) any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (y), or (z) with respect to any revolving facility
under this Agreement (including any Revolving Commitment) the Borrower or any of
its Subsidiaries or controlled Affiliates.
     “EMU Legislation” shall mean the legislative measures of the European
Council (including without limitation the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.
     “Environmental Law” shall mean all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees, judgments, injunctions, notices or
requirements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters, including without limitation, the
Clean Water Act also known as the Federal Water Pollution Control Act (“FWPCA”)
33 U.S.C. § 1251 et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq.,
the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §§
136 et seq., the Surface Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C.
§§ 1201 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Superfund Amendment and
Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the
Emergency Planning and Community Right to Know Act (“ECPCRKA”), 42 U.S.C. §
11001 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §
6901 et seq., the Occupational Safety and Health Act as amended (“OSHA”), 29
U.S.C. § 655 and § 657, together, in each case, with any amendment thereto, and
the regulations adopted and binding publications promulgated thereunder and all
substitutions thereof.
     “Environmental Liabilities” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
such Act may be amended from time to time, and the regulations promulgated
thereunder.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 



--------------------------------------------------------------------------------



 



     “ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder as in effect on the
date hereof (other than an event for which the 30-day notice period is waived
pursuant to regulations as in effect on the date hereof) with respect to a Plan;
(b) the failure by any Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Plan, whether or not waived; (c) a determination that any Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in Reorganization, or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA).
     “Euro” and “€” shall mean the single currency of Participating Member
States introduced in accordance with the provisions of Article 123 of the Treaty
and, in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.
     “Event of Default” shall have the meaning given such term in Section 7
hereof.
     “Excess Cash” shall mean all cash and Cash Equivalents of the Borrower and
its Consolidated Subsidiaries at such time determined on a consolidated basis in
accordance with GAAP in excess of $10,000,000.
     “Exchange Rate” shall mean, on any day, with respect to any Optional
Currency, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. Eastern time, on such day on the Bloomberg
Benchmark Currency Rates page for such Optional Currency, and provided that the
Issuing Lender may use such exchange rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Optional Currency. In the event that such rate does not appear
on any Bloomberg Benchmark Currency Rates page, the Exchange Rate shall be
determined by reference to such publicly available service for displaying
exchange rates as may be agreed upon in writing between the Borrower and the
Administrative Agent.
     “Excluded Taxes” shall mean, with respect to any Lender, or any other
recipient of payment to be made by or on account of any obligation of the
Borrower or any Subsidiary Borrower hereunder or under any Fundamental Document,
(a) income taxes and franchise taxes based on (or measured by) its net income or
net profits (or franchise taxes imposed in lieu of net income taxes) imposed on
such Lender or other recipient as a result of a present or former connection
between such Lender or such recipient and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment hereunder, or enforced, this Agreement),
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction, (c) any withholding tax that is
imposed on

 



--------------------------------------------------------------------------------



 



    amounts payable to such Lender in Dollars, or any other recipient of any
payment to be made by or on account of any obligation denominated in Dollars of
the Borrower or any Domestic Subsidiary Borrower hereunder, at the time such
Lender becomes a party to this Agreement (or designates a new Lending Office),
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower or any Domestic
Subsidiary Borrower with respect to such withholding tax pursuant to Section
2.23(a), (d) Taxes attributable to such Lender’s failure to comply with
Section 2.23(e), and (e) any Taxes imposed as a result of such Lender’s gross
negligence or willful misconduct.

     “Existing Issuing Lender” shall mean any issuer of an Existing Letter of
Credit.
     “Existing Letters of Credit” shall mean the letters of credit described on
Schedule 2.26 hereto.
     “Facility Fee” shall have the meaning given such term in Section 2.9(a)
hereof.
     “Federal Funds Rate” shall mean, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Competitive Loans.
     “Fixed Rate Competitive Loan” shall mean a Competitive Loan (either a
Domestic Fixed Rate Competitive Loan or a Local Fixed Rate Competitive Loan)
bearing interest at a fixed percentage rate per annum (expressed in the form of
a decimal to no more than four decimal places) specified by the Lender making
such Loan in its Competitive Bid.
     “Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Revolving
Percentage of the L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
     “Fundamental Documents” shall mean this Agreement, any Notes and any
Compliance Certificate which is required to be executed by the Borrower or any
Subsidiary Borrower pursuant to Section 5.1(c) and delivered to the
Administrative Agent in connection with this Agreement.

 



--------------------------------------------------------------------------------



 



     “Funding Office” shall mean the office of the Administrative Agent
specified in Section 10.1 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
     “GAAP” shall mean generally accepted accounting principles in the United
States as in effect from time to time. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrower and the Administrative Agent agree upon written request of the
Borrower or Administrative Agent, as applicable, to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. If an agreement to amend cannot
be made after 45 days following delivery of such written request, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission.
     “Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States or foreign.
     “Granting Lender” shall have the meaning assigned to such term in Section
10.3(k).
     “Guaranty” shall mean the guaranty of the Subsidiary Borrower Obligations
provided by the Borrower pursuant to Section 9.
     “Guaranty Obligation” shall mean any obligation, contingent or otherwise,
of the Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided, however, that in calculating the amount
of any Guaranty Obligation for any purpose under this Agreement, the amount of
such Guaranty Obligation shall be limited to the extent necessary so that such
amount does not exceed the value of the assets of such Person (as reflected on a
consolidated balance sheet of such Person prepared in accordance with GAAP) to
which any creditor or beneficiary of such Guaranty Obligation would have
recourse. Notwithstanding the foregoing definition, the term “Guaranty
Obligation” shall not include any direct or indirect obligation of a Person as a
general partner of a general partnership or a joint venturer of a joint venture
in respect of Indebtedness of such general partnership or joint venture, to the
extent such Indebtedness is contractually non-recourse to the assets of such
Person as a general partner or joint venturer (other than assets comprising the
capital of such general partnership or joint venture). The term “Guaranty
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.

 



--------------------------------------------------------------------------------



 



     “Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Incremental Amendment” shall have the meaning assigned to such term in
Section 2.28(a).
     “Incremental Lender” shall have the meaning assigned to such term in
Section 2.28(a).
     “Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.28(a).
     “Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting account payables arising in the ordinary course and payable within
180 days); (ii) indebtedness of others of the type described in clause (i),
(iii), (iv) or (v) of this definition of Indebtedness, which such Person has
directly or indirectly assumed or guaranteed (but only to the extent so assumed
or guaranteed) or otherwise provided credit support therefor, including without
limitation, Guaranty Obligations; (iii) indebtedness of others secured by a Lien
on assets of such Person, whether or not such Person shall have assumed such
indebtedness (but only to the extent of the fair market value of such assets);
(iv) obligations of such Person in respect of letters of credit, acceptance
facilities, or drafts or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person (other than account
payables arising in the ordinary course and payable within 180 days); or (v)
obligations of such Person under Capital Leases.
     “Indemnified Party” shall have the meaning assigned to such term in Section
10.5.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other
Taxes.
     “Insolvent” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is insolvent within the meaning of Section 4245 of
ERISA.
     “Interest Payment Date” shall mean, with respect to any Borrowing, the last
day of the Interest Period applicable thereto and, in the case of a LIBOR
Borrowing with an Interest Period of more than three months’ duration or a Fixed
Rate Borrowing with an Interest Period of more than 90 days’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months duration or 90 days’ duration, as the case may be, been applicable
to such Borrowing, and, in addition, the date of any refinancing or conversion
of a Borrowing with, or to, a Borrowing of a different Interest Rate Type;
provided, that as to any Swingline Loan, “Interest Payment Date” shall mean the
day that such Loan is required to be repaid.
     “Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day or if the
date of the LIBOR Borrowing is the last day of any month, on the last day) in
the calendar month that is 1, 2, 3, 6 or, subject to each Lender’s approval, 9
or 12 months thereafter, as the Borrower or any applicable Subsidiary Borrower
may

 



--------------------------------------------------------------------------------



 



    elect, (b) as to any ABR Borrowing, the period commencing on the date of
such Borrowing and ending on the earliest of (i) the next succeeding March 31,
June 30, September 30 or December 31, (ii) the Maturity Date and (iii) the date
such Borrowing is refinanced with a Borrowing of a different Interest Rate Type
in accordance with Section 2.8 or is prepaid in accordance with Section 2.15 and
(c) as to any Fixed Rate Borrowing, the period commencing on the date of such
Borrowing and ending on the date specified in the Competitive Bids in which the
offer to make the Fixed Rate Competitive Loans comprising such Borrowing were
extended, which shall not be earlier than one day after the date of such
Borrowing or later than 360 days after the date of such Borrowing; provided,
however, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of LIBOR Loans only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) no Interest Period
may be selected which would extend beyond the Maturity Date. Interest shall
accrue from, and including, the first day of an Interest Period to, but
excluding, the last day of such Interest Period.

     “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
     “Interest Rate Type” when used in respect of any Loan or Borrowing, shall
refer to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined. For purposes hereof, “Rate” shall
include LIBOR, the Alternate Base Rate and the Fixed Rate.
     “Issuance” shall mean with respect to any Letter of Credit, the issuance,
amendment, renewal or extension of such Letter of Credit, provided that the
reinstatement of any Letter of Credit shall not constitute an issuance of such
Letter of Credit.
     “Issuing Lender” shall mean, either JPMorgan Chase Bank or Bank of America
(in the case of Letters of Credit that are denominated in Dollars and issued for
the account of the Borrower or any Domestic Subsidiary Borrower), and such other
Lenders or Affiliates thereof as may be designated in writing by the Borrower
and consented to in writing by the Administrative Agent (such consent not to be
unreasonably withheld) which agree in writing to act as such in accordance with
the terms hereof (including any Existing Issuing Lender).
     “Joinder Agreement” shall have the meaning assigned to such term in Section
10.9(b).
     “JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.
     “Landal” shall mean Landal Greenparks Holding B.V.
     “Landal Facilities” shall mean one or more debt facilities, extensions of
credit, loans, securities issuances, commercial paper facilities or other forms
of Indebtedness providing for revolving credit loans, term loans, receivables
financing, (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables), notes, letters of credit, debentures, mortgages or any other form
of financing entered into by Landal or any of its Subsidiaries or any successor
entity (whether by asset sale, merger or otherwise) to Landal or any of its
Subsidiaries, in each case, as amended, restated, modified, renewed, refunded,
replaced (whether upon or after termination or otherwise) or refinanced in whole
or in part from time to time.

 



--------------------------------------------------------------------------------



 



     “L/C Exposure” shall mean, at any time, the amount expressed in Dollars of
the aggregate face amount of all drafts which may then or thereafter be
presented by beneficiaries under all Letters of Credit then outstanding plus
(without duplication) the face amount of all drafts which have been presented
under Letters of Credit but have not yet been paid or have been paid but not
reimbursed; provided that L/C Exposure shall not exceed $350,000,000 at any
time.
     “Lender and “Lenders” is defined in the preamble and includes any assignee
of a Lender permitted pursuant to Section 10.3(b).
     “Lending Office” shall mean, with respect to any of the Lenders, the branch
or branches (or affiliate or affiliates) from which any such Lender’s LIBOR
Loans, Fixed Rate Competitive Loans or ABR Loans, as the case may be, are made
or maintained and for the account of which all payments of principal of, and
interest on, such Lender’s LIBOR Loans, Fixed Rate Competitive Loans or ABR
Loans are made, as notified to the Administrative Agent from time to time.
     “Letter of Credit” shall have the meaning assigned to such term in Section
2.26.
     “Letter of Credit Application” shall mean an application and agreement for
the issuance or amendment of a letter of credit in the form from time to time in
use by the Issuing Lender.
     “Letter of Credit Fee” shall have the meaning assigned to such term in
Section 2.26.
     “LIBOR” shall mean:
     (a) for any Interest Period with respect to a LIBOR Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits or
deposits in any Optional Currency, as applicable, (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period or
(ii) if such rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars or deposits in any Optional Currency, as applicable, for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the LIBOR Loan being made, continued or converted and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
     (b) for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m. London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination
     “LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

 



--------------------------------------------------------------------------------



 



     “LIBOR Competitive Loan” shall mean a Competitive Loan (either a Domestic
LIBOR Competitive Loan or a Local LIBOR Competitive Loan) bearing interest at a
rate determined by reference to LIBOR in accordance with the provisions of
Section 2.
     “LIBOR Loan” shall mean any LIBOR Competitive Loan or LIBOR Revolving
Credit Loan.
     “LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to LIBOR in accordance with the
provisions of Section 2.
     “LIBOR Spread” shall mean, at any date or any period of determination, the
LIBOR Spread that would be in effect on such date or during such period pursuant
to the applicable chart set forth in Section 2.24 based on the rating of the
Borrower’s senior non-credit enhanced unsecured long-term debt.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
     “Loan” shall mean any loan made by any Lender pursuant to this Agreement.
     “Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.29.
     “Loan Parties” shall mean the Borrower and the Subsidiary Borrowers.
     “Local Competitive Loan” shall mean any Competitive Loan which is a Local
LIBOR Competitive Loan or a Local Fixed Rate Competitive Loan.
     “Local Facility Amendment” shall have the meaning assigned to such term in
Section 2.27(a).
     “Local Fixed Rate Competitive Loan” shall mean any Fixed Rate Competitive
Loan denominated in any Optional Currency made to the Borrower or any Subsidiary
Borrower in the jurisdiction in which such Optional Currency is the national
currency.
     “Local LIBOR Competitive Loan” shall mean any LIBOR Competitive Loan
denominated in any Optional Currency made to the Borrower or any Subsidiary
Borrower in the jurisdiction in which such Optional Currency is the national
currency.
     “London Banking Day” shall mean any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
     “Margin” shall mean, as to any LIBOR Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to four
decimal places) to be added to, or subtracted from, LIBOR in order to determine
the interest rate applicable to such Loan, as specified in the Competitive Bid
relating to such Loan.
     “Margin Stock” shall be as defined in Regulation U of the Board.

 



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” shall mean a material adverse effect on, or
material adverse change in, the business, assets, operations or condition,
financial or otherwise, of the Borrower and its Subsidiaries, taken as a whole,
other than any change, effect or circumstance to the extent resulting from
(i) disruptions in, or the inability of companies engaged in businesses similar
to those engaged in by the Borrower and its Subsidiaries to consummate
financings in, the asset backed securities or conduit market or (ii) tax and
related liabilities relating to Cendant’s taxable years 2003 through 2006
arising under the Borrower’s tax sharing agreement with Cendant, provided that
after giving pro forma effect to the payments of such liabilities the Borrower
would be in pro forma compliance with the covenants contained in this Agreement
and the other Fundamental Documents.
     “Material Subsidiary” shall mean any Subsidiary (other than a
Securitization Entity) of the Borrower which, together with its Subsidiaries
(other than Securitization Entities) at the time of determination hold, or,
solely with respect to Sections 7(f) and 7(g), any group of Subsidiaries which,
if merged into each other at the time of determination would hold, assets
constituting 15% or more of Consolidated Assets or accounts for 15% or more of
Consolidated EBITDA for the Rolling Period immediately preceding the date of
determination.
     “Maturity Date” shall mean July __, 2016, as such date may be extended
pursuant to Section 2.29.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
     “New Lender” shall have the meaning assigned to such term in
Section 2.14(e).
     “New Local Facility” shall have the meaning assigned to such term in
Section 2.27(a). The aggregate Dollar Equivalent amounts of such New Local
Facilities shall not exceed $250,000,000 at any time.
     “New Local Facility Lender” shall have the meaning assigned to such term in
Section 2.27(a).
     “New Zealand Dollars” or “NZ$” shall mean the lawful money of New Zealand.
     “Non-Consenting Lender” shall have the meaning assigned to such term in
Section 10.17.
     “Non-Recourse Indebtedness” shall mean a transaction or series of
transactions pursuant to which the Borrower or any other Person (i) issues
Indebtedness secured by, payable from or representing beneficial interests in
assets of such Person for which neither the Borrower nor any of its Material
Subsidiaries is liable in any way other than pursuant to Standard Securitization
Undertakings (unless such liability of the Borrower or such Material Subsidiary
is otherwise permitted to be incurred hereunder by the Borrower or such Material
Subsidiary) or (ii) transfers or grants a security interest in assets of such
Person to any Person that finances the acquisition of such assets through the
issuance of securities or the incurrence of Indebtedness or issues obligations
secured by such assets.
     “Non-Reinstatement Deadline” shall have the meaning assigned to such term
in Section 2.26(j).

 



--------------------------------------------------------------------------------



 



     “Notes” shall mean any promissory notes evidencing Loans.
     “Obligations” shall mean the obligation of the Borrower and any Subsidiary
Borrower to make due and punctual payment of principal of, and interest on, the
Loans, the Facility Fee, reimbursement obligations in respect of Letters of
Credit and all other monetary obligations of the Borrower or any Subsidiary
Borrower to the Administrative Agent, any Issuing Lender or any Lender under
this Agreement or the Fundamental Documents (including under the New Local
Facilities).
     “Offered Increase Amount” shall have the meaning assigned to such term in
Section 2.14(d).
     “Optional Currency” shall mean, at any time, Australian Dollars, Canadian
Dollars, Euros, New Zealand Dollars, Pounds and Yen, so long as such currency is
freely traded and convertible into Dollars in the London Interbank market and a
Dollar Equivalent thereof can be calculated.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes, assessments or charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or any Fundamental Document or the
issuance of any Letters of Credit.
     “Participant” shall have the meaning assigned to such term in
Section 10.3(g).
     “Participant Register” shall have the meaning assigned to such term in
Section 10.3(g).
     “Participating Member State” shall mean a member of the European
Communities that adopts or has adopted the Euro as its currency in accordance
with EMU Legislation.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Permitted Amendments” shall have the meaning assigned to such term in
Section 2.29(c).
     “Permitted Encumbrances” shall mean Liens permitted under Section 6.3
hereof.
     “Person” shall mean any natural person, corporation, division of a
corporation, partnership, limited liability company, trust, joint venture,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Platform” shall have the meaning assigned to such term in the last
paragraph of Section 5.1.
     “Pounds” or “£” or “Pound Sterling” shall mean the lawful money of the
United Kingdom.

 



--------------------------------------------------------------------------------



 



     “Prime Rate” shall have the meaning assigned to such term in the definition
of “Alternate Base Rate”.
     “Prior Credit Agreement” shall mean the Credit Agreement dated as of
March 26, 2010 among Wyndham Worldwide Corporation, as borrower, JPMorgan Chase
Bank, N.A., as syndication agent, the Bank of Nova Scotia, Deutsche Bank AG New
York Branch, The Royal Bank of Scotland PLC, and Credit Suisse AG, Cayman
Islands Branch, as co-documentation agents, Bank of America, N.A., as
administrative agent, and the lenders referred to therein, as in effect
immediately prior to the Closing Date.
     “Pro Forma Basis” shall mean in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
     “Refunded Swingline Loan” shall have the meaning assigned to such term in
Section 2.6(b).
     “Register” shall have the meaning assigned to such term in Section 10.3(e).
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
     “Responsible Officer” shall mean the chief executive officer, president,
chief accounting officer, chief financial officer, treasurer or assistant
treasurer of the Borrower.
     “Required Lenders” shall mean at any time, the holders of more than 50% of
the sum of (i) the Total Revolving Commitments then in effect or, if the Total
Revolving Commitment has been terminated in its entirety, the Revolving Credit
Exposure and (ii) the aggregate unpaid principal amount of the Incremental Term
Loans, if any, then outstanding. The Revolving Commitment and Incremental Term
Loans of, and the portion of the Revolving Credit Exposure attributable to, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
     “Revolving Commitment” shall mean with respect to any Lender, the
commitment of such Lender, if any, to make Revolving Credit Loans and
participate in Swingline Loans and Letters of Credit in an aggregate principal
and/or face amount not to exceed the amount set forth (i) under the heading
“Revolving Commitment” opposite such Lender’s name on Schedule 2.1 hereto and/or
(ii) in any applicable Assignment and Acceptance to which it may be a party, as
the case may be, as such Lender’s Revolving Commitment may be permanently
terminated, reduced or increased from time to time pursuant to Section 2.14 or
Section 7. The Revolving Commitments shall automatically and permanently
terminate on the earlier of (a) the Maturity Date or (b) the date of termination
in whole pursuant to Section 2.14 or Section 7.

 



--------------------------------------------------------------------------------



 



     “Revolving Commitment Increase Lender” shall have the meaning assigned to
such term in Section 2.14(h).
     “Revolving Credit Borrowing” shall mean a Borrowing consisting of
simultaneous Revolving Credit Loans from each of the Revolving Lenders.
     “Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.3 in the form of Exhibit E.
     “Revolving Credit Exposure” shall mean, at any time, the sum of (A) the
aggregate outstanding principal amount of all Revolving Credit Loans made by all
Lenders plus (B) the aggregate Dollar Equivalent outstanding principal amount of
all Competitive Loans made by all Lenders plus (C) the then current L/C Exposure
plus (D) the aggregate outstanding principal amount of all Swingline Loans.
     “Revolving Credit Loans” shall have the meaning given such term in Section
2.1(b). Each Revolving Credit Loan shall be a LIBOR Revolving Credit Loan or an
ABR Loan.
     “Revolving Extensions of Credit” shall mean, as to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans held by such Lender then outstanding, (b) such
Lender’s Revolving Percentage of the Revolving L/C Exposure then outstanding and
(c) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding. In addition, any extension of credit by a
Revolving Lender under a New Local Facility shall constitute a Revolving
Extension of Credit by such Lender.
     “Revolving Facility” shall mean the Revolving Commitments and the
extensions of credit thereunder.
     “Revolving L/C Exposure” shall mean, at any time, L/C Exposure attributable
to Letters of Credit.
     “Revolving Lender” shall mean each Lender that has a Revolving Commitment
or that holds Revolving Credit Loans.
     “Revolving Percentage” shall mean, as to any Revolving Lender at any time,
the percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitment or, at any time after the Revolving Commitments shall
have expired or terminated, the percentage which the aggregate principal amount
of such Lender’s Revolving Extensions of Credit then outstanding constitutes of
the aggregate Revolving Extensions of Credit of all Revolving Lenders.
     “Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
     “S&P” shall mean Standard & Poor’s.
     “Securitization Entity” shall mean any Subsidiary or other Person engaged
solely in the business of effecting asset securitization transactions and
related activities.

 



--------------------------------------------------------------------------------



 



     “Securitization Indebtedness” shall mean (i) Indebtedness incurred by a
Securitization Entity that does not permit or provide for recourse for principal
and interest (other than Standard Securitization Undertakings) to the Borrower
or any Subsidiary of the Borrower (other than a Securitization Entity) or any
property or asset of the Borrower or any Subsidiary of the Borrower (other than
the property or assets of, or any equity interests or other securities issued
by, a Securitization Entity) and (ii) Indebtedness incurred by the Borrower or a
Material Subsidiary that does not permit or provide for recourse for principal
and interest (other than Standard Securitization Undertakings) to the Borrower
or any Subsidiary of the Borrower except for recourse to the specific assets
securing such Indebtedness.
     “Solvency Certificate” shall mean a Solvency Certificate of the chief
financial officer of the Borrower substantially in the form of Exhibit J.
     “SPC” shall have the meaning assigned to such term in Section 10.3(k).
     “Spin-Off” shall mean the distribution to the shareholders of Cendant of
all of the common stock of the Borrower and the transactions related thereto.
     “Standard Securitization Undertakings” shall mean representations,
warranties (and any related repurchase obligations), servicer obligations,
guaranties, repurchase obligations, covenants and indemnities entered into by
the Borrower or any Subsidiary of the Borrower of a type that are reasonably
customary in securitizations.
     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve percentages shall include those imposed
under Regulation D. LIBOR Loans shall be deemed to constitute Eurocurrency
Liabilities and as such shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
     “Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
     “Subsidiary Borrower” shall mean any Subsidiary of the Borrower that
becomes a party hereto pursuant to Section 10.9(b)(i) until such time as such
Subsidiary Borrower is removed as a party hereto pursuant to
Section 10.9(b)(ii).
     “Subsidiary Borrower Obligations” shall mean the Obligations of any
Subsidiary Borrower.

 



--------------------------------------------------------------------------------



 



     “Swingline Commitment” shall mean the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.5 in an aggregate principal amount at
any one time outstanding not to exceed $100,000,000.
     “Swingline Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.
     “Swingline Lender” shall mean Bank of America, in its capacity as the
lender of Swingline Loans, or any successor Swingline lender hereunder.
     “Swingline Loans” shall have the meaning given such term in Section 2.5(a).
     “Swingline Participation Amount” shall have the meaning given such term in
Section 2.6(c).
     “Syndication Agent” is defined in the preamble.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Total Revolving Commitment” shall mean, at any time, the aggregate amount
of the Lenders’ Revolving Commitments as in effect at such time. The initial
Total Revolving Commitment is $1,000,000,000.
     “Treaty” shall mean the Treaty establishing the European Economic
Community, being the Treaty of Rome of March 25, 1957, as amended by the Single
European Act 1987, the Maastricht Treaty (which was signed at Maastricht on
February 7, 1992 and came into force on November 1, 1993), the Amsterdam Treaty
(which was signed at Amsterdam on October 2, 1997 and came into force on May 1,
1999) and the Nice Treaty (which was signed on February 26, 2001), each as
amended from time to time and as referred to in legislative measures of the
European Union for the introduction of, changeover to or operating of the Euro
in one or more member states.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     “WVRAP” shall mean Wyndham Vacation Resorts Asia Pacific Pty. Ltd.
     “WVRAP Facilities” shall mean one or more debt facilities, extensions of
credit, loans, securities issuances, commercial paper facilities or other forms
of Indebtedness providing for revolving credit loans, term loans, receivables
financing, (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables), notes, letters of credit, debentures, mortgages or any other form
of financing entered into by WVRAP or any of its Subsidiaries or any successor
entity (whether by asset sale, merger or otherwise) to WVRAP or any of its
Subsidiaries, in each case, as amended, restated, modified, renewed, refunded,
replaced (whether upon or after termination or otherwise) or refinanced in whole
or in part from time to time.
          “Yen” and “¥” shall mean the lawful money of Japan.

 



--------------------------------------------------------------------------------



 



2.   THE LOANS

          SECTION 2.1 Revolving Commitments.
          (a) Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Revolving Lender agrees,
severally and not jointly, to make revolving credit loans (“Revolving Credit
Loans”) in Dollars to the Borrower or any Domestic Subsidiary Borrower, at any
time and from time to time on and after the Closing Date and until the earlier
of the Maturity Date and the termination of the Revolving Commitment of such
Lender, in an aggregate principal amount at any time outstanding not to exceed
such Lender’s Revolving Commitment minus the sum of such Lender’s pro rata share
of (i) the then current Revolving L/C Exposure and (ii) the aggregate principal
amount of the Swingline Loans outstanding at such time plus the amount by which
the Competitive Loans outstanding at such time shall be deemed to have used such
Lender’s Revolving Commitment pursuant to Section 2.20 subject, however, to the
conditions that (a) at no time shall (i) the Revolving Credit Exposure exceed
(ii) the Total Revolving Commitment and (b) at all times the outstanding
aggregate principal amount of all Revolving Credit Loans made by each Revolving
Lender shall equal the product of (i) the percentage that its Revolving
Commitment represents of the Total Revolving Commitment times (ii) the
outstanding aggregate principal amount of all Revolving Credit Loans made
pursuant to a notice given by the Borrower or any Subsidiary Borrower under
Section 2.3. The Revolving Commitments of the Lenders may be terminated or
reduced from time to time pursuant to Section 2.14 or Section 7.
          (b) Within the foregoing limits, the Borrower and any Domestic
Subsidiary Borrower may borrow, pay or repay and reborrow Revolving Credit Loans
hereunder, on and after the Closing Date and prior to the Maturity Date, upon
the terms and subject to the conditions and limitations set forth herein.
          SECTION 2.2. Loans.
          (a) Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
Revolving Commitments; provided, however, that the failure of any Lender to make
any Revolving Credit Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Each Competitive Loan shall be made in accordance
with the procedures set forth in Section 2.7. The Loans comprising any Borrowing
shall be (i) in the case of Competitive Loans and LIBOR Loans, in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) in the case of ABR Loans, in an aggregate principal amount
that is an integral multiple of $500,000 and not less than $5,000,000 (or, in
the case of clause (i) and clause (ii) above with respect to Revolving Credit
Loans, if less, an aggregate principal amount equal to the remaining balance of
the available Total Revolving Commitment). ABR Loans shall be denominated only
in Dollars.
          (b) Each Competitive Borrowing shall be comprised entirely of LIBOR
Competitive Loans or Fixed Rate Competitive Loans, and each Revolving Credit
Borrowing shall be comprised entirely of LIBOR Revolving Credit Loans or ABR
Loans, as the Borrower or any Subsidiary Borrower may request pursuant to
Section 2.7 or 2.3, as applicable. Each Lender may at its option make any LIBOR
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan, provided that any exercise of such option shall not affect the
obligation of the Borrower or such Subsidiary Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one
Interest Rate Type may be outstanding at the same time; provided, however, that
neither the Borrower nor any Subsidiary Borrower shall be entitled to request
any Borrowing that, if made, would

 



--------------------------------------------------------------------------------



 



result in an aggregate of more than nine separate Revolving Credit Loans of any
Lender being outstanding hereunder at any one time. For purposes of the
calculation required by the immediately preceding sentence, LIBOR Revolving
Credit Loans having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Loans and all Loans of a
single Interest Rate Type made on a single date shall be considered a single
Loan if such Loans have a common Interest Period.
          (c) Subject to Section 2.3, each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by making funds available at
the Funding Office no later than 1:00 P.M. New York City time (2:00 P.M. New
York City time, in the case of an ABR Borrowing) in Federal or other immediately
available funds. Upon receipt of the funds to be made available by the Lenders
to fund any Borrowing hereunder, the Administrative Agent shall disburse such
funds by depositing them into an account of the Borrower or the relevant
Subsidiary Borrower maintained with the Administrative Agent. Competitive Loans
shall be made by the Lender or Lenders whose Competitive Bids therefor are
accepted pursuant to Section 2.7 in the amounts so accepted and Revolving Credit
Loans shall be made by the Revolving Lenders, respectively pro rata in
accordance with Section 2.1 and this Section 2.2.
          (d) Notwithstanding any other provision of this Agreement, neither the
Borrower nor any Subsidiary Borrower shall be entitled to request any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
          SECTION 2.3. Revolving Credit Borrowing Procedure.
          In order to effect a Revolving Credit Borrowing, the Borrower or any
Domestic Subsidiary Borrower shall hand deliver or telecopy to the
Administrative Agent a Borrowing notice in the form of Exhibit E (a) in the case
of a LIBOR Borrowing, not later than 12:00 Noon, New York City time, three
Business Days before a proposed Revolving Credit Borrowing, and (b) in the case
of an ABR Borrowing, not later than 12:00 Noon, New York City time, on the day
of a proposed Revolving Credit Borrowing. No Fixed Rate Competitive Loan shall
be requested or made pursuant to a Revolving Credit Borrowing Request. Such
notice shall be irrevocable and shall in each case specify (a) whether the
Revolving Credit Borrowing then being requested is to be a LIBOR Borrowing or an
ABR Borrowing, (b) the date of such Revolving Credit Borrowing (which shall be a
Business Day) and the amount thereof and (c) if such Borrowing is to be a LIBOR
Borrowing, the Interest Period with respect thereto. If no election as to the
Interest Rate Type of a Revolving Credit Borrowing is specified in any such
notice, then the requested Revolving Credit Borrowing shall be an ABR Borrowing.
If no Interest Period with respect to any LIBOR Borrowing is specified in any
such notice, then the Borrower or the relevant Domestic Subsidiary Borrower
shall be deemed to have selected an Interest Period of one month’s duration. If
the Borrower or the relevant Domestic Subsidiary Borrower shall not have given
notice in accordance with this Section 2.3 of its election to refinance a
Revolving Credit Borrowing prior to the end of the Interest Period in effect for
such Borrowing, then the Borrower or the relevant Domestic Subsidiary Borrower
shall (unless such Borrowing is repaid at the end of such Interest Period) be
deemed to have given notice of an election to refinance such Borrowing with a
LIBOR Borrowing of one month’s duration (or at any time after the occurrence,
and during the continuation, of a Default or an Event of Default, an ABR
Borrowing). The Administrative Agent shall promptly advise the Lenders of any
notice given pursuant to this Section 2.3 and of each Lender’s portion of the
requested Revolving Credit Borrowing.
          SECTION 2.4. Use of Proceeds.
          The proceeds of the Loans shall be used (i) to refinance the Prior
Credit Agreement and to pay fees and expenses related thereto and (ii) for
working capital and general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or

 



--------------------------------------------------------------------------------



 



indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X of the Board.
          SECTION 2.5. Swingline Commitment.
          (a) Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Revolving Commitments from time to time on and after the Closing Date and
until the earlier of the Maturity Date and the termination of the Revolving
Commitments by making swing line loans (“Swingline Loans”) in Dollars to the
Borrower; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Credit Loans,
may exceed the Swingline Commitment then in effect) and (ii) the Borrower shall
not request, and the Swingline Lender shall not make, any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the Revolving Credit
Exposure exceeds the Total Revolving Commitment. On and after the Closing Date
and until the earlier of the Maturity Date and the termination of the Revolving
Commitments, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.
          (b) The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Credit Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.
          (c) The Swingline Lender shall not be required to make any Swingline
Loan if any Lender is a Defaulting Lender unless (i) the Swingline Lender has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Swingline Lender (in its sole discretion) with the Borrower
or such Lender to eliminate the Swingline Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.31(a)(iv)) with respect to the
Defaulting Lender arising from either the Swingline Loan then proposed to be
made or that Swingline Loan and all other Swingline Loans as to which the
Swingline Lender has Fronting Exposure, as it may elect in its sole discretion
or (ii) the Fronting Exposure resulting from such Defaulting Lender has been
reallocated pursuant to Section 2.31(a)(iv).
          SECTION 2.6. Procedure for Swingline Borrowing; Refunding of Swingline
Loans.
          (a) Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 2:00 P.M., New York City time, on the day of the
proposed Borrowing), specifying (i) the amount to be borrowed and (ii) the date
of such notice which shall be the requested borrowing date (which shall be a
Business Day). Each borrowing under the Swingline Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the date of the Borrowing specified
in a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such borrowing date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent or such other account as the Borrower may specify to the Administrative
Agent in writing on such borrowing date in

 



--------------------------------------------------------------------------------



 



immediately available funds; provided, however, the proceeds of any Swingline
Loans may not be used to repay any other Loans.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Credit Loan, in an amount equal to such
Revolving Lender’s Revolving Percentage of the aggregate amount of the Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date of such notice,
to repay the Swingline Lender. Each Revolving Lender shall make the amount of
such Revolving Credit Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Refunded Swingline Loans. The Borrower irrevocably authorizes
the Swingline Lender to charge the Borrower’s accounts with the Administrative
Agent (up to the amount available in each such account) in order to immediately
pay the amount of such Refunded Swingline Loans to the extent amounts received
from the Revolving Lenders are not sufficient to repay in full such Refunded
Swingline Loans.
          (c) If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.6(b), one of the events described in Section
7(f) or (g) shall have occurred and be continuing with respect to the Borrower
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by Section
2.6(b), each Revolving Lender shall, on the date such Revolving Credit Loan was
to have been made pursuant to the notice referred to in Section 2.6(b), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Revolving Lender’s Revolving Percentage times
(ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such Revolving Credit Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.6(b) and to purchase participating interests pursuant to
Section 2.6(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 4, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Fundamental Document by the
Borrower, any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 



--------------------------------------------------------------------------------



 



          SECTION 2.7. Competitive Bid Procedure — Competitive Loans.
          (a) In order to request Competitive Bids for Competitive Loans, the
Borrower or any Subsidiary Borrower shall hand deliver or telecopy to the
Administrative Agent a duly completed Competitive Bid Request in the form of
Exhibit D-1, to be received by the Administrative Agent (i) in the case of a
LIBOR Competitive Loan, not later than 10:00 A.M., New York City time, four
Business Days before a proposed Competitive Borrowing, (ii) in the case of a
Local Fixed Rate Competitive Loan, not later than 10:00 A.M., New York City
time, four Business Days before a proposed Competitive Borrowing and (iii) in
the case of a Domestic Fixed Rate Competitive Loan, not later than 10:00 A.M.,
New York City time, four Business Days before a proposed Competitive Borrowing.
No ABR Loan shall be requested in, or made pursuant to, a Competitive Bid
Request. A Competitive Bid Request that does not conform substantially to the
format of Exhibit D-1 may be rejected in the Administrative Agent’s sole
discretion, and the Administrative Agent shall promptly notify the Borrower or
the relevant Subsidiary Borrower of such rejection by telecopier. Such request
for Competitive Bids shall in each case refer to this Agreement and specify
(i) whether the Borrowing then being requested is to be a LIBOR Borrowing or a
Fixed Rate Borrowing, (ii) the date of such Borrowing (which shall be a Business
Day) and the aggregate principal amount thereof, which shall be in a minimum
principal amount of $10,000,000 (or the Dollar Equivalent thereof) and in an
integral multiple of $5,000,000 (or the Dollar Equivalent thereof) (or if less,
an aggregate principal amount equal to the remaining balance of the available
Total Revolving Commitment), (iii) the Interest Period with respect thereto
(which may not end after the Maturity Date), (iv) the Currency with respect
thereto and (v) if such requested Borrowing is to consist of Local Competitive
Loans, the jurisdiction in which such requested Borrowing is to be made.
Promptly after its receipt of a Competitive Bid Request that is not rejected as
aforesaid, the Administrative Agent shall invite by telecopier (in the form set
forth in Exhibit D-2) the Revolving Lenders to bid, on the terms and subject to
the conditions of this Agreement, to make Competitive Loans pursuant to the
Competitive Bid Request.
          (b) Each Revolving Lender may, in its sole discretion, make one or
more Competitive Bids for Competitive Loans to the Borrower or any Subsidiary
Borrower responsive to a Competitive Bid Request. Each Competitive Bid for a
Competitive Loan by a Revolving Lender must be received by the Administrative
Agent via telecopier, in the form of Exhibit D-3, (i) in the case of a LIBOR
Competitive Loan, not later than 9:30 A.M., New York City time, three Business
Days before a proposed Competitive Borrowing, (ii) in the case of a Local Fixed
Rate Competitive Loan, not later than 9:30 A.M., New York City time, three
Business Days before a proposed Competitive Borrowing, (iii) in the case of a
Domestic Fixed Rate Competitive Loan, not later than 9:30 A.M., New York City
time, three Business Days before a proposed Competitive Borrowing. Multiple bids
will be accepted by the Administrative Agent. Competitive Bids for Competitive
Loans that do not conform substantially to the format of Exhibit D-3 may be
rejected by the Administrative Agent after conferring with, and upon the
instruction of, the Borrower or the relevant Subsidiary Borrower, and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable. Each Competitive Bid for a Competitive
Loan shall refer to this Agreement and specify (i) the principal amount (which
shall be in a minimum principal amount of $10,000,000 (or the Dollar Equivalent
thereof) and in an integral multiple of $5,000,000 (or the Dollar Equivalent
thereof) and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower or the relevant Subsidiary Borrower) of the
Competitive Loan or Loans that the Lender is willing to make to the Borrower or
the relevant Subsidiary Borrower, (ii) the Competitive Bid Rate or Rates at
which the Lender is prepared to make the Competitive Loan or Loans, (iii) the
Interest Period or Interest Periods with respect thereto and (iv) in the case of
a Local Competitive Loan, the location of and contact information for the
lending office. If any Revolving Lender shall elect not to make a Competitive
Bid, such Lender shall so notify the Administrative Agent via telecopier (i) in
the case of LIBOR Competitive Loans, not later than 9:30 A.M., New York City
time, three Business Days before a proposed Competitive Borrowing, (ii) in the
case of Local Fixed Rate

 



--------------------------------------------------------------------------------



 



Competitive Loans, not later than 9:30 A.M., New York City time, three Business
Days before the proposed Competitive Borrowing and (iii) in the case of Domestic
Fixed Rate Competitive Loans, not later than 9:30 A.M., New York City time,
three Business Days before a proposed Competitive Borrowing; provided, however,
that failure by any Revolving Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Loan as part of such proposed
Competitive Borrowing. A Competitive Bid for a Competitive Loan submitted by a
Lender pursuant to this paragraph (b) shall be irrevocable.
          (c) The Administrative Agent shall promptly notify the Borrower or the
relevant Subsidiary Borrower by telecopier of all the Competitive Bids made, the
Competitive Bid Rate or Rates and the principal amount of each Competitive Loan
in respect of which a Competitive Bid was made and the identity of the Lender
that made each bid. The Administrative Agent shall send a copy of all
Competitive Bids to the Borrower or the relevant Subsidiary Borrower for its
records as soon as practicable after completion of the bidding process set forth
in this Section 2.7.
          (d) The Borrower or the relevant Subsidiary Borrower may in its sole
and absolute discretion, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid referred to in paragraph (c) above. The
Borrower or the relevant Subsidiary Borrower shall notify the Administrative
Agent by telephone, promptly confirmed by telecopier in the form of a
Competitive Bid Accept/Reject Letter whether and to what extent it has decided
to accept or reject any or all of the bids referred to in paragraph (c) above,
(i) in the case of a LIBOR Competitive Loan, not later than 10:30 A.M., New York
City time, three Business Days before a proposed Competitive Borrowing, (ii) in
the case of a Local Fixed Rate Borrowing, not later than 10:30 A.M., New York
City time, three Business Days before a proposed Competitive Borrowing and
(iii) in the case of a Domestic Fixed Rate Borrowing, not later than 10:30 A.M.,
New York City time, three Business Days before a proposed Competitive Borrowing;
provided, however, that (A) the failure by the Borrower or the relevant
Subsidiary Borrower to give such notice shall be deemed to be a rejection of all
the bids referred to in paragraph (c) above, (B) the Borrower or the relevant
Subsidiary Borrower shall not accept a bid made at a particular Competitive Bid
Rate if the Borrower or the relevant Subsidiary Borrower has decided to reject a
bid made at a lower Competitive Bid Rate, (C) the aggregate amount of the
Competitive Bids accepted by the Borrower or the relevant Subsidiary Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(D) if the Borrower or the relevant Subsidiary Borrower shall accept a bid or
bids made at a particular Competitive Bid Rate but the amount of such bid or
bids shall cause the total amount of bids to be accepted by the Borrower or the
relevant Subsidiary Borrower to exceed the amount specified in the Competitive
Bid Request, then the Borrower or such Subsidiary Borrower shall accept a
portion of such bid or bids in an amount equal to the amount specified in the
Competitive Bid Request less the amount of all other Competitive Bids accepted
at lower Competitive Bid Rates with respect to such Competitive Bid Request (it
being understood that acceptance in the case of multiple bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such bid at such Competitive Bid Rate) and (E) except pursuant to clause
(D) above, no bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in a minimum principal amount of $10,000,000 (or the Dollar
Equivalent thereof) and an integral multiple of $5,000,000 (or the Dollar
Equivalent thereof) (or if less, an aggregate principal amount equal to the
remaining balance of the available Total Revolving Commitment); provided
further, however, that if a Competitive Loan must be in an amount less than
$10,000,000 because of the provisions of clause (D) above, such Competitive Loan
shall be in a minimum principal amount of $1,000,000 (or the Dollar Equivalent
thereof) or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple bids at a particular
Competitive Bid Rate pursuant to clause (D), the amounts shall be rounded to
integral multiples of $1,000,000 (or the Dollar Equivalent thereof) in a manner
that shall be in the discretion of the Borrower or the relevant Subsidiary
Borrower. A notice given by the Borrower or the relevant Subsidiary Borrower
pursuant to this paragraph (d) shall be irrevocable.

 



--------------------------------------------------------------------------------



 



          (e) The Administrative Agent shall promptly notify each bidding Lender
whether its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by telecopy sent by the Administrative Agent, and
each successful bidder will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted. If the Borrower accepts one or more offers made by
any Lender or Lenders, each such Lender shall, no later than 10:30 AM, New York
City time, on the applicable day of each proposed Competitive Borrowing, make
funds under its applicable Competitive Loan available to the Borrower in full.
Upon repayment by the Borrower of any Competitive Loans, all payments shall be
made directly to each respective Lender.
          (f) No Competitive Bid Request shall be made within ten Business Days
(or upon reasonable notice to the Lenders, such other number of days as Borrower
and Administrative Agent may agree) of any other Competitive Bid Request. The
Borrower and the Subsidiary Borrowers shall not be entitled to have more than
four Competitive Bid Loans outstanding at any time.
          (g) If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Revolving Lender, it shall submit such bid directly to
the Borrower or the relevant Subsidiary Borrower one quarter of an hour earlier
than the latest time at which the other Revolving Lenders are required to submit
their bids to the Administrative Agent pursuant to paragraph (b) above.
          (h) The Borrower shall pay a non-refundable competitive loan fee in an
amount equal to $2,500 for each request by the Borrower or a Subsidiary Borrower
for a Competitive Loan, regardless of whether such Competitive Loan is borrowed,
such fees to be payable on the date of such request.
          (i) All notices required by this Section 2.7 shall be given in
accordance with Section 10.1.
          SECTION 2.8. Refinancings.
          The Borrower or any Subsidiary Borrower may refinance all or any part
of any Borrowing with a Borrowing of the same Currency and of the same Interest
Rate Type (or of the same or different Interest Rate Type, in the case of Loans
denominated in Dollars) made pursuant to Section 2.7 or pursuant to a notice
under Section 2.3, as applicable, subject to the conditions and limitations set
forth herein and elsewhere in this Agreement, including refinancings of
Competitive Borrowings with Revolving Credit Borrowings and Revolving Credit
Borrowings with Competitive Borrowings; provided, however, that at any time
after the occurrence, and during the continuation, of a Default or an Event of
Default, a Borrowing (other than a Competitive Borrowing) or portion thereof may
only be refinanced with an ABR Borrowing. Any Borrowing or part thereof so
refinanced shall be deemed to be repaid in accordance with Section 2.10 with the
proceeds of a new Borrowing hereunder and the proceeds of the new Borrowing, to
the extent they do not exceed the principal amount of the Borrowing being
refinanced, shall not be paid by the Lenders to the Administrative Agent or by
the Administrative Agent to the Borrower or the relevant Subsidiary Borrower
pursuant to Section 2.2(c); provided, however, that (a) if the principal amount
extended by a Lender in a refinancing is greater than the principal amount
extended by such Lender in the Borrowing being refinanced, then such Lender
shall pay such difference to the Administrative Agent for distribution to the
Borrower or the relevant Subsidiary Borrower or any Lenders described in clause
(b) below, as applicable, (b) if the principal amount extended by a Lender in
the Borrowing being refinanced is greater than the principal amount being
extended by such Lender in the refinancing, the Administrative Agent shall
return the difference to such Lender out of amounts received pursuant to clause
(a) above, (c) to the extent any Lender fails to pay the Administrative Agent
amounts due from it pursuant to clause (a) above, any Loan or portion thereof
being refinanced with such amounts shall not be deemed repaid in accordance with
this Section 2.8 and, to the extent of such failure, the

 



--------------------------------------------------------------------------------



 



Borrower or the relevant Subsidiary Borrower shall pay such amount to the
Administrative Agent as required by Section 2.12, and (d) to the extent the
Borrower or the relevant Subsidiary Borrower fails to pay to the Administrative
Agent any amounts due in accordance with Section 2.12 as a result of the failure
of a Lender to pay the Administrative Agent any amounts due as described in
clause (c) above, the portion of any refinanced Loan deemed not repaid shall be
deemed to be outstanding solely to the Lender which has failed to pay the
Administrative Agent amounts due from it pursuant to clause (a) above to the
full extent of such Lender’s portion of such Loan.
          SECTION 2.9. Fees.
          (a) The Borrower agrees to pay to each Revolving Lender, through the
Administrative Agent, on the 15th day (or, on the next Business Day, if the 15th
day is not a Business Day) of the calendar month immediately following the end
of each fiscal quarter, commencing with the fiscal quarter ending September 30,
2011, and on the date on which the Revolving Commitment of such Lender shall be
terminated as provided herein, a facility fee (a “Facility Fee”), at the rate
per annum from time to time in effect in accordance with Section 2.24, on the
average daily amount of the Revolving Commitment of such Lender, whether used or
unused, during the preceding quarter (or shorter period commencing with the
Closing Date, or ending with (i) the Maturity Date or (ii) any date on which the
Revolving Commitment of such Lender shall be terminated). All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Facility Fee due to each Revolving Lender shall commence to accrue
on the Closing Date, shall be payable in arrears and shall cease to accrue on
the earlier of the Maturity Date and the termination of the Revolving Commitment
of such Lender as provided herein.
          (b) The Borrower agrees to pay the Administrative Agent the fees in
the amounts and on the dates as set forth in any written and executed fee
agreements with the Administrative Agent.
          (c) All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
          SECTION 2.10. Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Credit Loan of such Lender made to the
Borrower on the Maturity Date for such Loans and (ii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan in accordance with
Section 2.5(b), or in each case, on such earlier date on which the Loans become
due and payable pursuant to Section 7. The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans made to the Borrower from
time to time outstanding from the Closing Date until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.11. Each
Subsidiary Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Credit Loan of such Lender made to such Subsidiary Borrower on the
Maturity Date or on such earlier date on which the Loans become due and payable
pursuant to Section 7. Each Subsidiary Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans made to such Subsidiary
Borrower from time to time outstanding from the Closing Date until payment in
full thereof at the rates per annum, and on the dates, set forth in
Section 2.11.
          (b) The Borrower unconditionally promises to pay to the Administrative
Agent, for the account of each Lender that makes a Competitive Loan to the
Borrower, on the last day of the Interest Period applicable to such Competitive
Loan, the principal amount of such Competitive Loan. The

 



--------------------------------------------------------------------------------



 



Borrower further unconditionally promises to pay interest on each such
Competitive Loan for the period from and including the date of Borrowing of such
Competitive Loan on the unpaid principal amount thereof from time to time
outstanding at the applicable rate per annum determined as provided in, and
payable as specified in, Section 2.11. Each Subsidiary Borrower unconditionally
promises to pay to the Administrative Agent, for the account of each Lender that
makes a Competitive Loan to such Subsidiary Borrower, on the last day of the
Interest Period applicable to such Competitive Loan, the principal amount of
such Competitive Loan made to such Subsidiary Borrower. Each Subsidiary Borrower
further unconditionally promises to pay interest on each such Competitive Loan
made to such Subsidiary Borrower for the period from and including the date of
Borrowing of such Competitive Loan on the unpaid principal amount thereof from
time to time outstanding at the applicable rate per annum determined as provided
in, and payable as specified in, Section 2.11.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower and any
Subsidiary Borrower to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.
          (d) The Administrative Agent shall maintain the Register pursuant to
Section 10.3(e), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Interest Rate Type
thereof and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower and any Subsidiary Borrower to each Lender hereunder and (iii) both the
amount of any sum received by the Administrative Agent hereunder from the
Borrower or any Subsidiary Borrower and each Lender’s share thereof.
          (e) The entries made in the Register and the accounts of each Lender
maintained pursuant to this Section 2.10 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower and any Subsidiary Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower or any Subsidiary Borrower to
repay (with applicable interest) the Loans made to the Borrower or the relevant
Subsidiary Borrower by such Lender in accordance with the terms of this
Agreement.
          SECTION 2.11. Interest on Loans.
          (a) Subject to the provisions of Section 2.12, the Loans comprising
each LIBOR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to
(i) in the case of each LIBOR Revolving Credit Loan, LIBOR for the Interest
Period in effect for such Borrowing plus the applicable LIBOR Spread from time
to time in effect and (ii) in the case of each LIBOR Competitive Loan, LIBOR for
the Interest Period in effect for such Borrowing plus the Margin offered by the
Lender making such Loan and accepted by the Borrower or the relevant Subsidiary
Borrower pursuant to Section 2.7. Interest on each LIBOR Borrowing shall be
payable on each applicable Interest Payment Date.
          (b) Subject to the provisions of Section 2.12, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) at a
rate per annum equal to the Alternate Base Rate plus the applicable margin, if
any, for ABR Loans from time to time in effect pursuant to Section 2.24.
          (c) Subject to the provisions of Section 2.12, each Fixed Rate
Competitive Loan shall bear interest at a rate per annum (computed on the basis
of the actual number of days elapsed over a year

 



--------------------------------------------------------------------------------



 



of 360 days) equal to the fixed rate of interest offered by the Lender making
such Loan and accepted by the Borrower or the relevant Subsidiary Borrower
pursuant to Section 2.7.
          (d) Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan. The LIBOR or the Alternate Base Rate for
each Interest Period or day within an Interest Period shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
          SECTION 2.12. Interest on Overdue Amounts.
          If the Borrower or any Subsidiary Borrower shall default in the
payment of the principal of, or interest on, any Loan or any other amount
becoming due hereunder, the Borrower or such Subsidiary Borrower shall, at the
request of the Required Lenders, from time to time pay interest, to the extent
permitted by Applicable Law, on such defaulted amount up to (but not including)
the date of actual payment (after as well as before a judgment) at a rate equal
to (a) in the case of the remainder of the then current Interest Period for any
LIBOR Loan or Fixed Rate Competitive Loan, the rate applicable to such Loan
under Section 2.11 plus 2% per annum and (b) in the case of any other Loan or
amount, the rate that would at the time be applicable to an ABR Loan under
Section 2.11 plus 2% per annum.
          SECTION 2.13. Alternate Rate of Interest.
          In the event, and on each occasion, that on the day two Business Days
prior to the commencement of any Interest Period for a LIBOR Loan, the
Administrative Agent shall have determined that Dollar deposits or deposits in
the applicable Optional Currency in the amount of the requested principal amount
of such LIBOR Loan are not generally available in the London Interbank market,
or that the rate at which such Dollar deposits or deposits in the applicable
Optional Currency are being offered will not adequately and fairly reflect the
cost to any Lender of making or maintaining its portion of such LIBOR Loans
during such Interest Period, or that reasonable means do not exist for
ascertaining LIBOR, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopier notice of such determination to the
Borrower or the relevant Subsidiary Borrower and the Lenders. In the event of
any such determination, until the Administrative Agent shall have determined
that circumstances giving rise to such notice no longer exist, (a) any request
by the Borrower or any Subsidiary Borrower for a LIBOR Competitive Loan pursuant
to Section 2.7 shall be of no force and effect and shall be denied by the
Administrative Agent and (b) any request by the Borrower or any Domestic
Subsidiary Borrower for a LIBOR Borrowing pursuant to Section 2.3 shall be
deemed to be a request for an ABR Loan. Each determination by the Administrative
Agent hereunder shall be conclusive absent manifest error.
          SECTION 2.14. Termination, Reduction and Increase of Revolving
Commitments.
          (a) The Revolving Commitments of all of the Revolving Lenders shall be
automatically terminated on the Maturity Date.
          (b) Subject to Section 2.15(b), upon at least one Business Day of
prior written or telecopy notice to the Administrative Agent (which notice shall
have been received not later than 12:00 Noon, New York City time), the Borrower
may at any time in whole permanently terminate, or from time to time in part
permanently reduce, the Total Revolving Commitment; provided, however, that
(i) each partial reduction of the Total Revolving Commitment shall be in an
integral multiple of $1,000,000 and in a minimum principal amount of $5,000,000
and (ii) the Borrower shall not be entitled to make any such termination or
reduction that would reduce the Total Revolving Commitment to an amount less
than the sum of the aggregate outstanding principal amount of the Revolving
Credit Loans plus the aggregate

 



--------------------------------------------------------------------------------



 



outstanding principal amount of the Swingline Loans plus the then current L/C
Exposure. Each notice delivered by the Borrower pursuant to this Section 2.14(b)
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case, such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
          (c) Except as otherwise set forth herein, each reduction in the Total
Revolving Commitment hereunder shall be made ratably among the Lenders in
accordance with their respective Revolving Commitments. The Borrower shall pay
to the Administrative Agent for the account of the Revolving Lenders on the date
of each termination or reduction in the Total Revolving Commitment, the Facility
Fees on the amount of the Total Revolving Commitment so terminated or reduced
accrued to the date of such termination or reduction.
          (d) If the Total Revolving Commitment, plus the aggregate outstanding
principal amount of Incremental Term Loans, if any, is less than $1,500,000,000
at any time and the Borrower wishes to increase the aggregate Revolving
Commitments at such time, and no Default or Event of Default has occurred and is
then continuing, the Borrower shall notify the Administrative Agent in writing
of the amount (the “Offered Increase Amount”) of such proposed increase (such
notice, a “Commitment Increase Notice”), and the Administrative Agent shall
notify each Revolving Lender of such proposed increase and provide such
additional information regarding such proposed increase as any Revolving Lender
may reasonably request. The Borrower may, at its election, (i) offer one or more
of the Revolving Lenders the opportunity to participate in all or a portion of
the Offered Increase Amount pursuant to paragraph (f) below and/or (ii) offer
one or more additional banks, financial institutions or other entities the
opportunity to participate in all or a portion of the Offered Increase Amount
pursuant to paragraph (e) below; provided, that any Revolving Lender or bank,
financial institution or other entity that is offered the opportunity to
participate in all or any portion of the Offered Increase Amount shall be
consented to in writing by the Administrative Agent to extent the Administrative
Agent would have a right under this Agreement to consent to an assignment of all
or any portion of any Revolving Lender’s Revolving Commitment or Revolving
Credit Loans to such Revolving Lender or bank, financial institution or other
entity. Each Commitment Increase Notice shall specify which Lenders and/or
banks, financial institutions or other entities the Borrower desires to
participate in such Total Revolving Commitment increase. The Borrower or, if
requested by the Borrower, the Administrative Agent, will notify such Lenders
and/or banks, financial institutions or other entities of such offer.
          (e) Any Eligible Assignee which the Borrower selects to offer
participation in the increased Revolving Commitments and which elects to become
a party to this Agreement and provide a Revolving Commitment in an amount so
offered and accepted by it pursuant to Section 2.14(d)(ii) shall execute a New
Revolving Lender Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit G-1, whereupon such bank, financial
institution or other Person (herein called a “New Lender”) shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement, and
Schedule 2.1 shall be deemed to be amended to add the name and Revolving
Commitment of such New Lender; provided that the Revolving Commitment of any
such new Lender shall be in an amount not less than $5,000,000.
          (f) Any Revolving Lender which accepts an offer to it by the Borrower
to increase its Revolving Commitment pursuant to Section 2.14(d)(i) shall, in
each case, execute a Commitment Increase Supplement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit H, whereupon such
Revolving Lender shall be bound by and entitled to the benefits of this

 



--------------------------------------------------------------------------------



 



Agreement with respect to the full amount of its Revolving Commitment as so
increased, and Schedule 2.1 shall be deemed to be amended to so increase the
Revolving Commitment of such Revolving Lender.
          (g) Notwithstanding anything to the contrary in this Section 2.14,
(i) in no event shall any transaction effected pursuant to this Section 2.14
cause the sum of (x) the Total Revolving Commitment and (y) the aggregate
outstanding principal amount of the Incremental Term Loans, if any, to exceed
$1,500,000,000 and (ii) no Revolving Lender shall have any obligation to
increase its Revolving Commitment unless it agrees to do so in its sole
discretion.
          (h) Upon each increase in the Revolving Credit Commitments pursuant to
Section 2.14 (d), each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the increase in the aggregate Revolving Commitments
(each, a “Revolving Commitment Increase Lender”), and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swingline Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swingline Loans held by each
Revolving Lender (including each such Revolving Commitment Increase Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Lenders represented by such Revolving Lender’s Revolving Credit
Commitment and (b) if, on the date of such increase, there are any Revolving
Credit Loans outstanding, such Revolving Credit Loans shall on or prior to the
effectiveness of such increase in the aggregate Revolving Commitments be prepaid
from the proceeds of additional Revolving Credit Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.17(g).
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.
          SECTION 2.15. Prepayment of Loans.
          (a) Prior to the Maturity Date, the Borrower and any Subsidiary
Borrower shall have the right at any time to prepay any Borrowing (other than a
Competitive Borrowing), in whole or in part, subject to the requirements of
Section 2.19 but otherwise without premium or penalty, upon prior written or
telecopy notice to the Administrative Agent before 12:00 Noon, New York City,
time at least one Business Day before such prepayment in the case of an ABR Loan
and at least three Business Days before such prepayment in the case of a LIBOR
Loan; provided, however, that each such partial prepayment shall be in an
integral multiple of $1,000,000 and in a minimum aggregate principal amount of
$5,000,000. Neither the Borrower nor any Subsidiary Borrower shall have the
right to prepay any Competitive Borrowing without the consent of the relevant
Lender.
          (b) On any date when the sum of the Revolving Credit Exposure (after
giving effect to any Borrowings effected on such date) exceeds the Total
Revolving Commitment, the Borrower shall make a mandatory prepayment of the
Revolving Credit Loans (or cause any Subsidiary Borrower to make such a
prepayment) in such amount as may be necessary so that the Revolving Credit
Exposure after giving effect to such prepayment does not exceed the Total
Revolving Commitment then in effect. Any prepayments required by this paragraph
shall be applied to outstanding ABR Loans up to the full amount thereof before
they are applied to outstanding LIBOR Revolving Credit Loans.

 



--------------------------------------------------------------------------------



 



          (c) Each notice of prepayment pursuant to Section 2.15(a) shall
specify the specific Borrowing(s), the prepayment date and the aggregate
principal amount of each Borrowing to be prepaid, shall be irrevocable and shall
commit the Borrower or the relevant Subsidiary Borrower to prepay such
Borrowing(s) by the amount stated therein. All prepayments under this
Section 2.15 shall be accompanied by accrued interest on the principal amount
being prepaid, to the date of prepayment.
          SECTION 2.16. Eurocurrency Reserve Costs.
          The Borrower and any Subsidiary Borrower shall pay to the
Administrative Agent for the account of each Lender, so long as such Lender
shall be required under regulations of the Board to maintain reserves with
respect to liabilities or assets consisting of, or including, Eurocurrency
Liabilities (as defined in Regulation D of the Board), additional interest on
the unpaid principal amount of each LIBOR Loan made to the Borrower or such
Subsidiary Borrower by such Lender, from the date of such Loan until such Loan
is paid in full, at an interest rate per annum equal at all times during the
Interest Period for such Loan to the remainder obtained by subtracting (i) LIBOR
for such Interest Period from (ii) the rate obtained by multiplying LIBOR as
referred to in clause (i) above by the Statutory Reserves of such Lender for
such Interest Period. Such additional interest shall be determined by such
Lender and notified to the Borrower or the relevant Subsidiary Borrower (with a
copy to the Administrative Agent) not later than five Business Days before the
next Interest Payment Date for such Loan, and such additional interest so
notified to the Borrower or the relevant Subsidiary Borrower by any Lender shall
be payable to the Administrative Agent for the account of such Lender on each
Interest Payment Date for such Loan.
          SECTION 2.17. Reserve Requirements; Change in Circumstances.
          (a) Except with respect to Indemnified Taxes and Other Taxes, which
shall be governed solely and exclusively by Section 2.23, if (i) after the
Closing Date any change in Applicable Law or regulation or in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law), (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act or the
compliance with any requests, rules, guidelines or directives thereunder or
issued in connection therewith, regardless of the date enacted, adopted or
issued or (iii) the compliance with any requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued (x) shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender, (y) shall impose on any Lender or the London Interbank market any other
condition affecting this Agreement or any LIBOR Loan or Fixed Rate Competitive
Loan made by such Lender or (z) shall subject any Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof, and the result
of any of the foregoing shall be to increase the cost (other than, except as
provided in clause (z), the amount of Taxes, if any) to such Lender of making or
maintaining any LIBOR Loan or Fixed Rate Competitive Loan or to reduce the
amount (other than a reduction resulting from an increase in Taxes, if any) of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) in respect thereof by an amount deemed in good faith by
such Lender to be material, then the Borrower or the relevant Subsidiary
Borrower shall pay such additional amount or amounts as will compensate such
Lender for such increase or reduction to such Lender.
          (b) Except with respect to Indemnified Taxes and Other Taxes, which
shall be governed solely and exclusively by Section 2.23, if (i) after the
Closing Date, any Lender shall have determined in

 



--------------------------------------------------------------------------------



 



good faith that the adoption after the Closing Date of any applicable law, rule,
regulation or guideline regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any Lending Office of
such Lender) with any request or directive regarding capital adequacy (whether
or not having the force of law) of any such Governmental Authority, central bank
or comparable agency, (ii) the Dodd-Frank Wall Street Reform and Consumer
Protection Act or the compliance with any requests, rules, guidelines or
directives thereunder or issued in connection therewith, regardless of the date
enacted, adopted or issued or (iii) the compliance with any requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, regardless of the date enacted, adopted or issued, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of the Lender’s holding company, if any, as a consequence of its
obligations hereunder to a level below that which such Lender (or its holding
company) could have achieved but for the items referenced in clauses (i)-(iii)
of this sentence (taking into consideration such Lender’s policies or the
policies of its holding company, as the case may be, with respect to capital
adequacy) by an amount deemed by such Lender to be material, then, from time to
time, the Borrower shall pay to the Administrative Agent for the account of such
Lender such additional amount or amounts as will compensate such Lender for such
reduction upon demand by such Lender.
          (c) A certificate of a Lender setting forth in reasonable detail
(i) such amount or amounts as shall be necessary to compensate such Lender as
specified in paragraph (a) or (b) above, as the case may be, and (ii) the
calculation of such amount or amounts referred to in the preceding clause (i),
shall be delivered to the Borrower or the relevant Subsidiary Borrower and shall
be conclusive absent manifest error. The Borrower or the relevant Subsidiary
Borrower shall pay the Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within 10 Business Days after its
receipt of the same.
          (d) Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any Interest Period shall not constitute a
waiver of such Lender’s rights to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
with respect to such Interest Period or any other Interest Period. The
protection of this Section 2.17 shall be available to each Lender regardless of
any possible contention of invalidity or inapplicability of the law, regulation
or condition which shall have been imposed.
          (e) Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of an event or the existence of a condition that
(i) would cause it to incur any increased cost under this Section 2.17,
Section 2.18, Section 2.23 or Section 2.26 or (ii) would require the Borrower or
any Subsidiary Borrower to pay an increased amount under this Section 2.17,
Section 2.18, Section 2.23 or Section 2.26, it will notify the Borrower and such
Subsidiary Borrower of such event or condition and, to the extent not
inconsistent with such Lender’s internal policies, will use its reasonable
efforts to make, fund or maintain the affected Loans of such Lender, or, if
applicable to participate in Letters of Credit, through another Lending Office
of such Lender if as a result thereof the additional monies which would
otherwise be required to be paid or the reduction of amounts receivable by such
Lender thereunder in respect of such Loans or Letters of Credit would be
materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans or Letters of Credit pursuant to this Section 2.17, Section 2.18,
Section 2.23 or Section 2.26 would be materially reduced or the Taxes payable
under Section 2.23, or other amounts otherwise payable under this Section 2.17,
Section 2.18 or Section 2.26 would be materially reduced, and if, as determined
by such Lender, in its sole discretion, the making, funding or maintaining of
such Loans or Letters of Credit

 



--------------------------------------------------------------------------------



 



through such other Lending Office would not otherwise materially adversely
affect such Loans or Letters of Credit or such Lender. For the avoidance of
doubt, nothing in this Section shall affect or postpone any of the obligations
of the Borrower or any Subsidiary Borrower or the rights of any Lender pursuant
to Section 2.23.
          (f) In the event any Lender shall have delivered to the Borrower or
any Subsidiary Borrower a notice that LIBOR Loans are no longer available from
such Lender pursuant to Section 2.18, or if the Borrower or such Subsidiary
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16 or
Section 2.23, the Borrower may (but subject in any such case to the payments
required by Section 2.18), upon at least five Business Days’ prior written or
telecopier notice to such Lender and the Administrative Agent, identify to the
Administrative Agent a lending institution reasonably acceptable to the
Administrative Agent which will purchase the Revolving Commitment, the amount of
outstanding Loans, any participations in Letters of Credit from the Lender
providing such notice and such Lender shall thereupon assign its Revolving
Commitment, any Loans owing to such Lender and any participations in Letters of
Credit to such replacement lending institution pursuant to Section 10.3. Such
notice shall specify an effective date for such assignment and at the time
thereof, the Borrower and any relevant Subsidiary Borrower shall pay all accrued
interest, accrued Facility Fees and all other amounts (including without
limitation all amounts payable under this Section) owing hereunder to such
Lender as at such effective date for such assignment.
          SECTION 2.18. Change in Legality.
          (a) Notwithstanding anything to the contrary herein contained, if,
after the Closing Date, any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any LIBOR Loan or to give effect to its obligations as
contemplated hereby, then, by written notice to the Borrower and to the
Administrative Agent, such Lender may:
          (i) declare that LIBOR Loans will not thereafter be made by such
Lender hereunder, whereupon such Lender shall not submit a Competitive Bid in
response to a request for LIBOR Competitive Loans and the Borrower and any
Subsidiary Borrower shall be prohibited from requesting LIBOR Revolving Credit
Loans from such Lender hereunder unless such declaration is subsequently
withdrawn; and
          (ii) require that all outstanding LIBOR Loans made by it be converted
to ABR Loans, in which event (A) all such LIBOR Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
Section 2.18(b) and (B) all payments and prepayments of principal which would
otherwise have been applied to repay the converted LIBOR Loans shall instead be
applied to repay the ABR Loans resulting from the conversion of such LIBOR
Loans; provided that the principal amount of any such LIBOR Loan denominated in
any Optional Currency shall be converted to the Dollar Equivalent there of
concurrently with its conversion to an ABR Loan.
          (b) For purposes of this Section 2.18, a notice to the Borrower by any
Lender pursuant to Section 2.18(a) shall be effective on the date of receipt
thereof by the Borrower.
          SECTION 2.19. Reimbursement of Lenders.
          (a) The Borrower or the relevant Subsidiary Borrower shall reimburse
each Lender on demand for any loss incurred or to be incurred by it in the
reemployment of the funds released (i) by any payment or prepayment (for any
reason, whether voluntary, mandatory, automatic, by reason of

 



--------------------------------------------------------------------------------



 



acceleration or otherwise, including an assignment by a Lender contemplated
under Section 10.17), or conversion or continuation, of any LIBOR or Fixed Rate
Competitive Loan if such Loan is repaid other than on the last day of the
applicable Interest Period for such Loan or (ii) in the event that after the
Borrower or the relevant Subsidiary Borrower delivers a notice of borrowing
under Section 2.3 in respect of LIBOR Revolving Credit Loans or a Competitive
Bid Accept/Reject Letter under Section 2.7(d), pursuant to which it has accepted
bids of one or more of the Lenders, the applicable Loan is not made on the first
day of the Interest Period specified by the Borrower or the relevant Subsidiary
Borrower for any reason other than (I) a suspension or limitation under
Section 2.18 of the right of the Borrower or the relevant Subsidiary Borrower to
select a LIBOR Loan or (II) a breach by a Lender of its obligations hereunder.
In the case of such failure to borrow, such loss shall be the amount as
reasonably determined by such Lender as the excess, if any of (A) the amount of
interest which would have accrued to such Lender on the amount not borrowed, at
a rate of interest equal to the interest rate applicable to such Loan pursuant
to Section 2.11, for the period from the date of such failure to borrow, to the
last day of the Interest Period for such Loan which would have commenced on the
date of such failure to borrow, over (B) the amount realized by such Lender in
reemploying the funds not advanced during the period referred to above. In the
case of a payment other than on the last day of the Interest Period for a Loan,
such loss shall be the amount as reasonably determined by the Administrative
Agent as the excess, if any, of (A) the amount of interest which would have
accrued on the amount so paid at a rate of interest equal to the interest rate
applicable to such Loan pursuant to Section 2.11, for the period from the date
of such payment to the last day of the then current daily Interest Period for
such Loan, over (B) the amount equal to the product of (x) the amount of the
Loan so paid times (y) the current daily yield on U.S. Treasury Securities (at
such date of determination) with maturities approximately equal to the remaining
Interest Period for such Loan times (z) the number of days remaining in the
Interest Period for such Loan. Each Lender shall deliver to the Borrower or the
relevant Subsidiary Borrower from time to time one or more certificates setting
forth the amount of such loss (and in reasonable detail the manner of
computation thereof) as determined by such Lender, which certificates shall be
conclusive absent manifest error. The Borrower or the relevant Subsidiary
Borrower shall pay to the Administrative Agent for the account of each Lender
the amount shown as due on any certificate within thirty days after its receipt
of the same.
          (b) In the event the Borrower or the relevant Subsidiary Borrower
fails to prepay any Loan on the date specified in any prepayment notice
delivered pursuant to Section 2.15(a), or to convert or continue any Loan (other
than an ABR Loan) other than on the date or in the amount notified by the
Borrower or the relevant Subsidiary Borrower in accordance with the terms of
this Agreement, the Borrower or the relevant Subsidiary Borrower on demand by
any Lender shall pay to the Administrative Agent for the account of such Lender
any amounts required to compensate such Lender for any loss incurred by such
Lender as a result of such failure to prepay, including, without limitation, any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by such Lender to fulfill deposit obligations incurred in
anticipation of such prepayment. Each Lender shall deliver to the Borrower or
the relevant Subsidiary Borrower and the Administrative Agent from time to time
one or more certificates setting forth the amount of such loss (and in
reasonable detail the manner of computation thereof) as determined by such
Lender, which certificates shall be conclusive absent manifest error.
          (c) For purposes of calculating amounts payable under this
Section 2.19, each Lender shall be deemed to have funded each LIBOR Loan made by
it at LIBOR for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Loan was in fact so funded.

 



--------------------------------------------------------------------------------



 



          SECTION 2.20. Pro Rata Treatment.
          (a) Except as permitted under Sections 2.16, 2.17, 2.18, 2.19, 2.26,
2.29, 2.31 or as set forth anywhere else in this Agreement or any other Loan
Document,
          (i) each Revolving Credit Borrowing, each payment or prepayment of
principal of any Revolving Credit Borrowing, each payment of interest on the
Revolving Credit Loans, each payment of the Facility Fees, each reduction of the
Total Revolving Commitment and each refinancing of any Borrowing with, or
conversion of any Borrowing to, a Revolving Credit Borrowing, or continuation of
any Borrowing as a Revolving Credit Borrowing, shall be allocated pro rata among
the Revolving Lenders in accordance with their respective Revolving Percentages,
in each case with respect to such Revolving Lender’s respective tranche of
Loans; and
          (ii) each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing. Each payment of interest on any
Competitive Borrowing shall be allocated pro rata among the Lenders
participating in such Borrowing in accordance with the respective amounts of
accrued and unpaid interest on their outstanding Competitive Loans comprising
such Borrowing.
          (b) For purposes of determining the available Revolving Commitments of
the Lenders at any time, each outstanding Competitive Borrowing shall be deemed
to have utilized the Revolving Commitments of the Lenders (including those
Lenders that shall not have made Loans as part of such Competitive Borrowing)
pro rata in accordance with such respective Revolving Commitments.
          (c) Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing computed in accordance with
Section 2.1, to the next higher or lower whole dollar amount.
          SECTION 2.21. Right of Setoff.
               If any Event of Default shall have occurred and be continuing and
the Required Lenders shall have directed the Administrative Agent to declare the
Loans immediately due and payable pursuant to Section 7, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by such Lender and any
other indebtedness at any time owing by such Lender to, or for the credit or the
account of, (i) the Borrower, against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement and the Loans to the
Borrower held by such Lender, or (ii) any Subsidiary Borrower, against any of
and all the obligations of such Subsidiary Borrower now or hereafter existing
under this Agreement and the Loans to such Subsidiary Borrower held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such Loans and although such Obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower or such Subsidiary
Borrower, as applicable, after any such setoff and application made by such
Lender, but the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section 2.21
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 



--------------------------------------------------------------------------------



 



          SECTION 2.22. Manner of Payments.
          All payments by the Borrower and any Subsidiary Borrower hereunder
shall be made in Dollars, except that prepayments or repayments in respect of
Loans shall be made in the Currency in which such Loan is denominated, in
Federal or other immediately available funds without deduction, setoff or
counterclaim at the Funding Office no later than 1:00 P.M., New York City time,
on the date on which such payment shall be due. Interest in respect of any Loan
hereunder shall accrue from and including the date of such Loan to, but
excluding, the date on which such Loan is paid or refinanced with a Loan of a
different Interest Rate Type.
          SECTION 2.23. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower or any Subsidiary Borrower hereunder or under any Fundamental Document
(including payments made by the Subsidiary Borrowers in satisfaction of the
Subsidiary Borrower Obligations) shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or any Subsidiary Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the Borrower or the relevant
Subsidiary Borrower shall make such deductions, (ii) the Borrower or the
relevant Subsidiary Borrower shall pay such amounts to the relevant Governmental
Authority in accordance with Applicable Law, and (iii) the sum payable by the
Borrower or Subsidiary Borrower shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.23) the Administrative Agent or Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made.
          (b) In addition, the Borrower or any relevant Subsidiary Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with Applicable Law.
          (c) If the United States Internal Revenue Service or other
Governmental Authority of the United States of America or other jurisdiction
asserts a claim against the Administrative Agent or a Lender that the full
amount of Indemnified Taxes or Other Taxes has not been paid (including where
such Indemnified Taxes or Other Taxes are imposed directly on the Administrative
Agent or any Lender), the Borrower and each Subsidiary Borrower shall indemnify
the Administrative Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower or such
Subsidiary Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.23) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other than those resulting from the Administrative Agent
or Lender’s gross negligence or willful misconduct). A certificate (along with a
copy of the applicable documents from the United States Internal Revenue Service
or other Governmental Authority of the United States of America or other
jurisdiction that asserts such claim) as to the amount of such payment or
liability and setting forth in reasonable detail the calculation and basis for
such payment or liability delivered to the Borrower or the relevant Subsidiary
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any Subsidiary Borrower to a Governmental
Authority, the Borrower or such Subsidiary Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by

 



--------------------------------------------------------------------------------



 



such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (e) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent) (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased), at the time such Lender becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation) and at any other time or times reasonably requested
by the Borrower, such properly completed and executed documentation prescribed
by Applicable Law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate. Each Lender and
Administrative Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Code (other than Persons that are corporations or
otherwise exempt from United States backup withholding Tax), shall deliver at
the time(s) and in the manner(s) prescribed by Applicable Law, to the Borrower
and the Administrative Agent (as applicable), a properly completed and duly
executed United States Internal Revenue Form W-9, or any successor form,
certifying that such Person is exempt from United States backup withholding Tax
on payments made hereunder.
          (f) If the Administrative Agent or a Lender determines, in its sole
good-faith discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or any Subsidiary Borrower
or with respect to which the Borrower or any Subsidiary Borrower has paid
additional amounts pursuant to this Section 2.23, it shall pay over such refund
to the Borrower or such Subsidiary Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or such Subsidiary
Borrower under this Section 2.23 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower or such Subsidiary Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower or
such Subsidiary Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section 2.23 shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower, any Subsidiary Borrower or any other Person.
          (g) Each Lender agrees (i) that as between it and the Borrower, any
Subsidiary Borrower or the Administrative Agent, it shall be the Person to
deduct and withhold Taxes, and to the extent required by law it shall deduct and
withhold Taxes, on amounts that such Lender may remit to any other Person(s) by
reason of any undisclosed transfer or assignment of an interest in this
Agreement to such other Person(s) pursuant to paragraph (g) of Section 10.3 and
(ii) to indemnify the Borrower, any Subsidiary Borrower and the Administrative
Agent and any officers, directors, agents, or employees of the Borrower, any
Subsidiary Borrower or the Administrative Agent against, and to hold them
harmless from, any Tax, interest, additions to Tax, penalties, reasonable
counsel and accountants’ fees, disbursements or payments arising from the
assertion by any appropriate Governmental Authority of any claim against them
relating to a failure to withhold Taxes as required by Applicable Law with
respect to amounts described in clause (i) of this paragraph (g).
          (h) Each assignee of a Lender’s interest in this Agreement in
conformity with Section 10.3 shall be bound by this Section 2.23, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.23.

 



--------------------------------------------------------------------------------



 



          SECTION 2.24. Certain Pricing Adjustments.
          The Facility Fee and applicable LIBOR Spread for Revolving Credit
Loans in effect from time to time shall be determined in accordance with the
following table:

                      Applicable LIBOR   Total Moody’s/S&P   Facility Fee  
Spread   Drawn Pricing Rating Equivalent   (in Basis Points)   (in Basis Points)
  (in Basis Points)
³ A3/A-
  15.0   85.0   100.0
Baa1/BBB+
  17.5   107.5   125.0
Baa2/BBB
  20.0   117.5   137.5
Baa3/BBB-
  22.5   142.5   165.0
< Baa3/BBB-
  27.5   172.5   200.0

          In the event that S&P and Moody’s ratings on the Borrower’s senior
non-credit enhanced unsecured long-term debt are not equivalent to each other,
the higher rating of S&P or Moody’s will determine the Facility Fee and
applicable LIBOR Spread, unless the ratings are more than one level apart, in
which case the rating one level below the higher rating of S&P or Moody’s will
be determinative. In the event that (a) the Borrower’s senior non-credit
enhanced unsecured long-term debt is not rated by both of S&P or Moody’s (for
any reason, including if S&P or Moody’s shall cease to be in the business of
rating corporate debt obligations) or (b) if the rating system of any of S&P or
Moody’s shall change, then an amendment shall be negotiated in good faith to the
references to specific ratings in the table above to reflect such changed rating
system or the unavailability of ratings from such rating agency (including an
amendment to provide for the substitution of an equivalent or successor ratings
agency). In the event that the Borrower’s senior unsecured long-term debt is not
rated by either of S&P or Moody’s, then the Facility Fee and applicable LIBOR
Spread shall be deemed to be calculated as if the lowest rating category set
forth above applied until such time as an amendment to the table above shall be
agreed to. Any increase in the Facility Fee or applicable LIBOR Spread
determined in accordance with the foregoing table shall become effective on the
date of announcement or publication by the Borrower or the applicable rating
agency of a reduction in such rating or, in the absence of such announcement or
publication, on the effective date of such decreased rating, or on the date of
any request by the Borrower to the applicable rating agency not to rate its
senior unsecured long-term debt or on the date any of such rating agencies
announces it shall no longer rate the Borrower’s senior unsecured long-term
debt. Any decrease in the Facility Fee or applicable LIBOR Spread shall be
effective on the date of announcement or publication by any of such rating
agencies of an increase in rating or in the absence of announcement or
publication on the effective date of such increase in rating.
          The applicable margin for ABR Loans shall be the applicable LIBOR
Spread minus 100 Basis Points (but not less than 0%).
          SECTION 2.25. Prepayments Required Due to Currency Fluctuation.
          (a) Not later than 1:00 P.M., New York City time, on the last Business
Day of each fiscal quarter or at such other time as is reasonably determined by
the Administrative Agent (the “Calculation Time”), the Administrative Agent
shall determine the Dollar Equivalent of the Revolving Credit Exposure as of
such date.
          (b) If at the Calculation Time, the Dollar Equivalent of the Revolving
Credit Exposure exceeds the Total Revolving Commitment by 5% or more, then
within five Business Days after notice thereof to the Borrower from the
Administrative Agent, the Borrower shall prepay Revolving Credit

 



--------------------------------------------------------------------------------



 



Loans or Swingline Loans (or cause any Subsidiary Borrower to make such
prepayment) in an aggregate principal amount at least equal to such excess.
Nothing set forth in this Section 2.25(b) shall be construed to require the
Administrative Agent to calculate compliance under this Section 2.25(b) other
than at the times set forth in Section 2.25(a).
          SECTION 2.26. Letters of Credit.
          (a) (1) Upon the terms and subject to the conditions hereof, each
Issuing Lender agrees to issue standby letters of credit for the account of the
Borrower or any Domestic Subsidiary Borrower (the letters of credit issued on
and after the Closing Date pursuant to this Section 2.26, together with the
Existing Letters of Credit, collectively, the “Letters of Credit”) payable in
Dollars from time to time after the Closing Date and prior to the earlier of the
Maturity Date and the termination of the Revolving Commitments, upon the request
of the Borrower or any Domestic Subsidiary Borrower, provided that (A) neither
the Borrower nor any Domestic Subsidiary Borrower shall request that any Letter
of Credit be issued if, after giving effect thereto, the Revolving Exposure
would exceed the Total Revolving Commitment or the aggregate L/C Exposure would
exceed $350,000,000, (B) in no event shall any Issuing Lender issue (x) any
Letter of Credit having an expiration date later than five Business Days before
the Maturity Date or (y) any Letter of Credit having an expiration date more
than one year after its date of issuance, provided that any Letter of Credit
with a one-year tenor may provide for the automatic extension thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above), (C) neither Borrower nor any Domestic
Subsidiary Borrower shall request that an Issuing Lender issue any Letter of
Credit if, after giving effect to such issuance or reinstatement, the L/C
Exposure would exceed the Total Revolving Commitment and (D) an Issuing Lender
shall be prohibited from issuing Letters of Credit hereunder upon the occurrence
and during the continuance of an Event of Default (provided that such Issuing
Lender shall have received notice of such Event of Default pursuant to
Section 8.4 hereof and provided further that such notice shall be received at
least 24 hours prior to the date on which any Letter of Credit is to be issued).
The Administrative Agent will, upon request of any Issuing Lender, confirm the
total amount of L/C Exposure and the aggregate outstanding Loans to such Issuing
Lender. Letters of Credit outstanding under the Prior Credit Agreement on the
Closing Date shall be deemed to have been issued under this Agreement on the
Closing Date.
          (2) Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby agrees to, have irrevocably
purchased from the applicable Issuing Lender, a participation in such Letter of
Credit in an amount equal to such Revolving Lender’s Revolving Percentage
multiplied by the stated amount of such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Lender, an amount equal to such Lender’s Revolving Percentage of
each amount paid by such Issuing Lender in respect of each Letter of Credit (as
such amount may be increased as set forth below) issued by such Issuing Lender
and not reimbursed by the Borrower or the relevant Domestic Subsidiary Borrower
on the date due as provided in this Section 2.26 and of any reimbursement
payment required to be refunded to the Borrower or the relevant Domestic
Subsidiary Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit and its other obligations under this
Section 2.26 are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (A) any amendment or extension of any Letter
of Credit, (B) the occurrence and continuance of a Default or an Event of
Default, (C) reduction or termination of the Revolving Commitments, (D) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Issuing Lender, the Borrower, any Domestic Subsidiary Borrower
or any other Person for any reason whatsoever or (E) any other occurrence, event
or condition, whether or not similar to any of the foregoing; and

 



--------------------------------------------------------------------------------



 



    that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

          (3) Neither the Administrative Agent, the Lenders, any Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder, or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Lender; provided that the foregoing shall not be
construed to excuse any Issuing Lender from liability to the Borrower or the
relevant Domestic Subsidiary Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower and any Domestic Subsidiary Borrower to the extent permitted by
applicable law) suffered by the Borrower or the relevant Domestic Subsidiary
Borrower that are caused by such Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.
          (4) Each Letter of Credit may, at the option of the applicable Issuing
Lender, provide that such Issuing Lender may (but shall not be required to) pay
all or any part of the maximum amount which may at any time be available for
drawing thereunder to the beneficiary thereof upon the occurrence of an Event of
Default and the acceleration of the maturity of the Loans, provided that, if
payment is not then due to the beneficiary, such Issuing Lender shall deposit
the funds in question in an account with such Issuing Lender to secure payment
to the beneficiary and any funds so deposited shall be paid to the beneficiary
of the Letter of Credit if conditions to such payment are satisfied or returned
to the Administrative Agent for distribution to the Lenders (or, if all
Obligations shall have been paid in full in cash, to the Borrower or the
relevant Domestic Subsidiary Borrower) if no payment to the beneficiary has been
made and the final date available for drawings under the Letter of Credit has
passed. Each payment or deposit of funds by an Issuing Lender as provided in
this paragraph shall be treated for all purposes of this Agreement as a drawing
duly honored by such Issuing Lender under the related Letter of Credit.
          (5) The Issuing Lender shall not be required to issue Letters of
Credit if (i) any Lender is a Defaulting Lender, unless (A) the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.31(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Exposure as to which the
Issuing Lender has Fronting Exposure, as it may elect in its sole discretion or
(B) the Fronting Exposure resulting from such Defaulting Lender has been
reallocated pursuant to Section 2.31(a)(iv); (ii) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
the Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and

 



--------------------------------------------------------------------------------



 



which the Issuing Lender in good faith deems material to it or (iii) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Lender applicable to letters of credit generally and applicable to
customers of such Issuing Lender generally.
          (6) Each Issuing Lender shall, no later than the third Business Day
following the last day of each month, provide to Administrative Agent a schedule
of the Letters of Credit issued by it, in form and substance reasonably
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), the
expiration date, and the reference number of any Letter of Credit outstanding at
any time during such month, and showing the aggregate amount (if any) payable by
Borrower to such Issuing Lender during such month pursuant to Section 2.26(f).
Promptly after the receipt of such schedule from each Issuing Lender,
Administrative Agent shall provide to Lenders a summary of such schedules.
          (7) Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
          (b) Whenever the Borrower or any Domestic Subsidiary Borrower desires
the issuance of a Letter of Credit, it shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Lender) to the Administrative Agent and the
applicable Issuing Lender a written notice no later than 1:00 P.M. (New York
time) at least five Business Days prior to the proposed date of issuance
provided, however, the Borrower or the relevant Domestic Subsidiary Borrower and
the Administrative Agent and such Issuing Lender may agree to a shorter time
period. That notice shall specify (i) the Issuing Lender for such Letter of
Credit, (ii) the proposed date of issuance (which shall be a Business Day under
the laws of the jurisdiction of the applicable Issuing Lender), (iii) the face
amount of the Letter of Credit, (iv) the expiration date of the Letter of Credit
and (v) the name and address of the beneficiary and (vi) such other information
as shall be necessary to prepare, amend, renew or extend such Letter of Credit.
Such notice shall be accompanied by a brief description of the underlying
transaction and upon the request of the applicable Issuing Lender, the Borrower
or the relevant Domestic Subsidiary Borrower shall provide additional details
regarding the underlying transaction. If requested by an Issuing Lender, the
Borrower or the relevant Domestic Subsidiary Borrower also shall submit a letter
of credit application on the Issuing Lender’s standard form in connection with
any request for a Letter of Credit, which form shall be furnished in accordance
with Section 10.1. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower or the
relevant Domestic Subsidiary Borrower to, or entered into by the Borrower or the
relevant Domestic Subsidiary Borrower with, any Issuing Lender relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
Concurrently with the giving of written notice of a request for the issuance of
a Letter of Credit, the Borrower or the relevant Domestic Subsidiary Borrower
shall specify a precise description of the documents and the verbatim text of
any certificate to be presented by the beneficiary of such Letter of Credit
which, if presented by such beneficiary prior to the expiration date of the
Letter of Credit, would require the applicable Issuing Lender to make payment
under the Letter of Credit; provided that the applicable Issuing Lender, in its
reasonable discretion, may require customary changes in any such documents and
certificates. Upon issuance of any Letter of Credit, the applicable Issuing
Lender shall notify the Administrative Agent of the issuance of such Letter of

 



--------------------------------------------------------------------------------



 



Credit. Promptly after receipt of such notice, the Administrative Agent shall
notify each Lender of the issuance and the amount of each such Lender’s
respective participation therein.
          (c) The payment of drafts under any Letter of Credit shall be made in
accordance with the terms of such Letter of Credit and, in that connection, any
Issuing Lender shall be entitled to honor any drafts and accept any documents
presented to it by the beneficiary of such Letter of Credit in accordance with
the terms of such Letter of Credit and believed by such Issuing Lender in good
faith to be genuine. No Issuing Lender shall have any duty to inquire as to the
accuracy or authenticity of any draft or other drawing documents which may be
presented to it, but shall be responsible only to determine in accordance with
customary commercial practices that the documents which are required to be
presented before payment or acceptance of a draft under any Letter of Credit
have been delivered and that they comply on their face with the requirements of
that Letter of Credit.
          (d) If any Issuing Lender shall be requested to make payment on any
draft presented under a Letter of Credit, such Issuing Lender shall give notice
of such request for payment to the Administrative Agent and the Administrative
Agent shall give notice to each Revolving Lender no later than 3:00 P.M. New
York City time of its respective participation therein on behalf of such Issuing
Lender. Each Revolving Lender hereby authorizes and requests such Issuing Lender
to advance for its account pursuant to the terms hereof its share of such
payment based upon its participation in the Letter of Credit and agrees to
reimburse such Issuing Lender by making payment to the Administrative Agent for
the account of such Issuing Lender in immediately available funds for the amount
so advanced on its behalf no later than 4:00 P.M. New York City time on the date
such Issuing Lender makes such request. If such reimbursement is not made by any
Revolving Lender in immediately available funds on the same day on which such
Issuing Lender shall have made payment on any such draft presented under a
Letter of Credit, such Lender shall pay interest thereon to the Administrative
Agent, for the account of such Issuing Lenders, at a rate per annum equal to the
Issuing Lender’s cost of obtaining overnight funds in the New York Federal Funds
Market.
          (e) In the case of any draft presented under a Letter of Credit
(provided that the conditions specified in Section 4.2 (other than clause
(a) thereof) are then satisfied, and notwithstanding the limitations as to the
aggregate principal amount of ABR Loans set forth in Section 2.2(a), as to the
time of funding of a Borrowing set forth in Section 2.2(c) and as to the time of
notice of a proposed Borrowing set forth in Section 2.3), payment by the
applicable Issuing Lender of such draft shall constitute an ABR Loan hereunder,
and interest shall accrue from the date the applicable Issuing Lender makes such
payment, which ABR Loan, upon and to the extent that a Revolving Lender shall
have made reimbursement to the applicable Issuing Lender pursuant to
Section 2.26(d), shall constitute such Lender’s ABR Loan hereunder. If any draft
is presented under a Letter of Credit and (i) the conditions specified in
Section 4.2 are not satisfied or (ii) if the Revolving Commitments have been
terminated, then the Borrower or the relevant Domestic Subsidiary Borrower will,
upon demand by the Administrative Agent or the applicable Issuing Lender, on the
same Business Day of such draft (or on the next Business Day if notice of such
draft is received after 10:00 A.M. New York City time), pay to the
Administrative Agent, for the account of the applicable Issuing Lender, in
immediately available funds, the full amount of such draft.
          (f) (i) The Borrower and each Domestic Subsidiary Borrower agree to
pay the following amounts to the Administrative Agent for the account of each
Issuing Lender (or, in the case of clauses (B) and (C) below, directly to such
Issuing Lender) with respect to Letters of Credit issued by such Issuing Lender
hereunder:
          (A) with respect to drawings made under any Letter of Credit issued
for the account of the Borrower or such Domestic Subsidiary Borrower, interest,
payable on

 



--------------------------------------------------------------------------------



 



demand, on the amount paid by such Issuing Lender in respect of each such
drawing from the date of the drawing to, but excluding, the date such amount is
reimbursed by the Borrower or such Domestic Subsidiary Borrower at a rate which
is at all times equal to 2% per annum (without duplication of any amounts
payable under Section 2.12) in excess of the Alternate Base Rate plus the
applicable margin therefore calculated pursuant to Section 2.24; provided that
no such default interest shall be payable if such reimbursement is made (a) from
the proceeds of Revolving Credit Loans or (b) otherwise in compliance with
Section 2.26(e);
          (B) the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Lender
relating to letters of credit as from time to time in effect (with such fees and
standard costs and charges to be due and payable on demand and nonrefundable);
and
          (C) a fronting fee computed at the rate agreed to by the Borrower and
the applicable Issuing Lender (but, in any event, not greater than 0.20% per
annum), computed on the daily amount available to be drawn under each
outstanding Letter of Credit issued by such Issuing Lender, such fee to be due
and payable in arrears on and through the last day of each fiscal quarter of the
Borrower, on the Maturity Date and on the expiration of the last outstanding
Letter of Credit.
          (ii) The Borrower and each Domestic Subsidiary Borrower agree to pay
to the Administrative Agent for distribution to each Revolving Lender in respect
of all outstanding Letters of Credit issued for the account of the Borrower or
such Domestic Subsidiary Borrower, such Lender’s Revolving Percentage of a
commission on the daily amount available to be drawn under such outstanding
Letters of Credit calculated at a rate per annum equal to the LIBOR Spread
applicable to Revolving Credit Loans from time to time in effect hereunder;
provided, however, any commissions otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to this Section 2.26 shall be payable, to the maximum extent
permitted by applicable law, to the other Lenders in accordance with the upward
adjustment in their respective Revolving Percentages allocable to such Letter of
Credit pursuant to Section 2.31(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account. Such commission shall be
payable in arrears on and through the last day of each fiscal quarter of the
Borrower and on the later of the Maturity Date and the expiration of the last
outstanding Letter of Credit.
          (iii) For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 2.26(a)(vii).
          (iv) Promptly upon receipt by any Issuing Lender or the Administrative
Agent (as applicable) of any amount described in clauses (i) or (ii) of this
Section 2.26(f), or any amount described in Section 2.26(e) previously
reimbursed to the applicable Issuing Lender by the Revolving Lenders, such
Issuing Lender shall distribute such amount to the Administrative Agent and the
Administrative Agent shall distribute to each Revolving Lender (other than to
any Revolving Lender which has failed to reimburse the Issuing Lender for the
applicable drawing) its pro rata share of such amount.
          (v) The obligation of the Borrower and each Domestic Subsidiary
Borrower to reimburse the Issuing Lender for each drawing under each Letter of
Credit and to

 



--------------------------------------------------------------------------------



 



repay each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:
               (a) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other agreement related hereto;
               (b) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
               (c) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
               (d) any payment by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
               (e) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
          (g) If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then either the
applicable Issuing Lender(s), the Administrative Agent or the Required Lenders
may, at its or their option, require the Borrower or the relevant Domestic
Subsidiary Borrower to deposit Cash Equivalents in a Cash Collateral Account in
an amount equal to the full amount of the L/C Exposure or to furnish other
security acceptable to the Administrative Agent and the applicable Issuing
Lender(s), provided that the obligation to deposit such cash collateral shall
become effective within one Business Day after the Borrower and/or such Domestic
Subsidiary Borrower receives notice from the applicable Issuing Lender, the
Administrative Agent or the Required Lenders, and provided, further that such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (f) or (g) of Section 7. Such deposit shall be held
by the Administrative Agent as collateral for the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on

 



--------------------------------------------------------------------------------



 



the investment of such deposits, which investments shall be made in Cash
Equivalents and at the option and sole discretion of the Administrative Agent
and at the Borrower’s and/or the relevant Domestic Subsidiary Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Any amounts so delivered
pursuant to the preceding sentence shall be applied to reimburse the applicable
Issuing Lender(s) for the amount of any drawings honored under Letters of Credit
issued by it. If the Borrower or any Domestic Subsidiary Borrower is required to
deposit Cash Equivalents (or other security) pursuant to the provisions of this
Section 2.26(g) as a result of the occurrence of an Event or Default, such
amount (to the extent not applied as set forth in the preceding provisions of
this paragraph) shall be returned by the Administrative Agent to the Borrower or
such Domestic Subsidiary Borrower within three Business Days after such Event of
Default has been cured or waived.
          (h) If at any time, the sum of the Revolving Credit Exposure exceeds
the aggregate Revolving Commitments, then the Administrative Agent may, at its
option, require the Borrower and/or any Domestic Subsidiary Borrower to deposit
Cash Equivalents in a Cash Collateral Account in an amount sufficient to
eliminate such excess or to furnish other security for such excess acceptable to
the Administrative Agent. Any amounts so delivered pursuant to the preceding
sentence shall be applied to reimburse the applicable Issuing Lender(s) for the
amount of any drawings honored under Letters of Credit issued for the account of
the Borrower or such Domestic Subsidiary Borrower and held as cash collateral
for the Obligations. If the Borrower or any Domestic Subsidiary Borrower is
required to deposit Cash Equivalents (or other security) pursuant to the
provisions of this Section 2.26(h), such amount (to the extent not applied as
set forth in the preceding sentence) shall be returned by the Administrative
Agent to the Borrower or such Domestic Subsidiary Borrower within three Business
Days after such excess is reduced to $0.
          (i) Upon the request of the Administrative Agent, each Issuing Lender
shall furnish to the Administrative Agent copies of any Letter of Credit issued
by such Issuing Lender and such related documentation as may be reasonably
requested by the Administrative Agent.
          (j) If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole and absolute discretion, agree
to issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the Issuing
Lender, the Borrower shall not be required to make a specific request to the
Issuing Lender to permit such reinstatement. Once an Auto-Reinstatement Letter
of Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Lender to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the Issuing Lender to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the Issuing
Lender shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.2 is not then satisfied
(treating such reinstatement as an issuance of a Letter of Credit for purposes
of this clause) and, in each case, directing the Issuing Lender not to permit
such reinstatement.
          (k) Notwithstanding the termination of the Revolving Commitments and
the payment of the Loans, the obligations of the Borrower, any Domestic
Subsidiary Borrower and the Lenders under this Section 2.26 shall remain in full
force and effect until the Administrative Agent, each Issuing Lender and

 



--------------------------------------------------------------------------------



 



the Lenders shall have been irrevocably released from their obligations with
regard to any and all Letters of Credit.
          SECTION 2.27. New Local Facilities.
          (a) The Borrower or any Subsidiary Borrower may at any time or from
time to time on or after the Closing Date, by notice to the Administrative
Agent, request the Revolving Lenders to designate a portion of their respective
Revolving Commitments to make Revolving Extensions of Credit denominated in
Dollars and any Optional Currency in a jurisdiction inside or outside of the
United States pursuant to a newly established sub-facility under the Revolving
Facility (each, a “New Local Facility”); provided that (i) both at the time of
any such request and upon the effectiveness of any Local Facility Amendment
referred to below, no Default or Event of Default shall have occurred and be
continuing, (ii) the Borrower and its Subsidiaries shall be in compliance with
the covenants set forth in Sections 6.5 and 6.6 as of the last day of the most
recently ended fiscal quarter and (iii) if applicable, a Subsidiary Borrower for
such new Local Facility shall be designated pursuant to Section 10.9(b);
provided further that (i) Letters of Credit and Swingline Loans shall not be
issued or made under a New Local Facility unless the Borrower, the
Administrative Agent, and, as applicable, the Swingline Lender and the Issuing
Lender have agreed and (ii) no Lender shall be required to make Revolving
Extensions of Credit in excess of its Revolving Commitment. Each New Local
Facility shall be in a minimum Dollar Equivalent amount of $10,000,000, and the
aggregate Dollar Equivalent amounts of the New Local Facilities shall not exceed
$250,000,000 at any time. Each notice from the Borrower pursuant to this Section
2.27 shall set forth the requested amount and proposed terms of the relevant New
Local Facility. Revolving Lenders wishing to designate a portion of their
Revolving Commitments to a New Local Facility (each, a “New Local Facility
Lender”) shall have such portion of their Revolving Commitment designated to
such New Local Facility on a pro rata basis in accordance with the aggregate
Revolving Commitments of the other applicable New Local Facility Lenders unless
otherwise agreed by the Borrower, the Administrative Agent and such New Local
Facility Lender. The designation of Revolving Commitments to any New Local
Facility shall be made pursuant to an amendment (each, a “Local Facility
Amendment”) to this Agreement and, as appropriate, the other Fundamental
Documents, executed by the Loan Parties, the Administrative Agent and each New
Local Facility Lender. Any Local Facility Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other
Fundamental Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to implement the
provisions of this Section, a copy of which shall be made available to each
Lender. The effectiveness of any Local Facility Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 4.2 and such other conditions as the parties thereto shall agree. No
Revolving Lender shall be obligated to transfer any portion of its Revolving
Commitments to a New Local Facility unless it so agrees.
          (b) Notwithstanding any provision of this Agreement to the contrary,
each New Local Facility shall be deemed to be a utilization of the Revolving
Commitments and upon the effectiveness of a New Local Facility:
(i) participating interests of the Lenders in existing and future Letters of
Credit and Swingline Loans issued under the Revolving Commitments shall be
reallocated based on the respective Revolving Commitments of the Lenders after
giving effect to the utilization thereof by the New Local Facilities and
(ii) future Revolving Loans shall be funded by the Lenders based on the
respective Revolving Commitments of the Lenders after giving effect to the
utilization thereof by the New Local Facilities, in each case until reallocated
in accordance with this paragraph (b); in each case subject to further
adjustments based on the utilization from time to time of the Revolving
Commitments by the New Local Facilities. Payments in respect of Letters of
Credit, Swingline Loans and Revolving Loans and extensions of credit under New
Local Facilities shall be made as directed by the Administrative Agent in order
to give effect to this paragraph (b).

 



--------------------------------------------------------------------------------



 



          (c) This Section 2.27 shall supersede any provisions in Section 10.9
or any other provision of this Agreement to the contrary as it relates to any
Local Facility Amendment.
          (d) As of the Closing Date, the Borrower and the Lenders party thereto
have entered into the Australian Local Facility Amendment, pursuant to which an
Australian Dollar subfacility has been established on the terms set forth
therein.
          SECTION 2.28. Incremental Term Loans.
          (a) The Borrower may at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more tranches of term loans (the “Incremental Term Loans”) be
made available under this Agreement to the Borrower or one or more Subsidiary
Borrowers; provided that both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist. Each tranche of Incremental Term Loans shall be in
an aggregate principal amount that is not less than $10,000,000 and shall be in
an increment of $1,000,000 (provided that such amount may be less than
$10,000,000 if such amount represents all remaining availability under the limit
set forth in the next sentence). Notwithstanding anything to the contrary
herein, no Incremental Term Loan shall be made if, immediately after giving
effect to such Incremental Term Loan, the aggregate outstanding principal amount
of the Incremental Term Loans, plus the Total Revolving Commitment at such time,
would exceed $1,500,000,000. Each Incremental Term Loan shall (a) rank pari
passu in right of payment and of security, if any, with the Revolving Credit
Loans and the other Incremental Term Loans, if any; (b) be subject to pricing
and maturity agreed to by the Borrower and the Lenders providing such
Incremental Term Loan; and (c) not be subject to any scheduled or mandatory
principal amortization prior to the Maturity Date (other than customary limited
amortization for institutional term loans); provided that except for pricing and
maturity (as limited by the preceding paragraph (c)), the terms and conditions
applicable to the Incremental Term Loans will be as set forth in this Agreement
unless otherwise approved by the Administrative Agent. Each notice from the
Borrower pursuant to this Section 2.28 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loan. In the case of Incremental
Term Loans, the Lenders providing such Incremental Term Loans, with the consent
of the Administrative Agent, may agree to allow the Borrower and its
Subsidiaries and controlled Affiliates to become Eligible Assignees with respect
to such Incremental Term Loans under circumstances, terms and conditions to be
agreed at the time of incurrence but in all cases subject to Section 10.3(l).
Incremental Term Loans may be made and may be provided by any existing Lender
(but no Lender will have an obligation to provide any portion of any Incremental
Term Loan) or by any other bank or other financial institution, in each case
subject to the written consent of the Administrative Agent to the extent the
Administrative Agent would have a right under this Agreement to consent to an
assignment of all or any portion of any Lender’s Loans or Revolving Commitment
to such existing Lender or bank, or other financial institution (any such other
bank or other financial institution being called an “Incremental Lender”).
Commitments in respect of Incremental Term Loans shall become commitments under
this Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Fundamental Documents, executed by the
Borrower, each Lender agreeing to provide such commitment, each Incremental
Lender, if any, and the Administrative Agent. The Incremental Amendment may,
with the consent of the Borrower and the Administrative Agent, effect such
amendments to this Agreement and the other Fundamental Documents (including the
amendment and restatement thereof and to provide Incremental Lenders with
appropriate voting and loan assignment rights and other provisions reflecting
the terms of the applicable Incremental Facility) as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.28. The Borrower will use
the proceeds of the Incremental Term Loans for any purpose not prohibited by
this Agreement. No Lender shall be obligated to provide any portion of any
Incremental Term Loan unless it so agrees. Each Incremental Lender shall become
party

 



--------------------------------------------------------------------------------



 



to this Agreement upon acceptance by the Administrative Agent of an Incremental
Lender Supplement signed by such Incremental Lender substantially in the form of
Exhibit G-2.
          (b) This Section 2.28 shall supersede any provisions in Section 10.9
to the contrary.
          SECTION 2.29. Loan Modification Offers.
          (a) The Borrower may, by written notice to the Administrative Agent
from time to time after the Closing Date, make one or more offers (but there
shall not be more than two offers outstanding at any one time) (each, a “Loan
Modification Offer”) to all the Revolving Lenders to make one or more Permitted
Amendments (as defined in clause (c) below) pursuant to procedures reasonably
agreed upon by the Borrower and the Administrative Agent, including as to
minimum tranche amounts. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than ten Business Days nor more than sixty Business Days after the date of such
offer). Permitted Amendments shall become effective only with respect to the
Loans and Revolving Commitments of the Revolving Lenders that accept the
applicable Loan Modification Offer (each such Lender a “Modifying Lender”). No
Revolving Lenders will be required to accept a Loan Modification Offer.
          (b) The Borrower and each Revolving Lender that accepts the Loan
Modification Offer shall execute and deliver to the Administrative Agent a Loan
Modification Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Loan Modification Agreement
and deliver such Loan Modification Agreement to the Lenders. Each of the parties
hereto agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement and each other Fundamental Document shall be deemed amended as
may be necessary and appropriate (including the amendment and restatement
hereof), in the reasonable opinion of the Administrative Agent and the Borrower,
to effect the provisions of this Section 2.29. In connection therewith, the
Lenders accepting such Loan Modification Offer (and their associated
commitments) may be moved into a new tranche of loans and/or commitments
hereunder and the Borrower and such Modifying Lenders will agree on the maturity
date, interest rate, fees, amount of any letter of credit sub-facility, if any,
amount of any swing line sub-facility, if any, of such new tranche of revolving
credit commitments, amortization, if any and other procedural mechanics
reasonably related thereto. Contemporaneously with the creation of such new
tranche, each Modifying Lender’s Revolving Commitment shall be reduced dollar
for dollar with its commitment to such new tranche. The Borrower may, at its
sole option, terminate or reduce the aggregate Revolving Commitments of the
Revolving Lenders that do not accept the Loan Modification Offer. Additionally,
to the extent the Borrower has reduced the Revolving Commitments of Lenders that
are not Modifying Lenders, it may add any other Eligible Assignee (with the
consent of the Administrative Agent and the relevant Issuing Lender, such
consent not to be unreasonably withheld or delayed) to provide a commitment to
make loans on the terms set forth in such Loan Modification Offer in an amount
not to exceed the amount of the Revolving Commitments reduced pursuant to the
preceding sentence.
          (c) “Permitted Amendments” shall be (i) an extension of the final
termination date of the applicable Revolving Loans and/or Revolving Commitments
of the affected Revolving Lenders accepting the applicable Loan Modification
Offer (provided that there cannot be more than three final termination dates for
Revolving Loans and/or Revolving Commitments without the consent of the
Administrative Agent), (ii) a reduction in the Revolving Commitments of the
affected Revolving Lenders accepting the Loan Modification Offer, (iii) the
payment of the then agreed upon extension fees, if any, to the affected
Revolving Lenders accepting the applicable Loan Modification Offer,
(iv) increases in pricing with respect to Loans or other extensions of credit of
Revolving Commitments of the Revolving Lenders that

 



--------------------------------------------------------------------------------



 



accept the applicable Loan Modification Offer, if any, (v) the allocation of
Letters of Credit and Swingline Loans between any extending tranche and the
non-extending tranche and (vi) other amendments which implement the foregoing.
          (d) Permitted Amendments shall be approved by the Revolving Lenders
accepting a Loan Modification Offer, the Administrative Agent and the Borrower
without the need to obtain the approval of the other Lenders. This Section 2.29
shall supersede any provision in Section 10.9 to the contrary. All Loans to the
Borrower under this Agreement shall rank pari-passu in right of payment.
          SECTION 2.30. Cash Collateral.
          (a) Certain Credit Support Events. Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an extension of credit under a Letter of Credit, or (ii) if, as
of the date the Letter of Credit expires, any balance under the Letters of
Credit for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all Letters of
Credit. At any time that there shall exist a Defaulting Lender and after giving
effect to the commitment reallocation procedure set forth in
Section 2.31(a)(iv), in the event that Fronting Exposure still exists,
immediately upon the request of the Administrative Agent, the Issuing Lender or
the Swingline Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.31(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
          (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in Cash
Collateral Accounts. The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.30(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
          (c) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.30 or
Sections 2.26, 2.31 or 8.3 in respect of Letters of Credit or Swingline Loans
shall be held and applied to the satisfaction of the specific Letters of Credit,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
          (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto, such determination to be made in the
reasonable discretion of the Administrative Agent (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.3)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released

 



--------------------------------------------------------------------------------



 



during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.30 may be otherwise applied in
accordance with Section 8.3), and (y) the Person providing Cash Collateral and
the Issuing Lender or Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
          SECTION 2.31. Defaulting Lenders.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
          (i) Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.9.
          (ii) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 8.3, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro-rata basis of any amounts owing
by that Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by an Issuer
Lender or Swingline Lender to be held in a Cash Collateral Account for future
funding obligations of that Defaulting Lender of any participation in any
Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth if
so determined by the Administrative Agent and the Borrower, to be held in escrow
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuer Lender or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letters of
Credit in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or Letters of Credit were made at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and reimbursement
obligations owed to all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans, or reimbursement obligations owed to,
that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or placed in escrow) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.31 shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto. Promptly following termination of
this Agreement (including the termination of all Letters of Credit issued
hereunder) and the payment of all amounts owed under this

 



--------------------------------------------------------------------------------



 



Agreement (other than unasserted contingent obligations which by their terms
survive the termination of this Agreement), all amounts, if any, held in the
Cash Collateral Agreement referred to in Section 2.31(a)(ii) shall be returned
to the applicable Defaulting Lender(s).
          (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled
to receive any facility fee pursuant to Section 2 for any period during which
that Lender is a Defaulting Lender only to the extent allocable to the sum of
(1) the outstanding amount of the Revolving Credit Loans funded by it and
(2) its Revolving Percentage of the stated amount Letters of Credit and
Swingline Loans for which Cash Collateral has been provided (and the Borrower
shall (A) be required to pay to each of the Issuing Lender and the Swingline
Lender, as applicable, the amount of such fee allocable to its Fronting Exposure
arising from that Defaulting Lender and (B) not be required to pay the remaining
amount of such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.26(f).
          (iv) Reallocation of Revolving Percentages to Reduce Fronting
Exposure. If any Revolving L/C Exposure or Swingline Exposure exist at the time
a Lender is a Defaulting Lender:
               (x) such Revolving L/C Exposure or Swingline Exposure will
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the non-Defaulting Lenders on a pro-rata basis in
accordance with their respective Revolving Commitment (without giving effect to
the Revolving Commitment of such Defaulting Lender); provided that (A) no
non-Defaulting Lender’s Revolving Percentage of the Revolving Loans, the
Revolving L/C Exposure and the Swingline Exposure may in any event exceed its
Revolving Commitment as in effect at the time of such reallocation, (B) neither
such reallocation nor any payment by a non-Defaulting Lender pursuant thereto
will constitute a waiver or release of any claim any Loan Party, the
Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting lender
to be a non-Defaulting Lender, and (C) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists.
               (y) to the extent any portion (the “unallocated portion”) of the
Defaulting Lender’s Revolving L/C Exposure or Swingline Exposure cannot be
reallocated to non-Defaulting Lenders the Borrower will, not later than three
Business Days after written demand therefor by the Administrative Agent (at the
direction of any Issuing Lender or the Swingline Lender), (A) Cash Collateralize
in full its obligations to the Issuing Lenders in respect of the unreallocated
portion of such Revolving L/C Exposure, (B) prepay in full its obligations to
the Swingline Lender in respect of the unreallocated portion of such Swingline
Exposure or (C) make other arrangements reasonably satisfactory to the
Administrative Agent and to the Issuing Lenders and the Swingline Lender in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and
               (z) to the extent the unreallocated portion of any Revolving L/C
Exposure is Cash Collateralized pursuant to clause (y) above, such Cash
Collateral will be applied to reimburse the relevant Issuing Lender for the
portion of any unreimbursed drawing under a Letter of Credit to which such
unreallocated portion relates and, to the extent the remaining portion of such
unreimbursed drawing shall not be reimbursed by the Borrower in accordance with
Section 2.26(f), the non-Defaulting Lenders will be required pursuant to
Section 2.26(b) to fund participations therein in accordance with clause
(x) above.

 



--------------------------------------------------------------------------------



 



          (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Lender agree in writing in their reasonable
discretion that a Lender no longer falls within the definition of “Defaulting
Lender”, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Percentages, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees or commissions accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
3. REPRESENTATIONS AND WARRANTIES OF BORROWER
          In order to induce the Lenders to enter into this Agreement and to
make the Loans and issue and participate in the Letters of Credit provided for
herein, the Borrower makes the following representations and warranties to the
Administrative Agent and the Lenders, all of which shall survive the execution
and delivery of this Agreement and the making of the Loans and issuance of the
Letters of Credit:
          SECTION 3.1. Corporate Existence and Power.
          (a) The Borrower is duly organized and validly existing in good
standing under the laws of its jurisdiction of organization and is in good
standing or has applied for authority to operate as a foreign corporation or
other organization in all jurisdictions where the nature of its properties or
business so requires it and where a failure to be in good standing as a foreign
corporation or other organization would reasonably be expected to have Material
Adverse Effect. Each of the Borrower and each Subsidiary Borrower has the
corporate power to execute, deliver and perform its obligations under this
Agreement and the other Fundamental Documents and other documents contemplated
hereby and to borrow hereunder.
          (b) The Subsidiaries of the Borrower are duly organized and are
validly existing in good standing under the laws of their respective
jurisdictions of organization and are in good standing or have applied for
authority to operate as a foreign corporation or other organization in all
jurisdictions where the nature of their properties or business so requires it
and where a failure to be in good standing as a foreign corporation or other
organization would reasonably be expected to have Material Adverse Effect.
          SECTION 3.2. Corporate Authority, No Violation and Compliance with
Law.
          The execution, delivery and performance of this Agreement and the
other Fundamental Documents and the borrowings hereunder (a) have been duly
authorized by all necessary corporate action on the part of the Borrower and
each Subsidiary Borrower, (b) will not violate any provision of any Applicable
Law (including any laws related to franchising) applicable to the Borrower or
any of its Subsidiaries or any of their respective properties or assets,
(c) will not violate any provision of the certificate of incorporation or
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries, (d) will not violate or be in conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under,
any material indenture, bond, note, instrument or any other material agreement
to which the Borrower or any of its Subsidiaries is a party or by which the
Borrower

 



--------------------------------------------------------------------------------



 



or any of its Subsidiaries or any of their respective properties or assets are
bound and (e) will not result in the creation or imposition of any Lien upon any
property or assets of the Borrower or any of its Subsidiaries other than
pursuant to this Agreement or any other Fundamental Document, which in the case
of clauses (b) and (d), individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.
          SECTION 3.3. Governmental and Other Approval and Consents.
          No action, consent or approval of, or registration or filing with, or
any other action by, any governmental agency, bureau, commission or court is
required in connection with the execution, delivery and performance by the
Borrower and each Subsidiary Borrower of this Agreement or the other Fundamental
Documents, except such as have been obtained or made and are in full force and
effect or where the failure to take such action or obtain such consent or
approval would not reasonably be expected to have a Material Adverse Effect.
          SECTION 3.4. Financial Statements of Borrower.
          (a) The audited balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2008, December 31, 2009 and December 31, 2010,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such date (the “Consolidated Audited Financial
Statements”), fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries as of the dates indicated and the results of
operations and cash flows for the periods indicated in conformity with GAAP.
          (b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, dated March 31, 2011, and the related consolidated
statements of income and of cash flows for the fiscal quarter ended on that date
(the “Consolidated Unaudited Financial Statements”; and together with the
Consolidated Audited Financial Statements, the “Consolidated Financial
Statements”) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries as of the date thereof and their results of operations
and cash flows for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
          SECTION 3.5. No Change.
          Except for Disclosed Matters, since the date of the most recent
audited financial statements referred to in Section 3.4, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.
          SECTION 3.6. Copyrights, Patents and Other Rights.
          Each of the Borrower and its Subsidiaries (a) owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect and (b) to their
knowledge, the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to have Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



          SECTION 3.7. Title to Properties.
          Subject to Section 3.6, each of the Borrower or its Subsidiaries has
good title or valid leasehold interests to each of the properties and assets
reflected on the most recent balance sheet referred to in Section 3.4 (other
than properties or assets owned by a Person that is consolidated with the
Borrower or any of its Subsidiaries under GAAP but is not a Subsidiary of the
Borrower ), except for defects in title or interests that would not reasonably
be expected to have Material Adverse Effect, and all such properties and assets
are free and clear of Liens, except Permitted Encumbrances.
          SECTION 3.8. Litigation.
          Except for Disclosed Matters, there are no lawsuits or other
proceedings pending (including, but not limited to, matters relating to
Environmental Law and Environmental Liability), or, to the knowledge of the
Borrower, threatened, against or affecting the Borrower or any of its
Subsidiaries or any of their respective properties, by or before any
Governmental Authority or arbitrator, which would reasonably be expected to have
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries is in
default with respect to any order, writ, injunction, decree, rule or regulation
of any Governmental Authority, which default would reasonably be expected to
have Material Adverse Effect.
          SECTION 3.9. Federal Reserve Regulations.
          Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, whether immediately, incidentally or
ultimately, for any purpose violative of or inconsistent with any of the
provisions of Regulation U or X of the Board.
          SECTION 3.10. Investment Company Act.
          The Borrower is not, and will not during the term of this Agreement
be, an “investment company” subject to regulation under the Investment Company
Act of 1940, as amended.
          SECTION 3.11. Enforceability.
          This Agreement and the other Fundamental Documents when executed by
all parties hereto and thereto will constitute legal, valid and binding
obligations (as applicable) of the Borrower and the other Loan Parties party to
such Fundamental Documents (enforceable in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
          SECTION 3.12. Taxes.
          Each of the Borrower and each of its Subsidiaries has filed or caused
to be filed all federal, state and local Tax returns which are required to be
filed, and has paid or has caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in conformity with GAAP
or (b) to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



          SECTION 3.13. Compliance with ERISA.
          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (a) no ERISA Event has occurred or
is reasonably expected to occur; (b) the Borrower, each of its Material
Subsidiaries and each of its ERISA Affiliates is in compliance with the
provisions of ERISA and the Code applicable to Plans, and the regulations and
published interpretations thereunder applicable to such entity in connection
therewith, if any; (c) neither the Borrower nor any of its Subsidiaries has
engaged in a transaction which would result in the incurrence of liability under
Section 4069 of ERISA; and (d) the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.
          SECTION 3.14. Disclosure.
          As of the Closing Date, neither this Agreement nor any factual
information set forth in the Confidential Information Memorandum (excluding
projections, other forward looking information and information of a general
economic or industry nature) dated June 20, 2011, when taken as a whole
contained any untrue statement of a material fact or omitted to state a material
fact, under the circumstances under which it was made, necessary in order to
make the statements contained herein or therein not materially misleading in
light of the circumstances under which such statements were made. At the Closing
Date, there is no fact known to the Borrower which has not been disclosed to the
Lenders and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The Borrower has delivered to the
Administrative Agent certain projections relating to the Borrower and its
Consolidated Subsidiaries. Such projections are based on good faith estimates
and assumptions believed to be reasonable at the time made, provided, however,
that the Borrower makes no representation or warranty that such assumptions will
prove in the future to be accurate or that the Borrower and its Subsidiaries
will achieve the financial results reflected in such projections (it being
understood that such Projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, that no assurance can be given that any particular
Projections will be realized and that actual results may differ and that such
differences may be material).
          SECTION 3.15. Environmental Liabilities.
          Except for the Disclosed Matters and except with respect to any
matters, that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has received notice of any claim with respect to any
Environmental Liability or (iii) knows of any circumstances that are reasonably
likely to become the basis for any claim of Environmental Liability against the
Borrower or any of its Subsidiaries.
          SECTION 3.16. Material Subsidiaries.
          The Material Subsidiaries existing on the Closing Date (calculated as
of December 31, 2010) are listed on Schedule 3.16.

 



--------------------------------------------------------------------------------



 



          SECTION 3.17. Anti-Terrorism Laws.
          The Borrower is not and, to the knowledge of the Borrower, none of its
Affiliates is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107 56.
          The Borrower is not and, to the knowledge of the Borrower, none of its
Affiliates or their respective brokers or other agents acting or benefiting in
any capacity in connection with the Loans is any of the following:
          (a) a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
          (b) a Person or entity owned or controlled by, or acting for or on
behalf of, any Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
          (c) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
          (d) a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order; or
          (e) a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website or
any replacement website or other replacement official publication or such list.
          The Borrower is not and, to the knowledge of the Borrower, none of its
brokers or other agents acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
4. CONDITIONS OF LENDING
          SECTION 4.1. Conditions Precedent to Closing.
          The agreement of each Lender to make the initial extension of credit
requested to be made by it is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
          (a) Fundamental Documents. The Administrative Agent shall have
received this Agreement and any Notes requested in writing at least three
Business Days prior to the Closing Date, each executed and delivered by a duly
authorized officer of each of the Loan Parties party thereto.
          (b) Financial Statements. The Lenders shall have received the
Consolidated Financial Statements, which, in the case of the Consolidated
Audited Financial Statements for 2008, 2009 and

 



--------------------------------------------------------------------------------



 



2010, may be delivered to the Lenders by delivery of the Borrower’s Form 10-K
filed with the Securities and Exchange Commission containing such financial
statements.
          (c) Payment of Fees. The Lenders and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), at least three Business Days before the Closing Date.
          (d) Corporate Documents for the Loan Parties. The Administrative Agent
shall have received a certificate of a Responsible Officer of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the certificate of incorporation and by-laws of such Loan Party
as in effect on the date of such certification; (B) that attached thereto is a
true and complete copy of resolutions adopted by the Board of Directors of such
Loan Party authorizing the borrowings hereunder, in the case of the Borrower,
and the execution, delivery and performance in accordance with their respective
terms of the Fundamental Documents to which such Loan Party is party to and any
other documents required or contemplated hereunder; (C) as to the incumbency and
specimen signature of each Responsible Officer of such Loan Party executing the
Fundamental Documents to which such Loan Party is a party to or any other
document delivered by it in connection herewith (such certificate to contain a
certification by another Responsible Officer of such Loan Party as to the
incumbency and signature of the Responsible Officer signing the certificate
referred to in this paragraph (d)); and (D) that attached thereto are true and
complete copies of such documents and certifications evidencing that each Loan
Party is validly existing, in good standing and qualified to engage in business
in its jurisdiction of organization and each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
          (e) Opinions of Counsel. The Administrative Agent shall have received
the executed written opinion, dated the date of the Closing Date and addressed
to the Administrative Agent and the Lenders, of Kirkland & Ellis LLP, counsel to
the Borrower, substantially in the form of Exhibit A.
          (f) Officer’s Certificate. The Administrative Agent shall have
received a certificate of the Borrower’s chief executive officer or chief
financial officer certifying, as of the Closing Date, compliance with the
conditions set forth in paragraphs (b) and (c) of Section 4.2.
          (g) Projections. The Lenders shall have received projections through
2014, which may be delivered to the Lenders by delivery of the Confidential
Information Memorandum referred to in Section 3.14.
          (h) [Intentionally Omitted].
          (i) Approvals. All material governmental and third party approvals
necessary in connection with the continuing operations of the Borrower and the
financing contemplated hereby shall have been obtained and be in full force and
effect.
          (j) Material Adverse Effect. The Lenders shall be satisfied that
(i) there has been no development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect since March 31, 2011
and (ii) the Borrower and its subsidiaries are not party to or subject to any
litigation or proceeding which would be likely to have a Material Adverse
Effect.
          (k) Prior Credit Agreement. The Prior Credit Agreement shall have been
terminated and all unpaid amounts thereunder (other than unasserted contingent
obligations which by their terms survive termination) shall have been paid in
full.

 



--------------------------------------------------------------------------------



 



          (l) Patriot Act. The Administrative Agent and the Lenders shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, requested by such Person at
least three Business Days prior to the Closing Date.
          (m) The Administrative Agent shall have received a Solvency
Certificate from the Borrower.
          (n) Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
          SECTION 4.2. Conditions Precedent to Each Extension of Credit.
          The obligation of the Lenders to make each Loan and of any Issuing
Lender to issue a Letter of Credit, including the initial extensions of credit
hereunder, is subject to the following conditions precedent:
          (a) Notice. The Administrative Agent shall have received a notice with
respect to such Borrowing or Letter of Credit, as applicable, as required by
this Agreement.
          (b) Representations and Warranties. The representations and warranties
set forth in Section 3 hereof and in the other Fundamental Documents shall be
true and correct in all material respects on and as of the date of each
Borrowing or issuance of a Letter of Credit hereunder (except to the extent that
such representations and warranties expressly relate to an earlier date) with
the same effect as if made on and as of such date; provided, however, that this
condition shall not apply to a Revolving Credit Borrowing which is solely
refinancing outstanding Revolving Credit Loans and which, after giving effect
thereto, has not increased the aggregate amount of outstanding Revolving Credit
Loans.
          (c) No Event of Default. No Event of Default or Default shall have
occurred and be continuing; provided, however, that this condition shall not
apply to a Revolving Credit Borrowing which is solely refinancing outstanding
Revolving Credit Loans and which, after giving effect thereto, has not increased
the aggregate amount of outstanding Revolving Credit Loans.
          (d) Extensions of Credit to a Subsidiary Borrower. The representations
and warranties contained in Section 3.1, 3.2 and 3.3 as to any Subsidiary
Borrower to which a Revolving Extension of Credit is to be made shall be true
and correct in all material respects on and as of the date of such Borrowing or
issuance of a Letter of Credit hereunder; provided, however, that this condition
shall not apply to a Revolving Credit Borrowing which is solely refinancing
outstanding Revolving Credit Loans and which, after giving effect thereto, has
not increased the aggregate amount of outstanding Revolving Credit Loans.
Each Borrowing and each issuance of a Letter of Credit shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section.

 



--------------------------------------------------------------------------------



 



5. AFFIRMATIVE COVENANTS
          From the date of the initial Loan and for so long as the Revolving
Commitments shall be in effect or any amount shall remain outstanding or unpaid
under this Agreement or there shall be any outstanding L/C Exposure, the
Borrower agrees that, unless the Required Lenders shall otherwise consent in
writing, it will, and will cause each of its Subsidiaries to:
          SECTION 5.1. Financial Statements, Reports, etc.
          The Borrower will furnish to the Administrative Agent and to each
Lender:
          (a) As soon as is practicable, but in any event within 100 days after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at the end
of, and the related consolidated statements of income, shareholders’ equity and
cash flows for such year, and the corresponding figures as at the end of, and
for, the preceding fiscal year, accompanied by an opinion of Deloitte & Touche
LLP or such other independent certified public accountants of recognized
standing as shall be retained by the Borrower and reasonably satisfactory to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards relating to reporting and which
report and opinion shall (A) be unqualified as to going concern and scope of
audit and shall state that such financial statements fairly present the
financial condition of the Borrower and its Consolidated Subsidiaries, as at the
dates indicated and the results of the operations and cash flows for the periods
indicated and (B) contain no material exceptions or qualifications except for
qualifications relating to accounting changes (with which such independent
public accountants concur) in response to FASB releases or other authoritative
pronouncements;
          (b) As soon as is practicable, but in any event within 55 days after
the end of each of the first three fiscal quarters of each fiscal year, the
unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries, as at the end of, and the related unaudited statements of income
(or changes in financial position) for such quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter and
the corresponding figures as at the end of, and for, the corresponding period in
the preceding fiscal year, together with a certificate signed by the chief
financial officer or a vice president responsible for financial administration
of the Borrower to the effect that such financial statements, while not examined
by independent public accountants, fairly present in all material respects the
financial condition of the Borrower and its Consolidated Subsidiaries, as at the
end of the fiscal quarter and portion of the fiscal year then ended and the
results of their operations for the quarter and portion of the fiscal year then
ended in conformity with GAAP consistently applied, subject only to year-end
audit adjustments and to the absence of footnote disclosure;
          (c) Together with the delivery of the statements referred to in
paragraphs (a) and (b) of this Section 5.1, a certificate of the Responsible
Officer, substantially in the form of Exhibit C hereto (i) stating whether or
not the signer has actual knowledge of any Default or Event of Default and, if
so, specifying each such Default or Event of Default of which the signer has
actual knowledge, the nature thereof and any action which the Borrower has
taken, is taking, or proposes to take with respect to each such condition or
event and (ii) demonstrating in reasonable detail compliance with the provisions
of Sections 6.5 and 6.6 hereof;
          (d) With reasonable promptness, copies of such financial statements
and reports that the Borrower may make to, or file with, the SEC and such other
information, certificates and data (including, without limitation, copies of
Letters of Credit) with respect to the Borrower and its Subsidiaries as from
time to time may be reasonably requested by the Administrative Agent or any of
the Lenders;

 



--------------------------------------------------------------------------------



 



          (e) Promptly upon any Responsible Officer obtaining actual knowledge
of the occurrence of any Default or Event of Default, a certificate of a
Responsible Officer specifying the nature and period of existence of such
Default or Event of Default and what action the Borrower has taken, is taking
and proposes to take with respect thereto; and
          (f) Promptly upon any Responsible Officer of the Borrower or any of
its Subsidiaries obtaining actual knowledge of (i) the institution of any
action, suit, proceeding, investigation or arbitration by any Governmental
Authority or other Person against or affecting the Borrower or any of its
Subsidiaries or any of their assets, or (ii) any material development in any
such action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders), which, in each case would reasonably be
expected to have a Material Adverse Effect, the Borrower shall promptly give
notice thereof to the Lenders and provide such other information as may be
requested by the Administrative Agent or any Lender that is reasonably available
to it (without waiver of any applicable evidentiary privilege) to enable the
Lenders to evaluate such matters;
          (g) Together with each set of financial statements required by
paragraph (a) above, a certificate of the independent certified public
accountants rendering the report and opinion thereon (which certificate may be
limited to the extent required by accounting rules or otherwise) stating that,
in connection with their audit, nothing has come to their attention that caused
them to believe that the Borrower failed to comply with the terms, covenants,
provisions or conditions of Sections 5.4, 5.5, 5.6, 6.1, 6.2 and 6.4 through
6.7, inclusive, or if a failure to comply has come to their attention,
specifying the nature and period of existence thereof;
          (h) Information required to be delivered pursuant to paragraphs (a),
(b) and (d) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent that such information has
been posted on the Borrower’s website on the internet at the website address
listed on the signature pages of such notice, at www.sec.gov or at another
website accessible by the Lenders without charge; provided that the Borrower
shall deliver paper copies of the reports and financial statements referred to
in paragraphs (a), (b) and (d) of this Section 5.1 to the Administrative Agent
or any Lender who requests the Borrower to deliver such paper copies until
written notice to cease delivering paper copies is given by the Administrative
Agent or such Lender.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Bookrunners will make available to the Lenders and the Issuing Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Bookrunners, the Issuing Lenders and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Bookrunners
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 



--------------------------------------------------------------------------------



 



          SECTION 5.2. Corporate Existence; Compliance with Statutes.
          Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its corporate existence, material rights,
licenses, permits and franchises and comply, except where failure to comply,
either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, with all provisions of Applicable Law, and
all applicable restrictions imposed by, any Governmental Authority, including
without limitation, the Federal Trade Commission’s “Disclosure Requirements and
Prohibitions Concerning Franchising and Business Opportunity Ventures” as
amended from time to time (16 C.F.R. §§ 436.1 et seq.) and all state laws and
regulations of similar import; provided, however, that mergers, dissolutions and
liquidations permitted under Section 6.2 shall be permitted.
          SECTION 5.3. Insurance.
          Maintain with financially sound and reputable insurers insurance in
such amounts and against such risks as are customarily insured against by
companies in similar businesses; provided, however, that (a) workmen’s
compensation insurance or similar coverage may be effected with respect to its
operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction and (b) such insurance may contain
self-insurance retention and deductible levels consistent with normal industry
practices.
          SECTION 5.4. Taxes and Charges.
          Duly pay and discharge, or cause to be paid and discharged, before the
same shall become delinquent, all federal, state or local Taxes, assessments,
levies and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid would reasonably be expected to
result in a Material Adverse Effect; provided, however, that any such Tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books reserves (the presentation
of which is segregated to the extent required by GAAP) adequate with respect
thereto if reserves shall be deemed necessary by the Borrower in accordance with
GAAP; and provided, further, that the Borrower will pay all such Taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any material Lien which may have
attached as security therefor (unless the same is fully bonded or otherwise
effectively stayed).
          SECTION 5.5. ERISA Compliance and Reports.
          Furnish to the Administrative Agent: (a) as soon as possible, and in
any event within 30 days after any executive officer (as defined in Regulation C
under the Securities Act of 1933) of the Borrower actually knows that any ERISA
Event with respect to any Plan has occurred, a statement of the chief financial
officer of the Borrower, setting forth details as to such ERISA Event and the
action which it proposes to take with respect thereto, together with a copy of
the notice of such ERISA Event, if any, required to be filed with the PBGC by
the Borrower or any of its Subsidiaries; (b) promptly after receipt thereof, a
copy of any notice the Borrower or any of its Subsidiaries may receive from the
PBGC relating to the PBGC’s intention to terminate any Plan or to appoint a
trustee to administer any Plan; provided that the Borrower shall not be required
to notify the Administrative Agent of the occurrence of any of the events set
forth in the preceding clauses (a) and (b) unless such event, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect on the Borrower and its Subsidiaries

 



--------------------------------------------------------------------------------



 



taken as a whole; or (c) promptly upon the reasonable request of the
Administrative Agent, copies of each annual and other report filed with the IRS,
DOL or PBGC with respect to any Plan.
          SECTION 5.6. Maintenance of and Access to Books and Records;
Examinations.
          Maintain or cause to be maintained at all times true and complete in
all material respects books and records of its financial operations (in
accordance with GAAP) and provide the Administrative Agent and its
representatives reasonable access to all such books and records and to any of
their properties or assets during regular business hours and upon advance
written notice (provided that reasonable access to such books and records and to
any of the Borrower’s properties or assets shall be made available to the
Lenders if an Event of Default has occurred and is continuing), in order that
the Administrative Agent may make such audits and examinations and make
abstracts from such books, accounts and records (in each case subject to the
Borrower or its Subsidiaries’ obligations under applicable confidentiality
provisions) and may discuss the affairs, finances and accounts with, and be
advised as to the same by, officers and, so long as a representative of the
Borrower is present, independent accountants, all as the Administrative Agent
may deem appropriate for the purpose of verifying the various reports delivered
pursuant to this Agreement or for otherwise ascertaining compliance with this
Agreement. Notwithstanding Section 10.4, unless any such visit or inspection is
conducted after the occurrence and during the continuance of a Default or an
Event of Default, the Borrower shall not be required to pay any costs or
expenses incurred by the Administrative Agent, any Lender or any other Person in
connection with such visit or inspection.
          SECTION 5.7. Maintenance of Properties.
          Keep its properties which are material to its business in good repair,
working order and condition consistent with industry practice, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
          SECTION 5.8. Changes in Character of Business.
          Cause the Borrower and its Subsidiaries taken as a whole to be
primarily engaged in the vacation ownership, vacation rental and exchange,
lodging and franchising and services businesses.
6. NEGATIVE COVENANTS
          From the date of the initial Loan and for so long as the Revolving
Commitments shall be in effect or any amount shall remain outstanding or unpaid
under this Agreement or there shall be any outstanding L/C Exposure, unless the
Required Lenders shall otherwise consent in writing, the Borrower agrees that it
will not, nor will it permit any of its Subsidiaries to, directly or indirectly:
          SECTION 6.1. Limitation on Indebtedness.
          Incur, assume or suffer to exist any Indebtedness of any Material
Subsidiary except:
          (a) Indebtedness in existence on the Closing Date, or required to be
incurred pursuant to a contractual obligation in existence on the Closing Date
and any refinancing, extensions, renewals or modifications thereof, so long as
such refinancing, renewals, extensions or modifications (i) do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed,
extended or modified (other than increases to pay fees and expenses incurred in
connection therewith), and (ii) rank pari-passu with the Indebtedness being
refinanced;

 



--------------------------------------------------------------------------------



 



          (b) Indebtedness (including Capital Leases) incurred in connection
with or as a component of the purchase price of any property of any Material
Subsidiary or that was existing on any property acquired by such Material
Subsidiary at the time of acquisition thereof by such Material Subsidiary and
assumed in connection with such acquisition (other than Indebtedness issued in
connection with, or in anticipation of, such acquisitions) or otherwise incurred
to finance the acquisition, construction or improvement of any property
(including, without limitation, Indebtedness incurred to finance the cost of
acquisition or construction of such property within 24 months after such
acquisition or the completion of such improvement or construction); and any
refinancing, extension or renewals of such Indebtedness as long as such
refinancing, extensions, renewals or modifications (i) do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed,
extended or modified (other than increases to pay fees and expenses incurred in
connection therewith), (ii) do not result in a change of the obligors in respect
of such Indebtedness and (iii) rank pari-passu with the Indebtedness being
refinanced;
          (c) Guaranty Obligations;
          (d) Indebtedness owing by any Material Subsidiary to the Borrower or
any other Subsidiary;
          (e) Indebtedness of any Material Subsidiary issued and outstanding
prior to the date on which such Person became a Subsidiary of the Borrower
(other than Indebtedness issued in connection with, or in anticipation of, such
Person becoming a Subsidiary of the Borrower); provided that immediately prior
and on a Pro Forma Basis after giving effect to, such Person becoming a
Subsidiary of the Borrower, no Default or Event of Default shall occur or then
be continuing and the aggregate principal amount of such Indebtedness, when
added to the aggregate outstanding principal amount of Indebtedness permitted by
paragraphs (f) and (g) below, shall not exceed the greater of 15% of
Consolidated Net Worth and $200,000,000;
          (f) any refinancing, renewal, extension or modification of
Indebtedness under paragraph (e) above so long as such refinancing, renewals,
extensions or modifications (i) do not result in an increase in the principal
amount of the Indebtedness so refinanced, renewed, extended or modified (other
than increases to pay fees and expenses incurred in connection therewith), and
(ii) rank pari-passu with the Indebtedness being refinanced;
          (g) other Indebtedness of any Material Subsidiary in an aggregate
principal amount which, when added to the aggregate outstanding principal amount
of Indebtedness permitted by paragraphs (e) and (f) above, does not exceed the
greater of 15% of Consolidated Net Worth and $200,000,000;
          (h) Securitization Indebtedness;
          (i) derivatives transactions entered into in the ordinary course of
business pursuant to hedging programs;
          (j) Indebtedness under the Landal Facilities in an aggregate principal
amount not to exceed $250,000,000;
          (k) Indebtedness under the WVRAP Facilities in an aggregate principal
amount not to exceed $200,000,000, provided that the amount of Indebtedness
permitted under this Section 6.1(k) shall be reduced in an equal amount by the
amount of Securitization Indebtedness incurred by WVRAP or any of its
Subsidiaries;

 



--------------------------------------------------------------------------------



 



          (l) Non-Recourse Indebtedness in an aggregate principal amount not to
exceed $100,000,000;
          (m) Indebtedness of any Subsidiary issued and outstanding prior to the
date on which such Person became a Material Subsidiary (other than Indebtedness
issued in connection with, or in anticipation of, such Person becoming a
Material Subsidiary) and any refinancing, renewal, extension or modification of
such Indebtedness so long as such refinancing, renewals, extensions or
modifications (i) do not result in an increase in the principal amount of the
Indebtedness so refinanced, renewed, extended, or modified (other than increases
to pay fees and expenses incurred in connection therewith) and (ii) rank
pari-passu with the Indebtedness being refinanced; and
          (n) Indebtedness of any Loan Party pursuant to any Fundamental
Document.
If the Material Subsidiary’s action or event meets the criteria of more than one
of the types of Indebtedness described in the clauses above, the Borrower in its
sole discretion may classify such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).
          SECTION 6.2. Consolidation, Merger, Sale of Assets.
          (a) Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity or the successor to the Borrower has
unconditionally assumed in writing all of the payment and performance
obligations of the Borrower under this Agreement and the other Fundamental
Documents, (ii) in which the surviving entity becomes a Subsidiary of the
Borrower immediately upon the effectiveness of such merger, consolidation,
dissolution or liquidation, or (iii) involving a Subsidiary in connection with a
transaction permitted by Section 6.2(b); provided, however, that immediately
prior to and on a Pro Forma Basis after giving effect to any such transaction
described in any of the preceding clauses (i), (ii) and (iii) no Default or
Event of Default has occurred and is continuing.
          (b) The Borrower and its Material Subsidiaries (whether in one
transaction or series of related transactions) will not sell or otherwise
dispose of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole.
          SECTION 6.3. Limitations on Liens.
          Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries, except:
          (a) Liens for taxes, assessments, governmental charges and other
similar obligations not yet due or which are being contested in good faith by
appropriate proceedings;
          (b) Liens incidental to the conduct of its business or the ownership
of its assets which were not incurred in connection with the borrowing of money,
and which do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;
          (c) Liens securing Indebtedness permitted by Section 6.1(b) if
(i) such Liens secure Indebtedness in an amount no greater than cost of the
acquisition, construction or improvement of such

 



--------------------------------------------------------------------------------



 



property so financed (plus fees and expenses incurred in connection therewith);
(ii) such Liens do not extend to or cover any property of any Material
Subsidiary other than the property so acquired, constructed or improved and, in
the case of tangible assets, other property which is an improvement to or is
acquired for specific use in connection with such acquired property or which is
property being improved by such acquired property and (iii) such transaction
does not otherwise violate this Agreement;
          (d) Liens upon real and/or personal property, which property was
acquired after the Closing Date (by purchase, construction or otherwise) by the
Borrower or any of its Material Subsidiaries, each of which Liens existed on
such property before the time of its acquisition and was not created in
anticipation thereof; provided, however, that no such Lien shall extend to or
cover any property of the Borrower or such Material Subsidiary other than the
respective property so acquired and improvements thereon;
          (e) to the extent not covered by clause (b) above, Liens securing
judgments which do not constitute an Event of Default;
          (f) Liens created under any Fundamental Document;
          (g) Liens existing on the Closing Date and any extensions or renewals
thereof;
          (h) Liens securing (or covering property constituting the source of
payment for) any Indebtedness permitted pursuant to clauses (d), (h), (j),
(k) or (l) of Section 6.1;
          (i) to the extent not covered by clause (h) above, Liens on equity
interests or other securities issued by a Securitization Entity, securing (or
covering property constituting the source of payment for) Securitization
Indebtedness; and
          (j) other Liens securing obligations having an aggregate principal
amount not to exceed the greater of 15% of Consolidated Net Worth and
$200,000,000.
If the Borrower’s or the Material Subsidiary’s action or event meets the
criteria of more than one of the types of Liens described in the clauses above,
the Borrower in its sole discretion may classify such action or event in one or
more clauses (including in part under one such clause and in part under another
such clause).
          SECTION 6.4. Sale and Leaseback.
          Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Material Subsidiaries
sells essentially all of its right, title and interest in a material asset and
the Borrower or any of its Material Subsidiaries acquires or leases back the
right to use such property except that the Borrower and its Subsidiaries may
enter into sale-leaseback transactions relating to assets not in excess of
$150,000,000 in the aggregate on a cumulative basis, and except any arrangements
existing on the Closing Date, including but not limited to sale-leaseback
transactions existing under the Landal Facilities, and any renewals, extensions
or modifications thereof, or replacements or substitutions therefor, so long as
such renewals, extensions or modifications are effected on substantially the
same terms or on terms which, in the aggregate, are not more adverse to the
Lenders in any material respect.

 



--------------------------------------------------------------------------------



 



          SECTION 6.5. Consolidated Leverage Ratio.
          Permit the Consolidated Leverage Ratio for any Rolling Period ending
after June 30, 2011 to be greater than 3.75 to 1.0.
          SECTION 6.6. Consolidated Interest Coverage Ratio.
          Permit the Consolidated Interest Coverage Ratio for any Rolling Period
ending after June 30, 2011 to be less than 3.0 to 1.0.
          SECTION 6.7. Accounting Practices.
          Establish a fiscal year ending on any date other than December 31, or
modify or change accounting treatments or reporting practices except as
otherwise required or permitted by GAAP or the SEC.
7. EVENTS OF DEFAULT
          In the case of the happening and during the continuance of any of the
following events (herein called “Events of Default”):
          (a) any representation or warranty made by the Borrower or any
Subsidiary Borrower in this Agreement or any other Fundamental Document or in
connection with this Agreement or with the Borrowings hereunder, or any
statement or representation made in any report, financial statement, certificate
or other document furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender under or in connection
with this Agreement, shall prove to have been false or misleading in any
material respect when made or delivered;
          (b) default shall be made in the payment of any principal of or
interest on any Loan, any reimbursement obligation with respect to Letters of
Credit, or of any fees or other amounts payable by the Borrower or any
Subsidiary Borrower hereunder, when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise, and (i) in the case of payments
of interest, Facility Fees and fees payable under Section 2.26, such default
shall continue unremedied for five days, and (ii) in the case of payments other
than of any principal amount of or interest on any Loan or any reimbursement
obligation with respect to Letters of Credit, Facility Fees and fees payable
under Section 2.26, such default shall continue unremedied for five days after
written notice of non-payment has been received by the Borrower or such
Subsidiary Borrower from the Administrative Agent;
          (c) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.1(e) (with respect to
notice of Default or Events of Default) or Section 6 of this Agreement;
          (d) default shall be made by the Borrower in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement, or any other Fundamental
Document and such default shall continue unremedied for thirty days after notice
has been given to the Borrower by the Administrative Agent of such default;
          (e) (i) default in payment shall be made with respect to any
Indebtedness of the Borrower or any of its Material Subsidiaries (other than
Securitization Indebtedness) where the amount or amounts of such Indebtedness
exceeds $50,000,000 in the aggregate; or (ii) default in payment or

 



--------------------------------------------------------------------------------



 



performance shall be made with respect to any Indebtedness of the Borrower or
any of its Material Subsidiaries (other than Securitization Indebtedness) where
the amount or amounts of such Indebtedness exceeds $50,000,000 in the aggregate,
if the effect of such default is to result in the acceleration of the maturity
of such Indebtedness; or (iii) any other circumstance shall arise (other than
the mere passage of time) by reason of which the Borrower or any Material
Subsidiary of the Borrower is required to redeem or repurchase, or offer to
holders the opportunity to have redeemed or repurchased, any such Indebtedness
(other than Securitization Indebtedness) where the amount or amounts of such
Indebtedness exceeds $50,000,000 in the aggregate; provided that clause
(iii) shall not apply to secured Indebtedness that becomes due as a result of a
voluntary sale of the property or assets securing such Indebtedness or
Indebtedness that is redeemed or repurchased at the option of the Borrower or
any of its Material Subsidiaries; provided, that clauses (ii) and (iii) shall
not apply to any Indebtedness of any Subsidiary issued and outstanding prior to
the date such Subsidiary became a Material Subsidiary of the Borrower (other
than Indebtedness issued in connection with, or in anticipation of, such
Subsidiary becoming a Material Subsidiary of the Borrower) if such default or
circumstance arises solely as a result of a “change of control” provision
applicable to such Indebtedness which becomes operative as a result of the
acquisition of such Subsidiary by the Borrower or any of its Subsidiaries; and
provided, further, that in the case of any derivative transaction described in
Section 6.1(i), each reference in this clause (e) to the amount of $50,000,000
shall mean the amount payable by the Borrower or any of its Material
Subsidiaries in connection with a default or “other circumstance” described in
clause (i), (ii) or (iii) and not to the notional amount of such derivative
transaction;
          (f) the Borrower or any of its Material Subsidiaries shall generally
not pay its debts as they become due or shall admit in writing its inability to
pay its debts, or shall make a general assignment for the benefit of creditors;
or the Borrower or any of its Material Subsidiaries shall commence any case,
proceeding or other action seeking to have an order for relief entered on its
behalf as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property or shall file an answer or other pleading in
any such case, proceeding or other action admitting the material allegations of
any petition, complaint or similar pleading filed against it or consenting to
the relief sought therein; or the Borrower or any Material Subsidiary thereof
shall take any action to authorize any of the foregoing;
          (g) any involuntary case, proceeding or other action against the
Borrower or any of its Material Subsidiaries shall be commenced seeking to have
an order for relief entered against it as debtor or to adjudicate it a bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property, and such case, proceeding or
other action (i) results in the entry of any order for relief against it or
(ii) shall remain undismissed for a period of sixty days;
          (h) the occurrence of a Change in Control;
          (i) final judgment(s) for the payment of money in excess of
$50,000,000 (to the extent not paid or covered by insurance) shall be rendered
against the Borrower or any of its Material Subsidiaries which within thirty
days from the entry of such judgment shall not have been discharged or stayed
pending appeal or which shall not have been discharged within thirty days from
the entry of a final order of affirmance on appeal; or

 



--------------------------------------------------------------------------------



 



          (j) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred (with respect to which the Borrower
has a liability which has not yet been satisfied), would result in a Material
Adverse Effect;
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or shall, if directed by the Required
Lenders, take either or both of the following actions, at the same or different
times: terminate forthwith the Revolving Commitments and/or declare the
principal of and the interest on the Loans and all other amounts payable
hereunder or thereunder to be forthwith due and payable, whereupon the same
shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding. If an Event of Default specified in
paragraphs (f) or (g) above shall have occurred, the principal of and interest
on the Loans and all other amounts payable hereunder or thereunder shall
thereupon and concurrently become due and payable without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding and the Revolving Commitments of the
Lenders shall thereupon forthwith terminate. Upon acceleration of payment of the
Loans, all obligations under this Agreement denominated in currencies other than
Dollars shall, at the option of the Administrative Agent, be converted to
Dollars in accordance with this Agreement.
8. THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER
          SECTION 8.1. Administration by Administrative Agent.
          The general administration of the Fundamental Documents and any other
documents contemplated by this Agreement shall be by the Administrative Agent or
its designees. Each of the Lenders hereby irrevocably authorizes the
Administrative Agent, at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Fundamental Documents and any other documents contemplated by
this Agreement as are delegated by the terms hereof or thereof, as appropriates
together with all powers reasonably incidental thereto. The Administrative Agent
shall have no duties or responsibilities except as set forth in the Fundamental
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.9), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries or Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.9) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower, any Subsidiary Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this

 



--------------------------------------------------------------------------------



 



Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Section 4 or elsewhere herein. Any
Lender which is not the Administrative Agent (regardless of whether such Lender
bears the title of any other Agent or any similar title, as indicated on the
signature pages hereto) for the credit facility hereunder shall not have any
duties or responsibilities except as a Lender hereunder.
          SECTION 8.2. Advances and Payments.
          (a) On the date of each Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
Lenders, the amount of the Loan to be made by it in accordance with this
Agreement. Each of the Lenders hereby authorizes and requests the Administrative
Agent to advance for its account, pursuant to the terms hereof, the amount of
the Loan to be made by it, unless with respect to any Lender, such Lender has
theretofore specifically notified the Administrative Agent that such Lender does
not intend to fund that particular Loan. Each of the Lenders agrees forthwith to
reimburse the Administrative Agent in immediately available funds for the amount
so advanced on its behalf by the Administrative Agent pursuant to the
immediately preceding sentence. If any such reimbursement is not made in
immediately available funds on the same day on which the Administrative Agent
shall have made any such amount available on behalf of any Lender in accordance
with this Section 8.2, such Lender shall pay interest to the Administrative
Agent at a rate per annum equal to the Administrative Agent’s cost of obtaining
overnight funds in the New York Federal Funds Market. Notwithstanding the
preceding sentence, if such reimbursement is not made by the second Business Day
following the day on which the Administrative Agent shall have made any such
amount available on behalf of any Lender or such Lender has indicated that it
does not intend to reimburse the Administrative Agent, the Borrower or the
relevant Subsidiary Borrower shall immediately pay such unreimbursed advance
amount (plus any accrued, but unpaid interest at the rate applicable to ABR
Loans) to the Administrative Agent.
          (b) Any amounts received by the Administrative Agent in connection
with this Agreement the application of which is not otherwise provided for shall
be applied, in accordance with each of the Lenders’ pro rata interest therein
where applicable, first, to pay amounts payable to the Administrative Agent and
the Issuing Lenders, second, to pay accrued but unpaid Facility Fees, third, to
pay accrued but unpaid interest on the Loans and letter of credit commissions,
fourth, to pay the principal balance outstanding on the Loans and unpaid
reimbursement obligations in respect of Letters of Credit and fifth to pay other
amount payable to the Leaders. All amounts to be paid to any of the Lenders by
the Administrative Agent shall be credited to the Lenders, promptly after
collection by the Administrative Agent, in immediately available funds either by
wire transfer or deposit in such Lender’s correspondent account with the
Administrative Agent, or as such Lender and the Administrative Agent shall from
time to time agree.
          SECTION 8.3. Sharing of Setoffs and Cash Collateral.
          Each of the Lenders agrees that if it shall, through the operation of
Sections 2.21, 2.26(g) or 2.26(h) hereof or the exercise of a right of bank’s
lien, setoff or counterclaim against the Borrower or any Subsidiary Borrower,
including, but not limited to, a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim and received by such Lender under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of its Revolving Credit Loans, Revolving L/C Exposure or Swingline
Participation Amounts as a result of which the unpaid portion of its Revolving
Credit Loans, Revolving L/C Exposure or Swingline Participation Amounts, as
applicable, is proportionately less than the unpaid portion of any of the other
Lenders (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lenders a participation in the Revolving
Credit Loans, Revolving

 



--------------------------------------------------------------------------------



 



L/C Exposure or Swingline Participation Amounts, as applicable, of such other
Lenders, so that the aggregate unpaid principal amount of each of the Lenders’
Revolving Credit Loans, Revolving L/C Exposure and Swingline Participation
Amounts and its participation in Revolving Credit Loans, Revolving L/C Exposure
and Swingline Participation Amounts of the other Lenders shall be in the same
proportion to the aggregate unpaid principal amount of all Revolving Credit
Loans, Revolving L/C Exposure and Swingline Participation Amounts then
outstanding as the principal amount of its Revolving Credit Loans, Revolving L/C
Exposure and Swingline Participation Amounts prior to the obtaining of such
payment was to the principal amount of all Revolving Credit Loans, Revolving L/C
Exposure and Swingline Participation Amounts outstanding prior to the obtaining
of such payment and (b) such other adjustments shall be made from time to time
as shall be equitable to ensure that the Lenders share such payment pro rata.
          SECTION 8.4. Notice to the Lenders.
          Upon receipt by the Administrative Agent from the Borrower or any
Subsidiary Borrower of any communication calling for an action on the part of
the Lenders, or upon notice to the Administrative Agent of any Event of Default,
the Administrative Agent will in turn immediately inform the other Lenders
(including any Issuing Lender) in writing (which shall include telegraphic
communications) of the nature of such communication or of the Event of Default,
as the case may be.
          SECTION 8.5. Liability of Administrative Agent and each Issuing
Lender.
          (a) The Administrative Agent or any Issuing Lender, when acting on
behalf of the Lenders may execute any of its duties under this Agreement by or
through its officers, agents, or employees and neither the Administrative Agent,
the Issuing Lenders nor their respective directors, officers, agents, or
employees shall be liable to the Lenders or any of them for any action taken or
omitted to be taken in good faith, or be responsible to the Lenders or to any of
them for the consequences of any oversight or error of judgment, or for any
loss, unless the same shall happen through its gross negligence or willful
misconduct as determined by a final and non-appealable judgment of a court of
competent jurisdiction. The Administrative Agent, the Issuing Lenders and their
respective directors, officers, agents, and employees shall in no event be
liable to the Lenders or to any of them for any action taken or omitted to be
taken by it pursuant to instructions received by it from the Required Lenders or
in reliance upon the advice of counsel selected by it. Without limiting the
foregoing, neither the Administrative Agent, the Issuing Lenders nor any of
their respective directors, officers, employees, or agents shall be responsible
to any of the Lenders for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any statement,
warranty, or representation in, or for the perfection of any security interest
contemplated by, this Agreement or any related agreement, document or order, or
for the designation or failure to designate this transaction as a “Highly
Leveraged Transaction” for regulatory purposes, or shall be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrower or any Subsidiary Borrower of any of the terms, conditions, covenants,
or agreements of this Agreement or any related agreement or document.
          (b) Neither the Administrative Agent, the Issuing Lenders, nor any of
their respective directors, officers, employees, or agents shall have any
responsibility to the Borrower or any Subsidiary Borrower on account of the
failure or delay in performance or breach by any of the Lenders or the Borrower
or any Subsidiary Borrower of any of their respective obligations under this
Agreement or any related agreement or document or in connection herewith or
therewith.
          (c) The Administrative Agent, and the Issuing Lenders, in such
capacities hereunder, shall be entitled to rely on any communication,
instrument, or document reasonably believed by it to be genuine or correct and
to have been signed or sent by a Person or Persons believed by it to be the
proper

 



--------------------------------------------------------------------------------



 



Person or Persons, and it shall be entitled to rely on advice of legal counsel,
independent public accountants, and other professional advisers and experts
selected by it.
          SECTION 8.6. Reimbursement and Indemnification.
          Each of the Lenders severally and not jointly agrees (to the extent
not reimbursed or otherwise paid by the Borrower or any Subsidiary Borrower
(pursuant to Section 10.4 or 10.5 hereof)) (i) to reimburse the Administrative
Agent, the Syndication Agent and the Bookrunners in the amount of its Aggregate
Exposure Percentage, for any expenses and fees incurred for the benefit of the
Lenders under the Fundamental Documents, including, without limitation, counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders, and any other expense incurred in connection with the
administration or enforcement thereof; (ii) to indemnify and hold harmless the
Administrative Agent, the Syndication Agent and the Bookrunners and any of their
respective directors, officers, employees, or agents, on demand, in the amount
of its Aggregate Exposure Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of the Fundamental Documents or any action taken or omitted by it or
any of them under the Fundamental Documents to the extent not reimbursed by the
Borrower or one of its Subsidiaries (including any Subsidiary Borrower) (except
such as shall result from the gross negligence or willful misconduct of the
Person seeking indemnification as determined by a final and non-appealable
judgment of a court of competent jurisdiction); and (iii) to indemnify and hold
harmless the Issuing Lenders and any of their respective directors, officers,
employees, or agents or demand in the amount of its proportionate share from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs expenses or disbursements of any kind or nature
whatever which may be imposed or incurred by or asserted against it relating to
or arising out of the issuance of any Letters of Credit not reimbursed by the
Borrower or one of its Subsidiaries (including any Subsidiary Borrower) (except
such as shall result from the gross negligence or willful misconduct of the
Person seeking indemnification as determined by a final and non-appealable
judgment of a court of competent jurisdiction).
          SECTION 8.7. Rights of Administrative Agent.
          It is understood and agreed that Bank of America shall have the same
rights and powers hereunder (including the right to give such instructions) as
the other Lenders and may exercise such rights and powers, as well as its rights
and powers under other agreements and instruments to which it is or may be
party, and engage in other transactions with the Borrower or any Subsidiary
(including any Subsidiary Borrower) or other Affiliate thereof as though it were
not the Administrative Agent on behalf of the Lenders under this Agreement.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent; provided that no such delegation shall
limit or reduce in any way the Administrative Agent’s duties and obligations to
the Borrower or any Subsidiary Borrower under this Agreement. The Administrative
Agent and any such sub-agent, and any Affiliate of the Administrative Agent or
any such sub-agent, may perform any and all its duties and exercise its rights
and powers through their respective directors, officers, employees, agents and
advisors. The exculpatory provisions of Section 8.5 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 



--------------------------------------------------------------------------------



 



          SECTION 8.8. Independent Investigation by Lenders.
          Each of the Lenders acknowledges that it has decided to enter into
this Agreement and to make the Loans and issue and participate in the Letters of
Credit hereunder, and will continue to make such decisions, based on its own
analysis of the transactions contemplated hereby, based on such documents and
other information as it has deemed appropriate and on the creditworthiness of
the Borrower and agrees that neither the Administrative Agent nor any Issuing
Lender shall bear responsibility therefor.
          SECTION 8.9. Notice of Transfer.
          The Administrative Agent and the Issuing Lenders may deem and treat
any Lender which is a party to this Agreement as the owners of such Lender’s
respective portions of the Loans and Letter of Credit reimbursement rights for
all purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 10.3.
          SECTION 8.10. Successor Administrative Agent.
          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right to
appoint a successor, which successor shall (i) unless an Event of Default has
occurred and is continuing, be approved in writing by the Borrower and (ii) be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders (and approved by the Borrower, if applicable)
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth in
clauses (i) and (ii) of the prior sentence; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Fundamental Documents (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders or the
Issuing Lenders under any of the Fundamental Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lenders directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Fundamental Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Fundamental Documents, the provisions of this Section 8, Section 10.4 and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent

 



--------------------------------------------------------------------------------



 



          SECTION 8.11. Resignation of an Issuing Lender or the Swingline
Lender.
          (a) Any Issuing Lender may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, such Issuing
Lender shall be discharged from any duties and obligations under this Agreement
in its capacity as an Issuing Lender with regard to Letters of Credit not yet
issued. After any retiring Issuing Lender’s resignation hereunder as an Issuing
Lender, the provisions of this Agreement shall continue to inure to its benefit
as to any outstanding Letters of Credit or otherwise with regard to outstanding
L/C Exposure and any actions taken or omitted to be taken by it while it was an
Issuing Lender under this Agreement.
          (b) If Bank of America at any time ceases to have a Revolving
Commitment, whether as a result of an assignment of its Revolving Commitment or
otherwise, then immediately upon the occurrence thereof (i) Bank of America
shall be discharged from all of its duties and obligations hereunder and under
the other Fundamental Documents in its capacity as Swingline Lender and (ii) all
outstanding Swingline Loans shall become payable within one (1) Business Day of
receipt of notice by the Borrower of such assignment. Following any such
discharge of Bank of America’s duties and obligations as Swingline Lender
pursuant to the prior sentence and the payment in full of all Swingline Loans
then owing to Bank of America, the Borrower shall have the right to appoint a
Lender (other than any Defaulting Lender) to act as successor Swingline Lender,
which proposed successor shall (i) be consented to in writing by the
Administrative Agent (such consent not to be unreasonably withheld) and (ii) if
such proposed successor desires to become the Swingline Lender, notify the
Administrative Agent and the Borrower in writing that it has accepted such
appointment and that it will act as Swingline Lender in accordance with the
terms of this Agreement.
          SECTION 8.12. Agents Generally.
          Except as expressly set forth herein, neither any Agent nor any joint
lead arranger or joint bookrunner listed on the cover page hereof shall have any
powers, duties or responsibilities hereunder or under any other Fundamental
Document in its capacity as such; and shall incur no liability, under this
Agreement and the other Fundamental Documents.
9. GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS
          SECTION 9.1. Guaranty.
          (a) The Borrower hereby unconditionally and irrevocably guaranties to
the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by any Subsidiary Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations.
          (b) The Borrower further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel) which may
be paid or incurred by the Administrative Agent, any Issuing Lender or any
Lender in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Subsidiary Borrower
Obligations and/or enforcing any rights with respect to, or collecting against,
any Subsidiary Borrower under this Guaranty; provided, however, that the
Borrower shall not be liable for the fees and expenses of more than one separate
firm for the Lenders or any Issuing Lender (unless there shall exist an actual
conflict of interest among such Persons, and in such case, not more than two
separate firms) in connection with any one such action or any separate, but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement or proceeding effected without the
Borrower’s written consent. This Guaranty

 



--------------------------------------------------------------------------------



 



shall remain in full force and effect until the Subsidiary Borrower Obligations
are paid in full, all Letters of Credit are cancelled, expired or Cash
Collateralized, and the Revolving Commitments are terminated.
          (c) No payment or payments made by any Subsidiary Borrower or any
other Person or received or collected by the Administrative Agent or any Lender
from any Subsidiary Borrower or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Subsidiary Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of the Borrower hereunder which shall, notwithstanding any such
payment or payments (other than payments made by the Borrower in respect of the
Subsidiary Borrower Obligations or payments received or collected from the
Borrower in respect of the Subsidiary Borrower Obligations), remain liable for
the Subsidiary Borrower Obligations until the Subsidiary Borrower Obligations
are paid in full, all Letters of Credit are cancelled, expired or Cash
Collateralized, and the Revolving Commitments are terminated.
          (d) The Borrower agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Guaranty for such
purpose.
          SECTION 9.2. No Subrogation.
          Notwithstanding any payment or payments made by the Borrower
hereunder, or any set-off or application of funds of the Borrower by the
Administrative Agent or any Lender, the Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or Guaranty
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from any Subsidiary
Borrower in respect of payments made by the Borrower hereunder, until all
amounts owing to the Administrative Agent and the Lenders by any Subsidiary
Borrower on account of the Subsidiary Borrower Obligations are paid in full, all
Letters of Credit are cancelled, expired or Cash Collateralized, and the
Revolving Commitments are terminated. If any amount shall be paid to the
Borrower on account of such subrogation rights at any time when all of the
Subsidiary Borrower Obligations shall not have been paid in full, such amount
shall be held by the Borrower in trust for the Administrative Agent and the
Lenders, segregated from other funds of the Borrower, and shall, forthwith upon
receipt by the Borrower, be turned over to the Administrative Agent in the exact
form received by the Borrower (duly indorsed by the Borrower to the
Administrative Agent, if required), to be applied against the Subsidiary
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
          SECTION 9.3. Amendments, etc. with respect to the Obligations; Waiver
of Rights.
          The Borrower shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Borrower, and without notice to or
further assent by the Borrower, any demand for payment of any of the Subsidiary
Borrower Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Subsidiary
Borrower Obligations continued, and the Subsidiary Borrower Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guaranty therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the requisite
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security,

 



--------------------------------------------------------------------------------



 



guaranty or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Subsidiary Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Subsidiary Borrower Obligations
or for the Guaranty under this Section 9 or any property subject thereto. When
making any demand hereunder against the Borrower, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on
any Subsidiary Borrower, and any failure by the Administrative Agent or any
Lender to make any such demand or to collect any payments from any Subsidiary
Borrower or any release of any Subsidiary Borrower shall not relieve the
Borrower of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Administrative Agent or any Lender against the Borrower. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
          SECTION 9.4. Guaranty Absolute and Unconditional.
          The Borrower waives any and all notice of the creation, renewal,
extension or accrual of any of the Subsidiary Borrower Obligations and notice of
or proof of reliance by the Administrative Agent or any Lender upon this
Guaranty or acceptance of the Guaranty under this Section 9, the Subsidiary
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the Guaranty under this Section 9 and all dealings between any
Subsidiary Borrower and the Borrower, on the one hand, and the Administrative
Agent and the Lenders, on the other, shall likewise be conclusively presumed to
have been had or consummated in reliance upon the Guaranty under this Section 9.
The Borrower waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any Subsidiary Borrower or the
Borrower with respect to the Subsidiary Borrower Obligations. The Guaranty under
this Section 9 shall be construed as a continuing, absolute and unconditional
guaranty of payment without regard to (a) the validity or enforceability of this
Agreement, any of the Subsidiary Borrower Obligations or any other collateral
security therefor or guaranty or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent or any Lender,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Subsidiary Borrower against the Administrative Agent or any Lender, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of such
Subsidiary Borrower or the Borrower) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Subsidiary Borrower for its
Subsidiary Borrower Obligations, or of the Borrower under the guaranty under
this Section 9, in bankruptcy or in any other instance. When pursuing its rights
and remedies hereunder against the Borrower, the Administrative Agent and any
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against any Subsidiary Borrower or any other Person or against
any collateral security or guaranty for the Subsidiary Borrower Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from any Subsidiary Borrower or any such other Person or to realize
upon any such collateral security or guaranty or to exercise any such right of
offset, or any release of Subsidiary Borrower or any such other Person or of any
such collateral security, guaranty or right of offset, shall not relieve the
Borrower of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against such Subsidiary Borrower. The
Guaranty under this Section 9 shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Borrower and
its successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Subsidiary Borrower
Obligations and the obligations of the Borrower under the Guaranty under this
Section 9 shall have been satisfied by payment in full, all Letters of Credit
are cancelled, expired or Cash Collateralized,

 



--------------------------------------------------------------------------------



 



and the Revolving Commitments shall be terminated, notwithstanding that from
time to time during the term of this Agreement any Subsidiary Borrower may be
free from any Subsidiary Borrower Obligations.
          SECTION 9.5. Reinstatement.
          The Guaranty under this Section 9 shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Subsidiary Borrower Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Subsidiary Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.
10. MISCELLANEOUS
          SECTION 10.1. Notices.
          (a) Notices and other communications provided for herein shall be in
writing and shall be delivered or mailed (or in the case of telegraphic
communication, if by telegram, delivered to the telegraph company and, if by
telex, telecopy, graphic scanning or other telegraphic communications equipment
of the sending party hereto, delivered by such equipment) addressed as follows:
          (i) if to the Administrative Agent with regards to advances, payments
or competitive bids, to it at Bank of America, N.A., 901 Main Street, 14th
Floor, Dallas, TX 75202, Attention of Nora Taylor (Telephone No. (214)-209-0592;
Facsimile No. (214)-290-9673, with a copy to Kaye Scholer LLP, 425 Park Avenue,
New York, NY 10022, Attention of Ed Gabbay (Facsimile No. (212)-836-6476);
          (ii) if to the Administrative Agent with regards to financials and
other notices, to it at Bank of America, N.A., 901 Main Street, 14th Floor,
Dallas, TX 75202, Attention of Lesa Butler (Telephone No. (214)-209-1506;
Facsimile No. (214)-209-0085, with a copy to Bank of America, N.A., 901 Main
Street, 14th Floor, Dallas, TX 75202, Attention of Henry Pennell (Telephone No.
(214)-209-1226; Facsimile No. (214)-290-9448 and with a copy to Kaye Scholer
LLP, 425 Park Avenue, New York, NY 10022, Attention of Ed Gabbay (Facsimile No.
(212)-836-6476);
          (iii) if to the Borrower, to it at 22 Sylvan Way, Parsippany, NJ
07054, Attention of Corporate Secretary (Facsimile No. 973-496-1127) and
Treasurer (Facsimile No. 973-496-1192), with a copy to Kirkland & Ellis LLP, 601
Lexington Avenue, New York, NY 10022, Attention of Jason Kanner (Facsimile
No. 212-446-4900);
          (iv) if to a Subsidiary Borrower, to it c/o the Borrower at 22 Sylvan
Way, Parsippany, NJ 07054, Attention of Corporate Secretary (Facsimile
No. 973-496-1127) and Treasurer (Facsimile No. 973-496-1192), with a copy to
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, NY 10022, Attention of
Jason Kanner (Facsimile No. 212-446-4900);
          (v) if to a Lender, to it at its address notified to the
Administrative Agent (or set forth in its Assignment and Acceptance or other
agreement pursuant to which it became a Lender hereunder); and

 



--------------------------------------------------------------------------------



 



          (vi) if to Bank of America, N.A., in its capacity as Issuing Lender,
to it at Bank of America, N.A., 901 Main Street, 64th Floor, Dallas, TX 75202,
Attention of Dail Mengelkoch (Telephone No. (214)-209-9049; Facsimile No.
(214)-672-8719, with a copy to Kaye Scholer LLP, 425 Park Avenue, New York, NY
10022, Attention of Ed Gabbay (Facsimile No. (212)-836-6476);
          (vii) if to the Administrative Agent in its capacity as a Swingline
Lender, to it at Bank of America, N.A., 901 Main Street, 14th Floor, Dallas, TX
75202, Attention of Nora Taylor (Telephone No. (214)-209-0592; Facsimile No.
(214)-290-9673, with a copy to Kaye Scholer LLP, 425 Park Avenue, New York, NY
10022, Attention of Ed Gabbay (Facsimile No. (212)-836-6476);
          (viii) or if to any other Issuing Lender, at the address for notices
as such Issuing Lender provides in accordance with this Section 10.1;
or such other address as such party may from time to time designate by giving
written notice to the other parties hereunder.
          (b) Any party hereto may change its address or facsimile number and
other communications hereunder for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
          (c) Notices and other communication to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent, the
Borrower and any Subsidiary Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
          (d) Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no

 



--------------------------------------------------------------------------------



 



event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, any Issuing Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, In addition, in no event shall the
Administrative Agent Party have any liability to any Loan Party, any Lender, any
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
          SECTION 10.2. Survival of Agreement, Representations and Warranties,
etc.
          All warranties, representations and covenants made by the Borrower or
any Subsidiary Borrower herein or in any certificate or other instrument
delivered by it or on its behalf in connection with this Agreement shall be
considered to have been relied upon by the Administrative Agent and the Lenders
and shall survive the making of the Loans herein contemplated regardless of any
investigation made by the Administrative Agent or the Lenders or on their behalf
and shall continue in full force and effect so long as any amount due or to
become due hereunder is outstanding and unpaid and so long as the Revolving
Commitments have not been terminated. All statements in any such certificate or
other instrument shall constitute representations and warranties by the Borrower
or such Subsidiary Borrower hereunder.
          SECTION 10.3. Successors and Assigns; Syndications; Loan Sales;
Participations.
          (a) Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party (provided, however, that neither Borrower nor any Subsidiary Borrower may
assign its rights hereunder without the prior written consent of all the
Lenders), and all covenants, promises and agreements by, or on behalf of, the
Borrower or any Subsidiary Borrower which are contained in this Agreement shall
inure to the benefit of the successors and assigns of the Lenders.
          (b) Each of the Lenders may assign to an Eligible Assignee all or a
portion of its interests, rights and obligations under this Agreement
(including, without limitation, all or a portion of its Revolving Commitment and
the same portion of the Revolving Credit Loans at the time owing to it and its
Revolving L/C Exposure); provided, however, that (1) each assignment shall be of
a constant, and not a varying, percentage of all of the assigning Lender’s
rights and obligations in respect of the Revolving Loans, L/C Exposure and the
Revolving Commitment which are the subject of such assignment, (2) the amount of
the Revolving Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Lender) shall be in a minimum principal amount of
$5,000,000 (or, if less, the remaining portion of the assigning Lender’s rights
and obligations under this Agreement) unless otherwise agreed by the Borrower
and the Administrative Agent, (3) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 and (4) no Lender shall
assign or sell participations of all or a portion of its interest in a Loan to
any Person who is (A) listed on the Specially Designated Nationals and Blocked
Persons List (the “SDN List”) maintained by the U.S. Department of Treasury
Office of Foreign Assets Control (“OFAC”) and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation; or (B) included within the term “designated national” as defined in
the Cuban Assets Control Regulations, 31 C.F.R. Part 515. Upon such execution,
delivery, acceptance and recording, and from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be not
earlier than five Business Days (or such shorter period approved by the
Administrative Agent) after the date of acceptance and recording by the
Administrative Agent, (x) the assignee thereunder shall be a party hereto

 



--------------------------------------------------------------------------------



 



and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of the assigning Lender’s
rights and obligations under this Agreement, such assigning Lender shall cease
to be a party hereto).
          (c) Notwithstanding the other provisions of this Section 10.3, each
Lender may at any time make an assignment of its interests, rights and
obligations under this Agreement to (i) any Affiliate of such Lender or (ii) any
other Lender hereunder without the consent of the Borrower provided that it
meets the registration requirements in Section 10.3(b)(4).
          (d) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in, or in connection with, this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Fundamental
Documents or any other instrument or document furnished pursuant hereto or
thereto; (ii) such Lender assignor makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower or any Subsidiary
Borrower of any of its obligations under the Fundamental Documents; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to
Sections 5.1(a) and 5.1(b) (or if none of such financial statements shall have
then been delivered, then copies of the financial statements referred to in
Section 3.4 hereof) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the assigning Lender, the Administrative Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Fundamental Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will be
bound by the provisions of this Agreement and will perform in accordance with
its terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
          (e) The Administrative Agent, on behalf of the Borrower, shall
maintain at its address at which notices are to be given to it pursuant to
Section 10.1, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders and the
Revolving Commitments of, and the principal and interest amounts of the Loans
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, any Subsidiary Borrower, the Administrative Agent, the Issuing Lenders
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of a Loan or other obligation hereunder as the owner thereof for
all purposes of this Agreement and the other Fundamental Documents,
notwithstanding any notice to the contrary. Any assignment shall be effective
only upon appropriate entries with respect thereto being made in the Register.
The Register shall be available for inspection by the Borrower or any Lender at
any reasonable time and from time to time upon reasonable prior notice.
          (f) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee and the processing and recordation fee, the
Administrative Agent (subject to the right, if

 



--------------------------------------------------------------------------------



 



any, of the Borrower to require its consent thereto) shall, if such Assignment
and Acceptance has been completed and is substantially in the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt written notice thereof
to the Borrower.
          (g) Each of the Lenders may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations to an Eligible
Assignee (a “Participant”) in all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Revolving Commitment and the Loans owing to it); provided, however, that (i) any
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Participant shall not be granted any voting rights under this Agreement, except
with respect to matters requiring the consent of each of the Lenders hereunder,
(iii) any such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iv) the participating banks or
other entities shall be entitled to the cost protection provisions of
Sections 2.16, 2.17, 2.19, 2.23 and 2.26 hereof (and subject to the limitations
and obligations thereof) but a Participant shall not be entitled to receive
pursuant to such provisions an amount larger than its share of the amount to
which the Lender granting such participation would have been entitled to
receive; provided that a Participant shall not be entitled to the benefits of
Section 2.23 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.23(e) as though it were a Lender, and (v) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells a participation, acting
solely for this purpose as an agent of the Borrower, shall maintain a register
in which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, and such Lender, the
Administrative Agent, the Borrower and any Subsidiary Borrower shall treat each
Person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for purposes of this Agreement,
notwithstanding notice to the contrary.
          (h) The Lenders may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.3, disclose to the assignee or Participant or proposed assignee or
Participant, any information, including confidential information, relating to
the Borrower furnished to the Administrative Agent by or on behalf of the
Borrower; provided that prior to any such disclosure, each such assignee or
Participant or proposed assignee or Participant agrees in writing to be bound by
either the confidentiality provisions of Section 10.15 or other provisions at
least as restrictive as Section 10.15.
          (i) Each Lender hereby represents that it is a commercial lender or
financial institution which makes loans in the ordinary course of its business
and that it will make the Loans hereunder for its own account in the ordinary
course of such business; provided, however, that, subject to preceding clauses
(a) through (h), the disposition of the Indebtedness held by that Lender shall
at all times be within its exclusive control.
          (j) Any Lender may at any time and from time to time pledge, or
otherwise grant a security interest in, all or a portion of its rights under
this Agreement, including any such pledge or grant to any Federal Reserve Bank,
and, with respect to any Lender which is a fund, to the fund’s trustee in
support of its obligations to such trustee, and this Section shall not apply to
any such pledge or grant; provided that no such pledge or grant shall release a
Lender from any of its obligations hereunder or substitute any such assignee for
such Lender as a party hereto. The Borrower and any relevant Subsidiary Borrower
shall, upon receipt of a written request from any Lender, issue a Note to
facilitate such transactions.

 



--------------------------------------------------------------------------------



 



          (k) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower or any Subsidiary Borrower all or any part of any Revolving Credit Loan
that such Granting Lender would otherwise be obligated to make to the Borrower
or such Subsidiary Borrower pursuant to Section 2.1 or 2.8, provided that
(i) nothing herein shall constitute a commitment to make any Revolving Credit
Loan by any SPC and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Revolving Credit Loan or fund
any other obligation required to be funded by it hereunder, the Granting Lender
shall be obligated to make such Revolving Credit Loan or fund such obligation
pursuant to the terms hereof. The making of a Revolving Credit Loan by an SPC
hereunder shall satisfy the obligation of the Granting Lenders to make Revolving
Credit Loans to the same extent, and as if, such Loan were made by the Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
payment under this Agreement for which a Lender would otherwise be liable, for
so long as, and to the extent, the related Granting Lender makes such payment.
In furtherance of the foregoing, each party hereto hereby agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any SPC, it will not institute against or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
10.3 any SPC may (i) with notice to, but without the prior written consent of,
the Borrower or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Revolving Credit Loan
to its Granting Lender or to any financial institutions providing liquidity
and/or credit facilities to or for the account of such SPC to fund the Revolving
Credit Loans made by SPC or to support the securities (if any) issued by such
SPC to fund such Revolving Credit Loans and (ii) disclose on a confidential
basis any non-public information relating to its Revolving Credit Loans to any
rating agency, commercial paper dealer or provider of a surety, guarantee or
credit or liquidity enhancement to such SPC.
          (l) The Borrower and its Subsidiaries and controlled Affiliates shall
not be entitled to (i) vote as a Lender under any matter related to this
Agreement or the other Fundamental Documents except, to the extent applicable,
for matters described in clauses (i)-(iii) of Section 10.9(a) requiring the
consent of each Lender affected thereby or (ii) in their capacities as Lender,
attend Lender meetings or conference calls or receive information distributed to
Lenders.
          SECTION 10.4. Expenses.
          Whether or not the transactions hereby contemplated shall be
consummated, the Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent and the Bookrunners in connection with the syndication, preparation,
execution, delivery and administration of this Agreement and the other
Fundamental Documents (and any actual or proposed amendment, modification or
waiver of this Agreement or the other Fundamental Documents), the making of the
Loans and issuance and administration of the Letters of Credit, the reasonable
and documented fees and disbursements of Kaye Scholer LLP, counsel to the
Administrative Agent, as well as all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Syndication Agent and the
Lenders in connection with any restructuring or workout of this Agreement or the
Letters of Credit or in connection with the enforcement or protection of the
rights of the Administrative Agent, the Syndication Agent and the Lenders in
connection with this Agreement or the Letters of Credit or any other Fundamental
Document, and with respect to any action which may be instituted by any Person
against the Administrative Agent, the Syndication Agent, any Lender or any
Issuing Lender in respect of the foregoing, or as a result of any transaction,
action or nonaction arising from the foregoing, including but not limited to the
reasonable and documented fees and disbursements of any counsel for the
Administrative Agent, the Syndication Agent, the Lenders or any

 



--------------------------------------------------------------------------------



 



Issuing Lender; provided, however, that the Borrower shall not be liable for the
fees and expenses of more than one separate firm for the Lenders or any Issuing
Lender, unless there shall exist an actual conflict of interest among such
Persons, and in such case, not more than two separate firms, in connection with
any one such action or any separate but substantially similar or related actions
in the same jurisdiction, nor shall the Borrower be liable for any settlement or
any proceeding effected without the Borrower’s written consent. Such payments
shall be made on the Closing Date and thereafter on demand. The obligations of
the Borrower under this Section shall survive the termination of this Agreement
and/or the payment of the Loans and/or expiration of the Letters of Credit.
          SECTION 10.5. Indemnity.
          Further, by the execution hereof, the Borrower and each Subsidiary
Borrower agrees to indemnify and hold harmless the Administrative Agent, the
Syndication Agent, the Bookrunners, the Lenders and the Issuing Lenders and
their respective directors, officers, employees, advisors, Affiliates and agents
(each, an “Indemnified Party”) from and against any and all expenses (including
reasonable and documented fees and disbursements of counsel), losses, claims,
damages and liabilities arising out of any claim, litigation, investigation or
proceeding (regardless of whether any such Indemnified Party is a party thereto)
in any way relating to the transactions contemplated hereby or the use or
proposed use of the proceeds, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF
THE INDEMNITEE, but excluding therefrom all expenses, losses, claims, damages,
and liabilities arising out of or resulting from the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification or any of its
Related Parties as determined by a final and nonappealable judgment of a court
of competent jurisdiction, provided, however, neither the Borrower nor any
Subsidiary Borrower shall be liable for the fees and expenses of more than one
separate firm for all such Indemnified Parties (unless there shall exist an
actual conflict of interest among such Indemnified Parties, and in such case,
not more than two separate firms) in connection with any one such action or any
separate but substantially similar or related actions in the same jurisdiction,
nor shall the Borrower or any Subsidiary Borrower be liable for any settlement
of any proceeding effected without the Borrower’s or such Subsidiary Borrower’s
written consent, and provided further, however, that this Section 10.5 shall not
be construed to expand the scope of the reimbursement obligations of the
Borrower and any Subsidiary Borrower specified in Section 10.4. The obligations
of the Borrower and any Subsidiary Borrower under this Section 10.5 shall
survive the termination of this Agreement and/or payment of the Loans and/or the
expiration of the Letters of Credit. No Indemnified Party shall be liable for
any special, indirect, consequential or punitive damages in connection with its
activities relating to this Agreement and the other Fundamental Documents.
          SECTION 10.6. CHOICE OF LAW.
          THIS AGREEMENT AND THE NOTES HAVE BEEN EXECUTED AND DELIVERED IN THE
STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO
INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
          SECTION 10.7. No Waiver.
          No failure on the part of the Administrative Agent, any Lender or any
Issuing Lender to exercise, and no delay in exercising, any right, power or
remedy hereunder or with regards to the Letters of Credit shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power

 



--------------------------------------------------------------------------------



 



or remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
          SECTION 10.8. Extension of Maturity.
          Except as otherwise specifically provided in Section 1 or 8 hereof,
should any payment of principal, interest or any other amount due hereunder
become due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day and, in the case of
principal, interest shall be payable thereon at the rate herein specified during
such extension.
          SECTION 10.9. Amendments, etc.
          (a) Except as expressly set forth in this Agreement (including in
Sections 2.14, 2.27, 2.28 and 2.29), no modification, amendment or waiver of any
provision of this Agreement, and no consent to any departure by the Borrower
herefrom or therefrom, shall in any event be effective unless the same shall be
in writing and signed or consented to in writing by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given; provided, however, that no such modification or
amendment shall without the written consent of each Lender affected thereby
(i) increase or extend the expiration date of the Revolving Commitment of a
Lender, (ii) alter the stated maturity or principal amount of any installment of
any Loan (or any reimbursement obligation with respect to a Letter of Credit) or
decrease the rate of interest payable thereon or extend the scheduled date of
any payment thereof, or the rate at which the Facility Fees or letter of credit
fees or other fees accrue, or extend the scheduled date of any payment thereof,
(iii) waive a default under Section 7(b) hereof with respect to a scheduled
principal installment of any Loan or (iv) release the Borrower from its
obligations under the Guaranty (except in accordance with its terms); and
provided, further that, except to the extent reasonably necessary to give effect
to Sections 2.14, 2.27, 2.28 and 2.29, no such modification or amendment shall
without the written consent of all of the Lenders (x) amend or modify any
provision of this Agreement which provides for the unanimous consent or approval
of the Lenders or (y) amend this Section 10.9 or the definition of Required
Lenders. No such amendment or modification may adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent. No notice to or demand on the Borrower shall entitle
the Borrower to any other or further notice or demand in the same, similar or
other circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by any holder of a Note shall bind any Person
subsequently acquiring a Note, whether or not a Note is so marked.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
          (b) This Agreement may be amended without consent of the Lenders, so
long as no Default or Event of Default shall have occurred and be continuing, as
follows:
          (i) This Agreement will be amended to designate any Subsidiary of the
Borrower as a Subsidiary Borrower upon (v) ten Business Days prior notice (or
such shorter

 



--------------------------------------------------------------------------------



 



period as may be agreed to by the Administrative Agent in its sole discretion)
to the Lenders (such notice to contain the name, primary business address and
taxpayer identification number of such Subsidiary), (w) the execution and
delivery by the Borrower, such Subsidiary and the Administrative Agent of a
Joinder Agreement, substantially in the form of Exhibit F (a “Joinder
Agreement”), providing for such Subsidiary to become a Subsidiary Borrower,
(x) the agreement and acknowledgment by the Borrower and each other Subsidiary
Borrower that the Guaranty contained in Section 9 covers the Obligations of such
Subsidiary and (y) the delivery to the Administrative Agent of (1) corporate or
other applicable resolutions, other corporate or other applicable documents,
certificates and legal opinions in respect of such Subsidiary substantially
equivalent to comparable documents delivered on the Closing Date and (2) such
other documents with respect thereto as the Administrative Agent shall
reasonably request. The Administrative Agent and the Lenders shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, requested by such Person at least three Business Days
prior to the effectiveness of the applicable Joinder Agreement.
          (ii) This Agreement will be amended to remove any Subsidiary as a
Subsidiary Borrower upon execution and delivery by the Borrower to the
Administrative Agent of a written notification to such effect and repayment in
full of all Loans made to such Subsidiary Borrower, cash collateralization of
all reimbursement obligations in respect of any Letters of Credit issued for the
account of such Subsidiary Borrower and repayment in full of all other amounts
owing by such Subsidiary Borrower under this Agreement (it being agreed that any
such repayment shall be in accordance with the other terms of this Agreement);
provided, however, that no such amendment shall affect or limit the Borrower’s
obligations under the Guaranty.
          (c) This Agreement may be amended with the consent of the
Administrative Agent, the Borrower and any other Person set forth in the
applicable section in order to implement the provisions of Sections 2.14(d)-(g),
2.27, 2.28 and 2.29.
          (d) Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Fundamental
Documents and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
          (e) Further, notwithstanding anything to the contrary contained in
this Section, if the Administrative Agent and Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Fundamental Documents,
then the Administrative Agent and Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Fundamental Document if the same is not
objected to in writing by the Required Lenders within three Business Days
following receipt of notice thereof.
          SECTION 10.10. Severability.
          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



--------------------------------------------------------------------------------



 



          SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
          (a) THE ADMINISTRATIVE AGENT, EACH LENDER AND ISSUING LENDER, THE
BORROWER AND EACH SUBSIDIARY BORROWER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK
COUNTY AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF BROUGHT BY THE ADMINISTRATIVE AGENT, A LENDER OR AN ISSUING LENDER. THE
BORROWER AND EACH SUBSIDIARY BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW
(A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND
(B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY
OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE
ARISE FROM THE SAME SUBJECT MATTER. EACH LENDER, EACH ISSUING LENDER, THE
BORROWER AND EACH SUBSIDIARY BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY
MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN PURSUANT TO SECTION 10.1
HEREOF. THE BORROWER AND EACH SUBSIDIARY BORROWER AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS AND EACH ISSUING LENDER. FINAL
JUDGMENT AGAINST THE BORROWER OR SUCH SUBSIDIARY BORROWER IN ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR
TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND THE AMOUNT OF
INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (B) IN
ANY OTHER MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF SUCH OTHER
JURISDICTION, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT, A LENDER OR AN
ISSUING LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL
PROCEEDINGS AGAINST THE BORROWER OR SUCH SUBSIDIARY BORROWER OR ANY OF ITS
ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR
PLACE WHERE THE BORROWER, SUCH SUBSIDIARY BORROWER OR SUCH ASSETS MAY BE FOUND.
          (b) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR
TORT OR OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT
THE PROVISIONS OF THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON
WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO
THIS AGREEMENT. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY

 



--------------------------------------------------------------------------------



 



OF THIS SECTION 10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
SUCH OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
          SECTION 10.12. Headings.
          Section headings used herein are for convenience only and are not to
affect the construction of or be taken into consideration in interpreting this
Agreement.
          SECTION 10.13. Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall constitute an original, but all of which taken together shall
constitute one and the same instrument.
          SECTION 10.14. Entire Agreement.
          THIS AGREEMENT, THE OTHER FUNDAMENTAL DOCUMENTS, AND THE PROVISIONS OF
THE LETTER AGREEMENTS DATED JUNE 6, 2011 AMONG THE BORROWER, BANK OF AMERICA,
N.A., JP MORGAN CHASE BANK, N.A. AND THE BOOKRUNNERS RELATING TO FEES AND
EXPENSES, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
          SECTION 10.15. Confidentiality.
          Each of the Administrative Agent, the Issuing Lenders and the Lenders
agrees that it will not use, either directly or indirectly, any of the
Confidential Information except in connection with this Agreement and the
transactions contemplated hereby. Neither the Administrative Agent, the Issuing
Lender or any Lender shall disclose to any Person the Confidential Information,
except
          (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other professional advisors who
need to know the Confidential Information for purposes related to this Agreement
or any other Fundamental Document or any transactions contemplated thereby or
reasonably incidental to the administration of this Agreement or the other
Fundamental Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and agree to keep such Confidential Information
confidential in accordance with the provisions of this Section 10.15 or other
provisions at least as restrictive as this Section 10.15),
          (b) to the extent requested by any regulatory authority or any
self-regulatory body having or claiming jurisdiction or oversight over it or its
Affiliates,
          (c) to the extent required by Applicable Law, regulations or by any
subpoena or similar legal process, provided that the Administrative Agent, such
Issuing Lender or such Lender, as the case may be, shall request confidential
treatment of such Confidential Information to the extent permitted by Applicable
Law and the Administrative Agent, such Issuing Lender or such Lender, as the
case may be, shall, to the extent permitted by Applicable Law, promptly inform
the Borrower with respect thereto so that the Borrower may seek appropriate
protective relief to the extent permitted by Applicable Law, provided further
that in the event that such protective remedy or other remedy is not obtained,
the Administrative Agent, such Issuing Lender or such Lender, as the case may
be, shall furnish only that

 



--------------------------------------------------------------------------------



 



portion of the Confidential Information that is legally required and shall
disclose the Confidential Information in a manner reasonably designed to
preserve its confidential nature,
          (d) to any other Lender party to this Agreement,
          (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder,
          (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations,
          (g) with the prior written consent of the Borrower or
          (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.15 or (ii) becomes
available to the Administrative Agent, any Issuing Lender or any Lender on a
nonconfidential basis from a source other than the Borrower, its Affiliates or
Representatives, which source, to the reasonable knowledge of the Administrative
Agent, the Issuing Lender or any Lender, as may be appropriate, is not
prohibited from disclosing such Confidential Information to the Administrative
Agent, Issuing Bank or such Lender by a contractual, legal or fiduciary
obligation, to the Borrower, the Administrative Agent or any Lender.
          (i) Neither the Administrative Agent nor any Lender shall make any
public announcement, advertisement, statement or communication regarding the
Borrower, its Affiliates or this Agreement or the transactions contemplated
hereby without the prior written consent of the Borrower. The obligations of the
Administrative Agent and each Lender under this Section 10.15 shall survive the
termination or expiration of this Agreement.
          SECTION 10.16. USA PATRIOT Act.
          Each Lender hereby notifies the Borrower and each Subsidiary Borrower
party hereto that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower or such
Subsidiary Borrower and other information that will allow such Lender to
identify the Borrower or such Subsidiary Borrower in accordance with the Act.
The Borrower and each Subsidiary Borrower party hereto shall promptly provide
such information upon request by any Lender. In connection therewith, each
Lender hereby agrees that the confidentiality provisions set forth in
Section 10.15 shall apply to any non-public information provided to it by the
Borrower and its Subsidiaries pursuant to this Section 10.16.
          SECTION 10.17. Replacement of Lenders.
          If any Lender refuses to consent to an amendment, modification or
waiver of this Agreement that is approved by the Required Lenders pursuant to
Section 10.9 (a “Non-Consenting Lender”), if any Lender makes a claim for
payment under Section 2.16, 2.17 or 2.18, if any Lender is a Defaulting Lender,
or under any other circumstances set forth herein expressly providing that the
Borrower shall have the right to replace a Lender as a party to this Agreement,
the Borrower may, upon notice to such Lender and the Administrative Agent and
subject to Section 2.19, replace such Lender by causing such Lender to assign
its Revolving Commitment (with the assignment fee to be paid by the

 



--------------------------------------------------------------------------------



 



Borrower in such instance) pursuant to Section 10.3 to one or more Eligible
Assignees procured by the Borrower upon receipt of accrued fees and interest and
all other amounts due and owing to it.
          SECTION 10.18. No Advisory or Fiduciary Responsibility.
          In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Fundamental Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the other Agents are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the other Agents, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Fundamental Documents; (ii) (A) the
Administrative Agent, each Lender and each other Agent has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Lender or other Agent has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Fundamental Documents; and (iii) the Administrative Agent, the Lenders and the
other Agents and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Lender or other
Agent has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the other Agents with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and the year first above written.

            WYNDHAM WORLDWIDE CORPORATION,
as Borrower
      By:   /s/ Thomas J. Edwards, Jr.         Name:   Thomas J. Edwards, Jr.   
    Title:   Executive Vice President and Treasurer        BANK OF AMERICA, N.A,
as Administrative Agent, Lender, Swingline Lender and
Issuing Lender
      By:   /s/ Lesa J. Butler         Name:   Lesa J. Butler        Title:  
Senior Vice President        JPMORGAN CHASE BANK, N.A,
as Syndication Agent, Issuing Lender and Lender
      By:   /s/ Robert D. Bryant         Name:   Robert D. Bryant       
Title:   Vice President        COMPASS BANK
as Co-Documentation Agent and Lender
      By:   /s/ Keely W. McGee         Name:   Keely W. McGee        Title:  
Senior Vice President        CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Co-Documentation Agent and Lender
      By:   /s/ Karl Studer         Name:   Karl Studer        Title:  
Director              By:   /s/ Claudia Siffert         Name:   Claudia Siffert 
      Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agent
      By:   /s/ George R. Reynolds         Name:   George R. Reynolds       
Title:   Director              By:   /s/ JT Coe         Name:   JT Coe       
Title:   Managing Director        DEUTSCHE BANK AG NEW YORK BRANCH
as Lender
      By:   /s/ George R. Reynolds         Name:   George R. Reynolds       
Title:   Director              By:   /s/ JT Coe         Name:   JT Coe       
Title:   Managing Director        THE BANK OF NOVA SCOTIA,
as Co-Documentation Agent and Lender
      By:   /s/ George Sherman         Name:   George Sherman        Title:  
Director        THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agent and Lender
      By:   /s/ Michaela V. Galluzzo         Name:   Michaela V. Galluzzo       
Title:   Director        U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and Lender
      By:   /s/ Steven L. Sawyer         Name:   Steven L. Sawyer       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Lender
      By:   /s/ Kenneth Egusa         Name:   Kenneth Egusa        Title:   Vice
President        WELLS FARGO BANK NA,
as Lender
      By:   /s/ James Travagline         Name:   James Travagline       
Title:   Director        NATIONAL AUSTRALIA BANK LIMITED
ABN# 12-004-044-937,
as Lender
      By:   /s/ Courtney Cloe         Name:   Courtney Cloe        Title:  
Director        SUMITOMO MITSUI BANKING CORPORATION,
as Lender
      By:   /s/ Natsuhiro Samejima         Name:   Natsuhiro Samejima       
Title:   Joint General Manager        SUNTRUST BANK,
as Lender
      By:   /s/ David Fournier         Name:   David Fournier        Title:  
Vice President        COMERICA BANK,
as Lender
      By:   /s/ Dru Steinly         Name:   Dru Steinly        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS BANK USA,
as Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory        BRANCH BANKING & TRUST COMPANY,
as Lender
      By:   /s/ Preston W. Bergen         Name:   Preston W. Bergen       
Title:   Senior Vice President        DANSKE BANK A/S,
as Lender
      By:   /s/ Martin Engholm         Name:   Martin Engholm        Title:  
Senior Relationship Manager              By:   /s/ Morten Olufsen        
Name:   Morten Olufsen        Title:   Senior Client Executive       
COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A.,
as Lender
      By:   /s/ A.J. Zonnevylle         Name:   A.J. Zonnevylle        Title:  
Executive Director, Proxy AB              By:   /s/ H.J. Beltman         Name:  
H.J. Beltman        Title:   Director, Proxy B        WESTPAC BANKING
CORPORATION,
as Lender
      By:   /s/ Henrik Jensen         Name:   Henrik Jensen        Title:  
Director, Corporate & Institutional Banking   

 



--------------------------------------------------------------------------------



 



         

            BANK OF HAWAII,
as Lender
      By:   /s/ Edward Chin         Name:   Edward Chin        Title:   Vice
President        BANK OF TAIWAN, NEW YORK AGENCY,
as Lender
      By:   /s/ Thomas K.C. Wu         Name:   Thomas K.C. Wu        Title:  
General Manager        CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH,
as Lender
      By:   /s/ Eric Y.S. Tsai         Name:   Eric Y.S. Tsai        Title:  
V.P. & General Manager        FIRST COMMERCIAL BANK,
NEW YORK BRANCH
as Lender
      By:   /s/ May Hsiao         Name:   May Hsiao        Title:   Deputy
General Manager        HUA NAN COMMERCIAL BANK, LTD.,
NEW YORK AGENCY,
as Lender
      By:   /s/ Lie-Pun Lin         Name:   Lie-Pun Lin        Title:  
Assistant Vice President        TAIWAN BUSINESS BANK,
as Lender
      By:   /s/ Alex Wang         Name:   Alex Wang        Title:   S.V.P.
General Manager   

 



--------------------------------------------------------------------------------



 



         

Schedule 2.1
COMMITMENTS

          Lender   Revolving Commitment  
Bank of America, N.A.
  $ 90,000,000  
JPMorgan Chase Bank, N.A.
  $ 90,000,000  
Credit Suisse AG, Cayman Islands Branch
  $ 70,000,000  
Deutsche Bank AG, New York Branch
  $ 70,000,000  
The Royal Bank of Scotland plc
  $ 70,000,000  
The Bank of Nova Scotia
  $ 70,000,000  
U.S. Bank National Association
  $ 70,000,000  
Compass Bank
  $ 70,000,000  
National Australia Bank Limited
  $ 50,000,000  
Wells Fargo Bank, N.A.
  $ 60,000,000  
The Bank Of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 60,000,000  
Branch Banking & Trust Company
  $ 15,000,000  
Comerica Bank
  $ 25,000,000  
Goldman Sachs Bank USA
  $ 25,000,000  
Sumitomo Mitsui Banking Corporation
  $ 30,000,000  
SunTrust Bank
  $ 30,000,000  
Westpac Banking Corporation
  $ 15,000,000  
Bank of Hawaii
  $ 10,000,000  
Bank of Taiwan, New York Agency
  $ 10,000,000  
Chang Hwa Commercial Bank, Ltd.
  $ 10,000,000  
Danske Bank A/S
  $ 15,000,000  
First Commercial Bank, New York Agency
  $ 10,000,000  
Hua Nan Commercial Bank, Ltd. New York Agency
  $ 10,000,000  
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.
  $ 15,000,000  
(Rabobank International)
       
Taiwan Business Bank
  $ 10,000,000  
 
     
Total
  $ 1,000,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 2.26
EXISTING LETTERS OF CREDIT

                      Bank   Amount   Beneficiary   Effective Date   Expiration
Date
JPMorgan Chase
  $ 25,000.00     City of Oceanside   12/20/2005   12/15/2011
 
                   
JPMorgan Chase
  $ 1,658,034.10     Banco Bilbao Vizcaya (BBV)   7/3/1997   7/3/2013
 
                   
JPMorgan Chase
  $ 5,000.00     Best Western International, Inc.   7/27/2004   10/26/2011
 
                   
JPMorgan Chase
  $ 10,647,140.00     American Casualty Company of Reading   9/29/2006  
9/13/2011
 
                   
JPMorgan Chase
  $ 95,301.00     National Union Fire Ins Company   2/9/2007   7/31/2012
 
                   
JPMorgan Chase
  $ 27,808.65     Massachusetts
Mutual Life Insurance Company   12/4/2009   10/20/2011
 
                   
Total
  $ 12,458,283.75              

 



--------------------------------------------------------------------------------



 



Schedule 3.16
MATERIAL SUBSIDIARIES
1. Wyndham Exchange and Rentals, Inc.
2. Wyndham Vacation Ownership, Inc.
3. Wyndham Hotel Group, LLC
4. Wyndham Resort Development Corporation
5. Wyndham Vacation Resorts, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
OPINION OF KIRKLAND & ELLIS LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
OPINION OF KIRKLAND & ELLIS LLP
July 15, 2011
To Bank of America, N.A., as Administrative Agent
and each of the Lenders under the
Credit Agreement (referred to below)
on the date hereof (the “Lenders”):

  Re:   Credit Agreement dated as of July 15, 2011, by and among WYNDHAM
WORLDWIDE CORPORATION, a Delaware corporation (the “Borrower”), the lenders
party thereto from time to time (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
syndication agent (the “Syndication Agent”), THE BANK OF NOVA SCOTIA, DEUTSCHE
BANK SECURITIES INC., THE ROYAL BANK OF SCOTLAND PLC, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, US BANK NATIONAL ASSOCIATION and COMPASS BANK, as
co-documentation agents (the “Co-Documentation Agents”), and BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”; together with the
Syndication Agent and the Co-Documentation Agents, the “Agents”) for the Lenders
(such credit agreement herein referred to as the “Credit Agreement”)

Ladies and Gentlemen:
     We are issuing this opinion letter in our capacity as special counsel to
the Borrower under the Credit Agreement.
     The opinions expressed hereby are being provided pursuant to Section 4.1(e)
of the Credit Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (with
references herein to the Credit Agreement and each document defined therein
meaning the Credit Agreement and each such document as executed and delivered on
the date hereof (or if executed and delivered on an earlier date, as the same is
in effect on the date hereof)). The Lenders and the Agents are sometimes
referred to in this opinion letter as “you”.
     We have reviewed executed counterparts of the Credit Agreement in the form
executed and delivered on this date.

 



--------------------------------------------------------------------------------



 



July 15, 2011
Page 2
     Subject to the assumptions, qualifications, exclusions and other
limitations which are identified in this opinion letter and in the schedules
attached to this letter, we advise you, and with respect to each legal issue
addressed in this opinion letter, it is our opinion, that:

1.   The Borrower is a corporation, existing and in good standing under the
Delaware General Corporations Law, as in effect on the date hereof (“DGCL”).  
2.   The Borrower has the corporate power to execute and deliver the Credit
Agreement and to perform its obligations under the Credit Agreement.   3.   The
board of directors of the Borrower has adopted by requisite vote the resolutions
necessary to authorize the execution and delivery of the Credit Agreement, and
the performance by the Borrower of its obligations thereunder. The adoption of
such resolutions is the only corporate action required under the DGCL to be
taken by the Borrower in order to authorize the execution and delivery of the
Credit Agreement and the performance by the Borrower of its obligations
thereunder.   4.   The Borrower has duly executed and delivered the Credit
Agreement.   5.   The Credit Agreement is a valid and binding obligation of the
Borrower and is enforceable against the Borrower in accordance with its terms.  
6.   The execution and delivery by the Borrower and the performance of its
obligations under the Credit Agreement will not (a) violate any existing
provisions of the certificate of incorporation, or bylaws of the Borrower, or
(b) based on existing facts of which we are aware, constitute a violation by the
Borrower of any applicable provision of existing statutory law or governmental
regulation applicable to the Borrower and covered by this opinion letter.   7.  
The Borrower is not presently required to obtain any material consent, approval,
authorization or order of, or make any filings with any United States federal or
State of New York court or governmental body, authority or agency in order to
obtain the right (a) to execute and deliver the Credit Agreement, or (b) to
perform its obligations under the Credit Agreement except for (i) those obtained
or made on or prior to the date hereof and (ii) actions or filings required in
connection with the ordinary course conduct by the Borrower of its business and
ownership or operation by the Borrower of its assets (as to each of which we
express no opinion).   8.   The Borrower is not required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 



--------------------------------------------------------------------------------



 



July 15, 2011
Page 3

9.   Assuming the Borrower complies with the provisions of the Credit Agreement
relating to the use of proceeds, neither the execution and delivery by the
Borrower of the Credit Agreement, nor the consummation of the lending
transactions contemplated therein to occur on or prior to the date hereof in
accordance therewith has resulted in a violation of Regulation U or X of the
Board of Governors of the Federal Reserve System.   10.   To our actual
knowledge, no litigation which on the date of this letter is pending against the
Borrower with a court seeks to enjoin or obtain damages by reason of the
Borrower’s execution or delivery of the Credit Agreement or the performance by
the Borrower of any of its agreements in the Credit Agreement. For purposes of
this letter, our Designated Transaction Lawyers have not undertaken any
investigation to identify any litigation which is pending or threatened against
the Borrower.

     In preparing this letter, we have relied without any independent
verification upon the assumptions recited in Schedule B hereto and upon:
(i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Credit
Agreement; (iii) factual information provided to us in a support certificate
signed by the Borrower; and (iv) factual information we have obtained from such
other sources as we have deemed reasonable. We have examined the originals or
copies certified to our satisfaction of such other corporate records of the
Borrower as we deem necessary for or relevant to our opinions, certificates of
public officials and the officers of the Borrower and we have assumed without
investigation that there has been no relevant change or development between the
dates as of which the information cited in the preceding sentence was given and
the date of this letter and that the information upon which we have relied is
accurate and does not omit disclosures necessary to prevent such information
from being misleading. For the purposes of the opinions in opinion paragraph 1,
we have relied exclusively upon certificates issued by a governmental authority
in the relevant jurisdiction, and such opinions are not intended to provide any
conclusion or assurance beyond that conveyed by those certificates.
     While we have not conducted any independent investigation to determine
facts upon which our opinions are based or to obtain information about which
this letter advises you, we confirm that we do not have any actual knowledge
which has caused us to conclude that our reliance and assumptions cited in the
preceding paragraph, are unwarranted or that any information supplied in this
letter is wrong. The terms “knowledge,” “actual knowledge” and “aware” whenever
used in this letter with respect to our firm mean conscious awareness at the
time this letter is delivered on the date it bears by the following Kirkland &
Ellis LLP lawyers who are the only lawyers at Kirkland & Ellis LLP that have had
significant involvement with the negotiation or preparation of the Credit
Agreement (herein called our “Designated Transaction Lawyers”): Jason Kanner and
Robert Baca.

 



--------------------------------------------------------------------------------



 



July 15, 2011
Page 4
     Except as set forth in the following sentences of this paragraph, our
advice on every legal issue addressed in this letter is based exclusively on the
internal laws of the State of New York or the Federal law of the United States
which, in each case, in our experience is generally applicable both to general
business organizations which are not engaged in regulated business activities
and to transactions of the type contemplated in the Credit Agreement by the
Borrower, on the one hand, and you, on the other hand (but without our having
made any special investigation as to any other laws), except that we express no
opinion or advice as to any law or legal issue (a) which might be violated by
any misrepresentation or omission or a fraudulent act, or (b) to which the
Borrower may be subject as a result of your legal or regulatory status, your
sale or transfer of the Loans or interests therein or your (as opposed to any
other lender’s) involvement in the transactions contemplated by the Credit
Agreement. For purposes of paragraphs 1 through 4 and 6(a) our opinions are
based on the DGCL (without regard to judicial interpretation thereof or rules or
regulations promulgated thereunder), as published by Aspen Publishers, Inc., as
supplemented through June 15, 2011 (we note however that we are not admitted to
practice law in the State of Delaware). We advise you that issues addressed by
this letter may be governed in whole or in part by other laws, but we express no
opinion as to whether any relevant difference exists between the laws upon which
our opinions are based and any other laws which may actually govern. Our
opinions are subject to all applicable qualifications in Schedule A hereto and
do not cover or otherwise address any law or legal issue which is identified in
Schedule C hereto or any provision in the Credit Agreement of any type
identified in Schedule D hereto. Provisions in the Credit Agreement which are
not excluded by Schedule D or any other part of this letter or its attachments
are called the “Relevant Agreement Terms.”
     Our advice on each legal issue addressed in this letter represents our
opinion as to how that issue would be resolved were it to be considered by the
highest court of the jurisdiction upon whose law our opinion on that issue is
based. The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case, and this letter is not intended to guarantee the outcome of any legal
dispute which may arise in the future. It is possible that some Relevant
Agreement Terms of a remedial nature contained in the Credit Agreement may not
prove enforceable for reasons other than those cited in this letter should an
actual enforcement action be brought, but (subject to all the exceptions,
qualifications, exclusions and other limitations contained in this letter) such
unenforceability would not in our opinion prevent you from realizing the
principal benefits purported to be provided by the Relevant Agreement Terms of a
remedial nature contained in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



July 15, 2011
Page 5
     This opinion letter speaks as of the time of its delivery on the date it
bears. We do not assume any obligation to provide you with any subsequent
opinion or advice by reason of any fact about which our Designated Transaction
Lawyers did not have actual knowledge at that time, by reason of any change
subsequent to that time in any law covered by any of our opinions, or for any
other reason. The attached schedules are an integral part of this letter, and
any term defined in this letter or any schedule has that defined meaning
wherever it is used in this letter or in any schedule to this letter.
     You may rely upon this letter only for the purpose served by the provision
in the Credit Agreement cited in the second paragraph of this opinion letter in
response to which it has been delivered. Without our written consent: (i) no
person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, financial institutions which
subsequently become Lenders in accordance with the terms of Section 10.3 of the
Credit Agreement may rely on this opinion letter as of the time of its delivery
on the date hereof as if this letter were addressed to them.

            Sincerely,
         KIRKLAND & ELLIS LLP                      

 



--------------------------------------------------------------------------------



 



Schedule A
General Qualifications
     All of our opinions (“our opinions”) in the letter to which this Schedule
is attached (“our letter”) are subject to each of the qualifications set forth
in this Schedule.

1.   Bankruptcy and Insolvency Exception. Each of our opinions is subject to the
effect of bankruptcy, insolvency, reorganization, receivership, moratorium and
other similar laws relating to or affecting creditors’ rights generally. This
exception includes:

     (a) the federal Bankruptcy Code and thus comprehends, among others, matters
of turn-over, automatic stay, avoiding powers, fraudulent transfer, preference,
discharge, conversion of a non-recourse obligation into a recourse claim,
limitations on ipso facto and anti-assignment clauses and the coverage of
pre-petition security agreements applicable to property acquired after a
petition is filed;
     (b) all other federal and state bankruptcy, insolvency, reorganization,
receivership, moratorium, arrangement and assignment for the benefit of
creditors laws that affect the rights of creditors generally or that have
reference to or affect only creditors of specific types of debtors;

  (c)   state fraudulent transfer and conveyance laws; and     (d)   judicially
developed doctrines in this area, such as substantive consolidation of entities,
equitable subordination and the recharacterization of debt.

2.   Equitable Principles Limitation. Each of our opinions is subject to the
effect of general principles of equity, whether applied by a court of law or
equity. This limitation includes principles:

     (a) governing the availability of specific performance, injunctive relief
or other equitable remedies, which generally place the award of such remedies,
subject to certain guidelines, in the discretion of the court to which
application for such relief is made;
     (b) affording equitable defenses (e.g., waiver, laches and estoppel)
against a party seeking enforcement;
     (c) requiring good faith and fair dealing in the performance and
enforcement of a contract by the party seeking its enforcement;
     (d) requiring reasonableness in the performance and enforcement of an
agreement by the party seeking enforcement of the contract;
     (e) requiring consideration of the materiality of (i) a breach and (ii) the
consequences of the breach to the party seeking enforcement;
     (f) requiring consideration of the commercial impracticability or
impossibility of performance at the time of attempted enforcement; and
     (g) affording defenses based upon the unconscionability of the enforcing
party’s conduct after the parties have entered into the contract.

A-1



--------------------------------------------------------------------------------



 



     3. Other Common Qualifications. Each of our opinions is subject to the
effect of rules of law that:
     (a) limit or affect the enforcement of provisions of a contract that
purport to waive, or to require waiver of, the obligations of good faith, fair
dealing, diligence and reasonableness;
     (b) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected;
     (c) limit the availability of a remedy under certain circumstances where
another remedy has been elected;
     (d) provide a time limitation after which a remedy may not be enforced;
     (e) limit the right of a creditor to use force or cause a breach of the
peace in enforcing rights;
     (f) limit the enforceability of provisions releasing, exculpating or
exempting a party from, or requiring indemnification of a party for, liability
for its own action or inaction, to the extent the action or inaction involves
negligence, recklessness, willful misconduct, unlawful conduct, violation of
public policy, for strict product liability or for liabilities arising under
securities laws or litigation against another party determined adversely to such
party;
     (g) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;
     (h) govern and afford judicial discretion regarding the determination of
damages and entitlement to attorneys’ fees and other costs;
     (i) may permit a party that has materially failed to render or offer
performance required by the contract to cure that failure unless (i) permitting
a cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance, or (ii) it was important in the circumstances to
the aggrieved party that performance occur by the date stated in the contract;
     (j) may render guarantees or other similar instruments or agreements
unenforceable under circumstances where your actions, failures to act or
waivers, amendments or replacement of the Credit Agreement evidencing or
relating to the guaranteed obligations (i) so radically change the essential
nature of the terms and conditions of the guaranteed obligations and the related
transactions that, in effect, a new relationship has arisen between you and the
Borrower which is substantially and materially different from that presently
contemplated primary obligor; and by the Credit Agreement or (ii) impair the
guarantor’s recourse against the primary obligor;
     (k) limit the enforceability of requirements in the Credit Agreement that
provisions therein may only be waived or amended in writing, to the extent that
an oral agreement or an implied agreement by trade practice or course of conduct
has been created modifying any such provision.
     4. Referenced Provision Qualification. Each provision (the “First
Provision”) in the Credit Agreement requiring the Borrower to perform its
obligations under, or to cause any other person to perform its obligations
under, any other provision (the “Second Provision”) of the Credit Agreement, or
stating that any action will be taken as provided in or in accordance with any
such Second Provision, are

A-2



--------------------------------------------------------------------------------



 



subject to the same qualifications as the corresponding opinion in this letter
relating to the validity, binding effect and enforceability of such Second
Provision.
     5. Lender’s Regulatory Qualification. We express no opinion with respect
to, and our opinions are subject to, the effect of the compliance or
noncompliance of each of you with any state or federal laws or regulations
applicable to you because of your legal or regulatory status or the nature of
your business or requiring you to qualify to conduct business in any
jurisdiction.
     6. Usury Qualification. We express no opinion with regard to usury or other
laws limiting or regulating the maximum amount of interest that may be charged,
collected, received or contracted for, other than the internal laws of the State
of New York and, without limiting the foregoing, we expressly disclaim any
opinions as to the usury or other such laws of any other jurisdiction (including
laws of other states made applicable through principles of federal preemption or
otherwise) which may be applicable to the transactions contemplated by the
Credit Agreement.

A-3



--------------------------------------------------------------------------------



 



Schedule B
Assumptions
     For purposes of our letter, we have relied, without investigation, upon
each of the following assumptions:
     1. You are existing and in good standing in your jurisdiction of
organization.
     2. You have full power and authority (including without limitation under
the laws of your jurisdiction of organization) to execute, deliver and to
perform your obligations under the Credit Agreement and the Credit Agreement has
been duly authorized by all necessary action on your part and has been duly
executed and duly delivered by you.
     3. The Credit Agreement constitutes valid and binding obligations of yours
and are enforceable against you in accordance with their terms (subject to
qualifications, exclusions and other limitations similar to those applicable to
our letter).
     4. You have complied with all legal requirements pertaining to your status
as such status relates to your rights to enforce the Credit Agreement to which
you are a party against the Borrower.
     5. You have satisfied those legal requirements that are applicable to you
to the extent necessary to make the Credit Agreement enforceable against you.
     6. You have acted in good faith and without notice of any defense against
the enforcement of any rights created by, or adverse claim to any property or
security interest transferred or created as part of, the transactions effected
under the Credit Agreement (herein called the “Transactions”).
     7. Each document submitted to us for review is accurate and complete, each
such document that is an original is authentic, each such document that is a
copy conforms to an authentic original, and all signatures on each such document
are genuine.
     8. Each certificate obtained from a governmental authority relied on by us
is accurate, complete and authentic, and all relevant official public records to
which each such certificate relates are accurate and complete.
     9. There has not been any mutual mistake of fact or misunderstanding,
fraud, duress or undue influence.
     10. The conduct of the parties to the Credit Agreement has complied with
any requirement of good faith, fair dealing and conscionability.
     11. With respect to the opinions set forth in paragraphs 6 and 7 of this
letter, all parties to the Transactions will act in accordance with, and will
refrain from taking any action that is forbidden by, the terms and conditions of
the Credit Agreement.
     12. There are no agreements or understandings among the parties, written or
oral, and there is no usage of trade or course or prior dealing among the
parties that would, in either case, define, supplement or qualify the terms of
the Credit Agreement.

B-1



--------------------------------------------------------------------------------



 



     13. With respect to the opinions set forth in paragraphs 6 and 7 of this
letter, the Borrower will not in the future take any discretionary action
(including a decision not to act) permitted under the Credit Agreement that
would result in a violation of law or constitute a breach or default under any
other agreements or court orders to which the Borrower may be subject.
     14. No Lender is subject to Regulation T of the Board of Governors of the
Federal Reserve System; and no proceeds of the Loans will be used for the
purpose of acquiring “margin securities” as such term is defined in Regulation U
or for any purpose which would violate or be inconsistent with the Credit
Agreement.
     15. The constitutionality or validity of a relevant statute, rule,
regulation or agency action is not in issue.
     16. All agreements, other than the Credit Agreement (if any) with respect
to which we have provided advice in our letter or reviewed in connection with
our letter, would be enforced as written.
     17. With respect to the opinions set forth in opinion paragraphs 5, 6 and
7, we assume the Borrower will in the future obtain all permits and governmental
approvals required, relevant to the consummation of the transactions to be
consummated pursuant to the Credit Agreement or performance of the Credit
Agreement.
     18. All information required to be disclosed in connection with any consent
or approval by the board of directors or stockholders (or equivalent governing
group) of the Borrower and all other information required to be disclosed in
connection with any issue relevant to our opinions has in fact been fully and
fairly disclosed to all persons to whom it is required to be disclosed.
     19. The Borrower’s certificate of incorporation (or equivalent governing
instrument), all resolutions adopted establishing classes or series of stock or
other equity interests under that instrument, and the Borrower’s bylaws (or
equivalent governing instrument) (“Charter Documents”), and all amendments to
such Charter Documents, have been adopted in accordance with all applicable
legal requirements.
     20. Each person who has taken any action relevant to any of our opinions in
the capacity of director or officer was duly elected to that director or officer
position and held that position when such action was taken.

B-2



--------------------------------------------------------------------------------



 



Schedule C
Excluded Law and Legal Issues
     None of the opinions or advice contained in our letter covers or otherwise
addresses any of the following laws, regulations or other governmental
requirements or legal issues:
     21. federal securities laws and regulations (including all other laws and
regulations administered by the United States Securities and Exchange
Commission), state “Blue Sky” laws and regulations, and laws and regulations
relating to commodity (and other) futures and indices and other similar
instruments (except with respect to the Investment Company Act of 1940, as
amended, to the extent of our opinion in opinion paragraph 10);
     22. pension and employee benefit laws and regulations (e.g., ERISA);
     23. federal and state antitrust and unfair competition laws and
regulations;
     24. compliance with fiduciary duty requirements;
     25. the statutes and ordinances, the administrative decisions and the rules
and regulations of counties, towns, municipalities and special political
subdivisions and judicial decisions to the extent that they deal with any of the
foregoing;
     26. fraudulent transfer and fraudulent conveyance laws;
     27. federal patent, trademark and copyright, state trademark, and other
federal and state intellectual property laws and regulations;
     28. federal and state environmental, land use and subdivision, tax,
racketeering (e.g., RICO), health and safety (e.g., OSHA), and labor laws and
regulations;
     29. any laws relating to terrorism or money laundering, including Executive
Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) (the
“Terrorism Executive Order”) or any related enabling legislation or any other
similar executive order (collectively with the Terrorism Executive Order, the
“Executive Orders”), the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, the “Patriot Act”), any sanctions and regulations
promulgated under authority granted by the Trading with the Enemy Act, 50 U.S.C.
App. 1-44, as amended from time to time, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701-06, as amended from time to time, the Iraqi
Sanctions Act, Publ. L. No. 101-513; United Nations Participation Act, 22 U.S.C.
§ 287c, as amended from time to time, the International Security and Development
Cooperation Act, 22 U.S.C. § 2349 aa-9, as amended from time to time, The Cuban
Democracy Act, 22 U.S.C. §§ 6001-10, as amended from time to time, The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended
from time to time, and The Foreign Narcotics Kingpin Designation Act, Publ. L.
No. 106-120, as amended from time to time;
     30. the effect of any law, regulation or order which hereafter is enacted,
promulgated or issued;

C-1



--------------------------------------------------------------------------------



 



     31. other than the specific opinion set forth in opinion paragraph 9,
Federal Reserve Board margin regulations;
     32. other than the specific opinion set forth in opinion paragraph 7,
federal and state laws and regulations concerning filing and notice
requirements, other than requirements applicable to charter-related documents
such as a certificate of merger;
     33. federal and state laws, regulations and policies concerning
(i) national and local emergency, (ii) possible judicial deference to acts of
sovereign states, and (iii) criminal and civil forfeiture laws;
     34. other federal and state statutes of general application to the extent
they provide for criminal prosecution (e.g., mail fraud and wire fraud
statutes); and
     35. the Communications Act and the rules, regulations and policies of the
Federal Communications Commission promulgated thereunder.

C-2



--------------------------------------------------------------------------------



 



Schedule D
Excluded Provisions
     None of the opinions in the letter to which this Schedule is attached
covers or otherwise addresses any of the following types of provisions which may
be contained in the Credit Agreement:
     36. Choice-of-law provisions, other than the selection of New York law
under choice of law rules in New York.
     37. Indemnification for negligence, willful misconduct or other wrongdoing
or strict product liability or any indemnification for liabilities arising under
securities laws.
     38. Provisions mandating contribution towards judgments or settlements
among various parties.
     39. Waivers of (i) legal or equitable defenses, (ii) rights to damages,
(iii) rights to counter claim or set-off, (iv) statutes of limitations,
(v) rights to notice, (vi) the benefits of statutory, regulatory, or
constitutional rights, unless and to the extent the statute, regulation, or
constitution explicitly allows waiver, (vii) broadly or vaguely stated rights,
and (viii) other benefits, in each case, to the extent they cannot be waived
under applicable law.
     40. Provisions providing for forfeitures or the recovery of amounts deemed
to constitute penalties, or for liquidated damages, acceleration of future
amounts due (other than principal) without appropriate discount to present
value, late charges, prepayment charges, and increased interest rates upon
default.
     41. Time-is-of-the-essence clauses.
     42. Provisions which provide a time limitation after which a remedy may not
be enforced.
     43. Agreements to submit to the jurisdiction of any particular court or
other governmental authority (either as to personal or subject matter
jurisdiction); provisions restricting access to courts; waiver of service of
process requirements which would otherwise be applicable; and provisions
otherwise purporting to affect the jurisdiction and venue of courts.
     44. Provisions appointing one party as an attorney in fact for an adverse
party or providing that the decision of any particular person will be conclusive
or binding on others.
     45. Provisions purporting to limit rights of third parties who have not
consented thereto or purporting to grant rights to third parties.
     46. Provisions which purport to award attorneys’ fees solely to one party.
     47. Provisions purporting to create a trust or constructive trust without
compliance with applicable trust law.
D-1

 



--------------------------------------------------------------------------------



 



     48. Provisions in the Credit Agreement requiring the Borrower to perform
its obligations under, or to cause any other person to perform its obligations
under, or stating that any action will be taken as provided in or in accordance
with, any other agreement.
     49. Provisions, if any, which are contrary to the public policy of any
jurisdiction.
     50. Confession of judgment provisions.
     51. Provisions that attempt to change or waive rules of evidence or fix the
method or quantum of proof to be applied in litigation or similar proceedings.
     52. Provisions that provide for the appointment of a receiver.
     53. Provisions relating to the application of insurance proceeds and
condemnation awards.
     54. Provisions of the Credit Agreement insofar as they authorize you to set
off and apply any deposits at any time held, and any other indebtedness at any
time owing, by you to or for the account of the Borrower.
D-2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Credit Agreement dated as of July 15, 2011
(as the same may be amended, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”), among WYNDHAM WORLDWIDE
CORPORATION (the “Borrower”), the Lenders referred to therein, the
Co-Documentation Agents, and the Syndication Agent named therein and Bank of
America, N.A., as Administrative Agent for the Lenders. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
          The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule l hereto (the “Assignee”) agree as follows:
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to (a) its Revolving Commitment under the Credit
Agreement and its Revolving Credit Loans and/or (b) the Competitive Loan(s) at
the time owing to it, in either case, as are set forth on Schedule 1 hereto in
the amount(s) as are set forth on Schedule 1 hereto, provided, however, it is
expressly understood and agreed that (i) the Assignor is not assigning to the
Assignee and the Assignor shall retain (A) all of the Assignor’s rights under
Section 2.17 of the Credit Agreement with respect to any cost, reduction or
payment incurred or made prior to the Effective Date, including without
limitation the rights to indemnification and to reimbursement for taxes, costs
and expenses and (B) any and all amounts paid to the Assignor prior to the
Effective Date and (ii) both Assignor and Assignee shall be entitled to the
benefits of Sections 10.4 and 10.5 of the Credit Agreement.
2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Fundamental Documents or any other instrument or document furnished
pursuant thereto, other than that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim and (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other Fundamental Document or any other instrument or
document furnished pursuant hereto or thereto.
3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 5.1(a)

 



--------------------------------------------------------------------------------



 



and 5.1(b) thereof (or if none of such financial statements shall have then been
delivered, then copies of the financial statements referred to in Section 3.4
thereof) and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (c) agrees that it will, independently and without reliance upon the
Assignor, the Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the
Fundamental Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; (e) agrees that it
will be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (f) if the
Assignee is organized under the laws of a jurisdiction outside the United
States, attaches the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement, or such other documents as are necessary to indicate that
all such payments are subject to such tax at a rate reduced by an applicable tax
treaty.
4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Section 10.3 of the Credit Agreement, effective
as of the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of
acceptance and recording by the Administrative Agent) of the executed Assignment
and Acceptance.
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.
6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other
Fundamental Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
8. This Assignment and Acceptance may be executed in counterparts, each of which
shall be deemed to constitute an original, but all of which when taken together
shall constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

3



--------------------------------------------------------------------------------



 



Schedule 1
to Assignment and Acceptance with respect to the Credit Agreement dated as of
July 15, 2011, among WYNDHAM WORLDWIDE CORPORATION (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents, the Syndication Agent named
therein and Bank of America, N.A., as Administrative Agent
Legal Name of Assignor: _______________________
Legal Name of Assignee: _______________________
Effective Date of Assignment: ___________________
IF THE ASSIGNOR IS ASSIGNING ITS
REVOLVING COMMITMENT AND ITS REVOLVING CREDIT LOANS

         
Assignor’s Revolving Commitment (without giving effect to any assignments
thereof which have not yet become effective):
  $    
 
     
 
       
The outstanding balance of Revolving Credit Loans owing to Assignor (unreduced
by any assignments thereof which have not yet become effective):
  $    
 
     
 
       
The Assignor’s pro rata share of the L/C Exposure (unreduced by any assignments
thereof which have not yet become effective):
  $    
 
     
 
       
Amount of the Assignor’s Revolving Commitment Assigned (including a
proportionate share of the Revolving Credit Loans owing to Assignor and its
rights and obligations with regard to Letters of Credit); which must be
$5,000,000 or more1 (or, if less, the remaining portion of the Assignor’s rights
and obligations under the Credit Agreement):
  $    
 
     

 

1   Unless otherwise agreed by the Borrower and the Administrative Agent.

 



--------------------------------------------------------------------------------



 



IF THE ASSIGNOR IS ASSIGNING ITS
COMPETITIVE LOANS

         
The outstanding balance of Competitive Loans owed to Assignor (unreduced by any
assignments thereof which have not yet become effective):
    $  
 
       
 
       
The Competitive Loans being assigned hereby:
       
 
       
(i) Principal Amount:
    $  
 
       
 
       
(ii) Interest Rate Type:
       
 
       
 
       
(iii) Interest Period and last day thereof:
       
 
       
 
       
(iv) Amount of such Loan being assigned (must be $5,000,000 or more)
    $  
 
       

Accepted:

         
BANK OF AMERICA, N.A., as
Administrative Agent
  ____________________, as Assignor
 
       
By: 
    By:     
Name:
    Name:  
Title:
    Title:
 
       
 
    ____________________, as Assignee
 
       
 
    By:   
 
      Name:
 
      Title:

[Consented to:2
WYNDHAM WORLDWIDE CORPORATION, as
Borrower

                  By:           Name:         Title:]      

 

2   The consent of the Borrower shall not be required so long as an Event of
Default has occurred and is continuing.

2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
COMPLIANCE CERTIFICATE
          This Compliance Certificate is delivered pursuant to Section 5.1(c) of
the Credit Agreement dated as of July 15, 2011 (as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among WYNDHAM WORLDWIDE CORPORATION (the “Borrower”), the
Lenders referred to therein, the Co-Documentation Agents, and the Syndication
Agent named therein and Bank of America, N.A., as Administrative Agent for the
Lenders. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
          1. I am the duly elected, qualified and acting [Chief Financial
Officer] of the Borrower.
          2. I have reviewed and am familiar with the contents of this
Compliance Certificate.
          3. I have reviewed the terms of the Credit Agreement and the
Fundamental Documents and have made or caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of the Borrower
during the accounting period covered by the financial statements attached hereto
as Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
Event of Default [, except as set forth below].
          4. Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 6.5 and 6.6 of the Credit
Agreement.
          The foregoing certifications, together with the computations and
comparisons set forth in the attachment hereto and the financial statements
attached to this Compliance Certificate in support hereof, are made and
delivered this ___ day of _____________, ______ pursuant to Section 5.1(c) of
the Credit Agreement.
          IN WITNESS WHEREOF, I have executed this Compliance Certificate this
_____ day of ____, 201_.

            WYNDHAM WORLDWIDE CORPORATION
                 Name:           Title:   [Chief Financial Officer]   

 



--------------------------------------------------------------------------------



 



         

Attachment 1
to Compliance Certificate
[Attach Financial Statements]

 



--------------------------------------------------------------------------------



 



Attachment 2
to Compliance Certificate
          The information described herein is as of ______, ____, and pertains
to the period from _________, ____ to ________________ __, ___.
          [Set forth Covenant Calculations]

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF
COMPETITIVE BID REQUEST
Bank of America, N.A., as Administrative Agent for the Lenders referred to below
[          ]
[          ]
Attention: ____________________                    [Date]
Ladies and Gentlemen:
          The undersigned, Wyndham Worldwide Corporation (the “Borrower”),
refers to the Credit Agreement dated as of July 15, 2011 (as the same may be
amended, supplemented or otherwise modified, renewed or replaced from time to
time, the “Credit Agreement”), among the Borrower, the Lenders referred to
therein, the Co-Documentation Agents, and the Syndication Agent named therein
and Bank of America, N.A., as Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.7(a) of the Credit Agreement that it requests a Competitive Borrowing
under the Credit Agreement and in that connection sets forth below the terms on
which such Competitive Borrowing is requested to be made:

                    (A )  
Date of the Competitive Borrowing (which is a Business Day)
               
 
             
 
          (B )  
Principal Amount of the Competitive Borrowing1
  $            
 
             
 
          (C )  
Interest Rate Type2 of the Competitive Borrowing
               
 
             
 
          (D )  
Interest Period with respect to the Competitive Borrowing and the last day of
such Interest Period3
               
 
     

 

1   Shall not be less than $10,000,000 (or the Dollar Equivalent thereof) and
must be in an integral multiple of $5,000,000 (or the Dollar Equivalent thereof)
(or if less, an aggregate principal amount equal to the remaining balance of the
available Total Revolving Commitment).   2   LIBOR Borrowing or Fixed Rate
Borrowing.   3   Shall be subject to the definition of “Interest Period” and
shall not end later than the Maturity Date.

 



--------------------------------------------------------------------------------



 



                    (E )  
Currency with respect to the Competitive Borrowing
               
 
             
 
          (F )  
Funding location of the Competitive Borrowing [Local Competitive Loans only]
               
 
     

2



--------------------------------------------------------------------------------



 



          Upon acceptance of any or all of the Competitive Loans offered by the
Lenders in response to this request, the Borrower shall be deemed to have
represented and warranted that the conditions to each Loan specified in
Sections 4.2(b) and 4.2(c) of the Credit Agreement have been satisfied.

            Very truly yours,

WYNDHAM WORLDWIDE CORPORATION
      By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



EXHIBIT D-2
FORM OF
COMPETITIVE BID INVITATION

     
[Name of Lender]
   
[Address]
   
 
   
Attention:
  [Date]

Ladies and Gentlemen:
          Reference is hereby made to the Credit Agreement dated as of July 15,
2011 (as the same may be amended, supplemented or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”), among Wyndham Worldwide
Corporation (the “Borrower”), the Lenders referred to therein, the
Co-Documentation Agents, and the Syndication Agent named therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Borrower made a Competitive Bid Request on _____, 201_,
pursuant to Section 2.7(a) of the Credit Agreement, and in that connection you
are invited to submit a Competitive Bid by [Date]/[Time].1 Your Competitive Bid
must comply with Section 2.7(b) of the Credit Agreement and the terms set forth
below on which the Competitive Bid Request was made:

     
(A) Date of the Competitive Borrowing
                      
 
   
(B) Principal Amount of the Competitive Borrowing
  $                  
 
   
(C) Interest Rate Type of the Competitive Borrowing
                      

 

1   The Competitive Bid must be received by the Administrative Agent via
telecopier (i) in the case of a request for a LIBOR Competitive Borrowing, not
later than 9:30 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing, (ii) in the case of a request for a Local Fixed Rate
Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed Competitive Borrowing and (iii) in the case of
a request for a Domestic Fixed Rate Competitive Borrowing, not later than 9:30
a.m., New York City time, three Business Days before the proposed Competitive
Borrowing.





--------------------------------------------------------------------------------



 



     
(D) Interest Period with respect to the Competitive Borrowing and the last day
of such Interest Period
                      
 
   
(E) Currency with respect to the Competitive Borrowing
                      
 
   
(F) Funding location of the Competitive
                      
Borrowing [Local Competitive Loans only]
                      

2



--------------------------------------------------------------------------------



 



           

Very truly yours,

BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



EXHIBIT D-3
FORM OF
COMPETITIVE BID

     
Bank of America, N.A. as Administrative Agent      for the Lenders referred to
below
   
[     ]
   
[     ]
   
 
   
Attention: ____________________
  [Date]

Ladies and Gentlemen:
          The undersigned, [Name of Lender], refers to the Credit Agreement
dated as of July 15, 2011 (as the same may be amended, supplemented or otherwise
modified, renewed or replaced from time to time, the “Credit Agreement”), among
Wyndham Worldwide Corporation (the “Borrower”), the Lenders referred to therein,
the Co-Documentation Agents, and the Syndication Agent named therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The undersigned hereby makes a Competitive Bid pursuant to
Section 2.7(b) of the Credit Agreement in response to the Competitive Bid
Request made by the Borrower on _______, 201_, and in that connection sets forth
below the terms on which such Competitive Bid is made:

     
(A) Principal amount of the Competitive Loan(s) that the undersigned is willing
to make1
  $                  
 
   
(B) Competitive Bid Rate(s)2 at which the undersigned is willing to make the
Competitive Loan(s)
                      
 
   
(C) Interest Period(s) with respect to the Competitive Loan(s)
                      
 
   
and the last day of such Interest Period(s)
                      

 

1   Shall not be less than $10,000,000 (or the Dollar Equivalent thereof) nor
greater than the requested Competitive Borrowing and shall be in an integral
multiple of $5,000,000 (or the Dollar Equivalent thereof). Multiple bids will be
accepted by the Administrative Agent.   2   i.e., + or - .__%, in the case of a
LIBOR Loan (such percentage to be added to, or subtracted from, LIBOR in order
to determine the applicable interest rate) or ____ %, in the case of a Fixed
Rate Loan.





--------------------------------------------------------------------------------



 



     
[(D) Funding Office Contact Information [Local Competitive Loans only]
                      ]

2



--------------------------------------------------------------------------------



 



          The undersigned hereby confirms that it shall, subject to the terms
and conditions set forth in the Credit Agreement, extend credit to the Borrower
upon acceptance by the Borrower of this bid in accordance with Section 2.7(d) of
the Credit Agreement.

           

Very truly yours,

[NAME OF LENDER]
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



EXHIBIT D-4
FORM OF
COMPETITIVE BID ACCEPT/REJECT LETTER

     
 
  [Date]
Bank of America, N.A., as Administrative Agent      for the Lenders referred to
below
   
[     ]
   
[     ]
   
 
   
Attention: ____________________
   

Ladies and Gentlemen:
          The undersigned, Wyndham Worldwide Corporation (“we” or the
“Borrower”), refers to the Credit Agreement dated as of July 15, 2011 (as the
same may be amended, supplemented or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”), among the Borrower, the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
          In accordance with Section 2.7(c) of the Credit Agreement, we have
been notified of the Competitive Bids made in connection with our Competitive
Bid Request dated ______, 201_ and in accordance with Section 2.7(d) of the
Credit Agreement, we hereby accept the following bids for Competitive Loans(s)
with a maturity on [date]:

              Competitive Bid Rate (i.e.          [Principal Amount   Fixed
Rate/Margin)   Lender
     $
  [%]/[+/-. %]    
     $
       
 
       
     Total $_____]
       
 
       
We hereby reject the following bids:
       

              Competitive Bid Rate (i.e.          [Principal Amount   Fixed
Rate/Margin)   Lender
     $
  [%]/[+/-. %]    
     $
       
     Total $_____]
       





--------------------------------------------------------------------------------



 



          The total amount of the bids accepted ($ _____) should be deposited on
[date] in account number _______, maintained at Bank of America, N.A.

           

Very truly yours,

[WYNDHAM WORLDWIDE CORPORATION]
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
REVOLVING CREDIT BORROWING REQUEST

     
Bank of America, N.A., as Administrative Agent      for the Lenders referred to
below,
[     ]
   
[     ]
   
Attention: ____________________
  [Date]

Ladies and Gentlemen:
          The undersigned, [Wyndham Worldwide Corporation (the
“Borrower”)][[Insert Name of Domestic Subsidiary Borrower] (the “Domestic
Subsidiary Borrower”)], refers to Credit Agreement dated as of July 15, 2011 (as
the same may be amended, supplemented or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”), among Wyndham Worldwide Corporation,
the Lenders referred to therein, the Co-Documentation Agents, and the
Syndication Agent named therein and Bank of America, N.A., as Administrative
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. The [Domestic
Subsidiary] Borrower hereby gives you notice pursuant to Section 2.3 of the
Credit Agreement that it requests a Revolving Credit Borrowing under the Credit
Agreement and in that connection sets forth below the terms on which such
Revolving Credit Borrowing is requested to be made:

     
(A) Date of the Revolving Credit Borrowing (which is a Business Day)
                      
 
   
(B) Principal Amount of the Revolving Credit Borrowing1
  $                  
 
   
(C) Interest Rate Type of the Revolving Credit Borrowing2
                      
 
   
(D) Interest Period(s) with respect to the LIBOR Loan(s) and the last day of
                      

 

1   Shall (a) in the case of ABR Loans, be in an integral multiple of $500,000
and not less than $5,000,000 and (b) in the case of LIBOR Loans, be in an
integral multiple of $1,000,000 and not less than $5,000,000 (or, in the case of
clause (a) and clause (b) above with respect to Revolving Credit Loans, if less,
an aggregate principal amount equal to the remaining balance of the available
Total Revolving Commitment).   2   LIBOR Borrowing or ABR Borrowing.





--------------------------------------------------------------------------------



 



     
such Interest Period(s)3
   
 
   
(E) Currency with respect to the Revolving Credit Borrowing4
   

          Upon acceptance of the Revolving Credit Loans to be made by the
Lenders in response to this request, the [Domestic Subsidiary] Borrower shall be
deemed to have represented and warranted that the conditions to each Loan
specified in Sections 4.2(b) and 4.2(c) [and 4.2(d)] of the Credit Agreement
have been satisfied.

           

Very truly yours,

[WYNDHAM WORLDWIDE CORPORATION]
[NAME OF DOMESTIC SUBSIDIARY BORROWER]
      By:           Name:           Title:        

 

3   Shall be subject to the definition of “Interest Period” and shall not end
later than the Maturity Date. [Complete only in the case where LIBOR Loan(s) are
being requested.]   4   Dollars or any Optional Currency.

2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
JOINDER AGREEMENT
          JOINDER AGREEMENT, dated as of ___, 201_ (this “Joinder Agreement”),
made by the Subsidiary of Wyndham Worldwide Corporation (the “Borrower”)
signatory hereto (each a “New Subsidiary Borrower”) and the Borrower [and
[insert names of other existing Subsidiary Borrowers]], in favor of Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders referred to in the Credit Agreement dated as of July 15,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders referred to therein, the
Co-Documentation Agents, and the Syndication Agent named therein and the
Administrative Agent.
W I T N E S S E T H:
          WHEREAS, the parties to this Joinder Agreement wish to add the New
Subsidiary Borrower to the Credit Agreement in the manner hereinafter set forth;
and
          WHEREAS, this Joinder Agreement is entered into pursuant to subsection
10.9(b)(i) of the Credit Agreement;
          NOW, THEREFORE, in consideration of the premises, the parties hereto
hereby agree as follows:
          1. The New Subsidiary Borrower, hereby acknowledges that it has
received and reviewed a copy of the Credit Agreement, and acknowledges and
agrees to:
     (A) JOIN THE CREDIT AGREEMENT AS A SUBSIDIARY BORROWER, AS INDICATED WITH
ITS SIGNATURE BELOW;
     (B) BE BOUND BY ALL COVENANTS, AGREEMENTS AND ACKNOWLEDGMENTS ATTRIBUTABLE
TO A SUBSIDIARY BORROWER IN THE CREDIT AGREEMENT; AND
     (C) PERFORM ALL OBLIGATIONS AND DUTIES REQUIRED OF IT BY THE CREDIT
AGREEMENT.
          2. The New Subsidiary Borrower represents and warrants that the
representations and warranties contained Section 3 of the Credit Agreement
(other than Section 3.4 and 3.5) as they relate to such New Subsidiary Borrower
or which are contained in any certificate furnished by or on behalf of such New
Subsidiary Borrower are true and correct on the date hereof.
          3. The address, taxpayer identification number and jurisdiction of
organization of each of the New Subsidiary Borrower is set forth in Annex I to
this Joinder Agreement.
          4. The Borrower [and each other Subsidiary Borrower] hereby
acknowledges and agrees that the Guaranty contained in Section 9 of the Credit
Agreement covers the Obligations of the New Subsidiary Borrower.

 



--------------------------------------------------------------------------------



 



          5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Joinder
Agreement to be duly executed and delivered by its proper and duly authorized
officer as of the day and year first above written.

            [NEW SUBSIDIARY BORROWER],
as the New Subsidiary Borrower
      By:           Name:           Title:           WYNDHAM WORLDWIDE
CORPORATION
      By:           Name:           Title:           [OTHER SUBSIDIARIES OF
WYNDHAM, as existing
Subsidiary Borrower(s)]
      By:           Name:           Title:        

          ACKNOWLEDGED AND AGREED TO:

BANK OF AMERICA, N.A.,
as Administrative Agent
    By:         Name:         Title:      

3



--------------------------------------------------------------------------------



 



         

EXHIBIT G-1
FORM OF
NEW REVOLVING LENDER SUPPLEMENT
          Reference is made to the Credit Agreement dated as of July 15, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents, and the Syndication Agent
named therein and Bank of America, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
          The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:
          1. The New Lender hereby irrevocably makes a Revolving Commitment
available to the Borrower in the amount set forth on Schedule 1 hereto (the “New
Commitment”) pursuant to Section 2.14(e) of the Credit Agreement, as applicable.
From and after the Effective Date (as defined below), the New Lender will be a
Lender under the Credit Agreement with respect to the New Commitment.
          2. The Administrative Agent (a) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.
          3. The New Lender (a) represents and warrants that it is legally
authorized to enter into this New Revolving Lender Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.1 of the Credit
Agreement (or, if no such financial statements have been delivered, copies of
the financial statements delivered pursuant to Section 3.4 thereof) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this New Revolving Lender Supplement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished

 



--------------------------------------------------------------------------------



 



pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
          4. The effective date of this New Revolving Lender Supplement shall be
the Effective Date of the New Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this New Revolving Lender
Supplement by each of the New Lender and the Borrower, it will be delivered to
the Administrative Agent for acceptance and recording by it pursuant to the
Credit Agreement, effective as of the Effective Date (which shall not, unless
otherwise agreed to by the Administrative Agent, be earlier than five Business
Days after the date of such acceptance and recording by the Administrative
Agent).
          5. Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the New
Commitment (including payments of principal, interest, fees and other amounts)
to the New Lender for amounts which have accrued on and subsequent to the
Effective Date.
          6. From and after the Effective Date, the New Lender shall be a party
to the Credit Agreement and, to the extent provided in this New Revolving Lender
Supplement, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions thereof.
          7. This New Revolving Lender Supplement shall be governed by and
construed in accordance with the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this New Revolving
Lender Supplement to be executed as of the date first above written by their
respective duly authorized officers on Schedule 1 hereto.

2



--------------------------------------------------------------------------------



 



Schedule 1
to New Revolving Lender Supplement

     
Name of New Lender:
   
 
   

     
Effective Date of New Commitment:
   
 
   

     
Principal Amount of New Commitment: $
   
 
   

                      [NAME OF NEW LENDER]       WYNDHAM WORLDWIDE CORPORATION  
 
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

          Accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent
    By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT G-2
FORM OF
NEW INCREMENTAL LENDER SUPPLEMENT1
          Reference is made to the Credit Agreement dated as of July 15, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents, and the Syndication Agent
named therein and Bank of America, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
          The Incremental Lender identified on Schedule l hereto (the
“Incremental Lender”), the Administrative Agent and the Borrower agree as
follows:
          1. The Incremental Lender hereby irrevocably agrees to make an
Incremental Term Loan to the Borrower in the amount set forth on Schedule 1
hereto (its “Incremental Commitment”) pursuant to Section 2.28 of the Credit
Agreement. From and after the Effective Date (as defined below), the Incremental
Lender will be a Lender under the Credit Agreement with respect to its
Incremental Commitment.
          2. The Administrative Agent (a) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.
          3. The Incremental Lender (a) represents and warrants that it is
legally authorized to enter into this Incremental Lender Supplement;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 5.1
of the Credit Agreement (or, if no such financial statements have been
delivered, copies of the financial statements delivered pursuant to Section 3.4
thereof) and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Incremental
Lender Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any
 

1   This Supplement may be revised as appropriate to provide for multiple
Incremental Lenders signing this Agreement.

 



--------------------------------------------------------------------------------



 



other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
          4. The effective date of this Incremental Lender Supplement shall be
the Effective Date described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Incremental Lender Supplement by each of the
Incremental Lender and the Borrower, it will be delivered to the Administrative
Agent for acceptance and recording by it pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).
          5. Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Incremental Commitment (including payments of
principal, interest, fees and other amounts) to the Incremental Lender for
amounts which have accrued on and subsequent to the Effective Date.
          6. From and after the Effective Date, the Incremental Lender shall be
a party to the Credit Agreement and, to the extent provided in this Incremental
Lender Supplement, have the rights and obligations of a Lender thereunder and
shall be bound by the provisions thereof.
          7. This Incremental Lender Supplement shall be governed by and
construed in accordance with the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Incremental
Lender Supplement to be executed as of the date first above written by their
respective duly authorized officers on Schedule 1 hereto.

2



--------------------------------------------------------------------------------



 



Schedule 1
to Incremental Lender Supplement

     
Name of Incremental Lender:
   
 
   

     
Effective Date::
   
 
   

     
Principal Amount of Incremental Term Loan: $
   
 
   

Terms of Incremental Term Loan:
[Maturity]
[Interest Rate/Pricing]
[Other Terms]

                      [NAME OF INCREMENTAL LENDER]       WYNDHAM WORLDWIDE
CORPORATION    
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

          Accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent
    By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT H
FORM OF
COMMITMENT INCREASE SUPPLEMENT
          Reference is made to the Credit Agreement dated as of July 15, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents, and the Syndication Agent
named therein and Bank of America, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
          The Increasing Lender identified on Schedule l hereto (the “Increasing
Lender”), the Administrative Agent and the Borrower agree as follows:
     1. The Increasing Lender hereby irrevocably increases its Revolving
Commitment to the Borrower by the amount set forth on Schedule 1 hereto (the
“Increased Commitment”) pursuant to Section 2.14(f) of the Credit Agreement.
From and after the Effective Date (as defined below), the Increasing Lender will
be a Lender under the Credit Agreement with respect to the Increased Commitment
as well as its existing Revolving Commitment under the Credit Agreement.
     2. The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.
     3. The Increasing Lender (a) represents and warrants that it is legally
authorized to enter into this Commitment Increase Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.1 of the Credit
Agreement (or, if no such financial statements have been delivered, copies of
the financial statements delivered pursuant to Section 3.4 thereof) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment Increase Supplement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers





--------------------------------------------------------------------------------



 



and discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender.
     4. The effective date of this Commitment Increase Supplement shall be the
Effective Date of the Increased Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Commitment Increase
Supplement by each of the Increasing Lender and the Borrower, it will be
delivered to the Administrative Agent for acceptance and recording by it
pursuant to the Credit Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Administrative Agent).
     5. Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Increased
Commitment (including payments of principal, interest, fees and other amounts)
to the Increasing Lender for amounts which have accrued on and subsequent to the
Effective Date.
     6. From and after the Effective Date, the Increasing Lender shall be a
party to the Credit Agreement and, to the extent provided in this Commitment
Increase Supplement, have the rights and obligations of a Lender thereunder and
shall be bound by the provisions thereof.
     7. This Commitment Increase Supplement shall be governed by and construed
in accordance with the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Commitment
Increase Supplement to be executed as of the date first above written by their
respective duly authorized officers on Schedule 1 hereto.

2



--------------------------------------------------------------------------------



 



Schedule 1
to Commitment Increase Supplement

     
Name of Increasing Lender:
   
 
   

     
Effective Date of Increased Commitment14:
   
 
   

      Principal   Total Amount of Revolving Commitment Amount of   of Increasing
Lender Increased Commitment:   (including Increased Commitment):
$_____________________   $_____________________

                      [NAME OF INCREASING LENDER]       WYNDHAM WORLDWIDE
CORPORATION      
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

          Accepted:

BANK OF AMERICA, N.A.,
as Administrative Agent
    By:         Name:         Title:        

 

14   Date to be provided by the Administrative Agent upon its execution.





--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF
AUSTRALIAN LOCAL FACILITY AMENDMENT
See Attached.

 



--------------------------------------------------------------------------------



 



LOCAL FACILITY AMENDMENT NO. 1
          This Local Facility Amendment No. 1, dated as of July 15, 2011 (this
“Amendment”), to the Credit Agreement, dated as of July 15, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among WYNDHAM WORLDWIDE CORPORATION (the “Borrower”), the several
lenders from time to time parties thereto (the “Lenders”), BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”), and the other Agents
named therein.
W I T N E S S E T H:
          WHEREAS, pursuant to Section 2.27 of the Credit Agreement, the
Borrower has requested the establishment of an Australian Dollar subfacility
pursuant to which Revolving Loans denominated in Dollars or Australian Dollars
up to the Dollar Equivalent amount of $250,000,000 (the “Australian Dollar
Subfacility”) may be provided by the Lenders that are signatories hereto and
their permitted assignees (the “Australian Dollar Subfacility Lenders”); and
          WHEREAS, the Administrative Agent and the Australian Dollar
Subfacility Lenders are willing to agree to the establishment of such Australian
Dollar Subfacility and to this Amendment to the Credit Agreement in connection
therewith, subject to the terms and conditions set forth herein;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement.
     2. Australian Dollar Subfacility. (a) Pursuant to Section 2.27 of the
Credit Agreement, the Australian Dollar Subfacility Lenders hereby agree to
establish the Australian Dollar Subfacility and designate the respective
portions of their Revolving Commitments listed on Schedule 2(a) hereto or in any
applicable Assignment and Acceptance to make Revolving Loans denominated in
Dollars or Australian Dollars (the “Australian Dollar Subfacility Loans”) to the
Borrower (as to each Australian Dollar Subfacility Lender, as reduced from time
to time, its “Australian Dollar Subfacility Commitment”). The Australian Dollar
Subfacility shall be a subfacility of the Revolving Commitments. No Australian
Dollar Subfacility Loans may be made if, after giving effect thereto, (i) the
Dollar Equivalent amount of the Australian Dollar Subfacility Loans exceeds the
aggregate Australian Dollar Subfacility Commitments or (ii) the Revolving Credit
Exposure exceeds the Total Revolving Commitment (calculated as if the Australian
Dollar Subfacility Commitments were included as Revolving Commitments).
Australian Dollar Subfacility Loans shall be Revolving Credit Loans and shall be
included in calculating Revolving Credit Exposure (valued at the Dollar
Equivalent thereof) and borrowings under the Australian Dollar Subfacility shall
be Borrowings. Australian Dollar Subfacility Loans shall be treated as Revolving
Credit Loans under the Credit Agreement (subject to the interest rate
provisions, maturity dates and other provisions set forth therein), subject to
the terms hereof and as otherwise required to treat the Australian Dollar
Subfacility as a subfacility of the Revolving Commitments.

3



--------------------------------------------------------------------------------



 



     (b) The Borrower may reduce the Australian Dollar Subfacility ratably
(which shall not reduce the Dollar denominated Revolving Commitments of any
Lender) based on the respective Australian Dollar Subfacility Commitments and
may terminate the Australian Dollar Subfacility Commitments, in each case
pursuant to the terms of Section 2.14(b) and (c) of the Credit Agreement, the
terms of which are incorporated herein mutatis mutandis.
     (c) Each Borrowing notice delivered under Section 2.3 of the Credit
Agreement with respect to the Australian Dollar Subfacility shall specify the
requested Currency for such Borrowing and if no Currency is specified, then such
notice shall be deemed to specify a Borrowing in Dollars.
     (d) Each Borrowing of Australian Dollar Subfacility Loans, each payment or
prepayment of principal of any Australian Dollar Subfacility Loan, each payment
of interest on the Australian Dollar Subfacility Loans, each reduction of the
Australian Dollar Subfacility Commitments and each refinancing, conversion or
continuation of any Borrowing under the Australian Dollar Subfacility shall be
allocated pro rata among the Australian Dollar Subfacility Lenders in accordance
with their respective Australian Dollar Subfacility Revolving Percentages (as
defined below). Each payment or prepayment in respect of an Australian Dollar
Subfacility Loan shall be made in the same Currency as such Australian Dollar
Subfacility Loan (including, without limitation, each payment or prepayment of
principal of any Australian Dollar Subfacility Loan and each payment of interest
on any Australian Dollar Subfacility Loan).
     (e) Each assignment by any Australian Dollar Subfacility Lender of any of
its Revolving Commitments to an assignee shall be accompanied by a ratable
assignment to such assignee of all or a portion of its Australian Dollar
Subfacility Commitment to be agreed upon by such Lender, the Administrative
Agent and the Borrower.
     (f) On any date when the Dollar Equivalent of the Australian Dollar
Subfacility Loans exceeds the aggregate Australian Dollar Subfacility
Commitments, the Borrower shall make a mandatory prepayment of the Australian
Dollar Subfacility Loans in an amount equal to such excess.
     (g) Upon the effectiveness of this Amendment, the terms of this Section 2
shall be deemed to supplement the Credit Agreement and this Amendment may be
attached as an Annex thereto.
     (h) As used herein:
     “Australian Dollar Subfacility Revolving Percentage” means, as to any
Australian Dollar Subfacility Lender at any time, the percentage which such
Australian Dollar Subfacility Lender’s Australian Dollar Subfacility Commitment
then constitutes of the aggregate Australian Dollar Subfacility Commitments of
all Australian Dollar Subfacility Lenders or, at any time after the Australian
Dollar Subfacility Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Australian Dollar Subfacility
Lender’s Australian Dollar Subfacility Loans then outstanding constitutes of the
aggregate principal amount of the Australian Dollar Subfacility Loans of all
Australian Dollar Subfacility Lenders.

4



--------------------------------------------------------------------------------



 



     “Australian Dollar Subfacility Majority Lenders” means Australian Dollar
Subfacility Lenders having at least a majority of the Australian Dollar
Subfacility Revolving Percentages.
     (i) No amendment, modification or waiver of the Credit Agreement affecting
the Australian Dollar Subfacility shall apply thereto without the consent of the
Borrower and the Australian Dollar Subfacility Majority Lenders.
     (j) Wyndham Worldwide Corporation is the Borrower under the Australian
Dollar Subfacility.
     3. Representations and Warranties. On and as of the date hereof, after
giving effect to this Amendment, the Borrower hereby confirms that the
representations and warranties set forth in Section 3 of the Credit Agreement
are true and correct in all material respects.
     4. Effectiveness of Amendment. This Amendment shall become effective upon
the receipt by the Administrative Agent of counterparts to this Amendment duly
executed by the Borrower and the Australian Dollar Subfacility Lenders; provided
that in no event shall this Amendment become effective unless all of the
conditions set forth in Section 4.2 of the Credit Agreement are satisfied on and
as of the date hereof.
     5. Continuing Effect; No Other Amendments or Consents; Voting. (a) Except
as expressly provided herein, all of the terms and provisions of the Credit
Agreement are and shall remain in full force and effect. The amendments provided
for herein are limited to the specific subsections of the Credit Agreement
specified herein and shall not constitute a consent, waiver or amendment of, or
an indication of the Administrative Agent’s or the Lenders’ willingness to
consent to any action requiring consent under any other provisions of the Credit
Agreement or the same subsection for any other date or time period.
     (b) For avoidance of doubt “Required Lenders” under the Credit Agreement
shall be calculated as if the amount of the Australian Subfacility Commitment of
each Lender was included in the amount of such Lenders’s Revolving Commitment.
     6. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable costs and out-of-pocket expenses incurred in
connection with the preparation and delivery of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
     7. Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic
(PDF) transmission), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
     8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Local Facility Amendment
No. 1 to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

            WYNDHAM WORLDWIDE CORPORATION
      By:           Name:           Title:           BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name:           Title:           BANK OF AMERICA, N.A., as
Lender
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as Lender
      By:           Name:           Title:           [NAME OF OTHER LENDERS]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Schedule 2(a)
COMMITMENTS

              Revolving Commitment designated to   Australian Dollar Subfacility
Lender   Australian Dollar Subfacility  
 
       
 
       
 
       
 
       
 
       
 
       
 
     
TOTAL:
  $ 250,000,000  





--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SOLVENCY CERTIFICATE
     I, the undersigned, chief financial officer of WYNDHAM WORLDWIDE
CORPORATION, a Delaware corporation (the “Borrower”), DO HEREBY CERTIFY in my
capacity as Chief Financial Officer of the Borrower, and not in my individual
capacity, on behalf of the Loan Parties that:
     1. This certificate is furnished pursuant to Section 4.01(m) of the Credit
Agreement, dated as of July 15, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders referred to therein, the Co-Documentation Agents, the Syndication Agent
named therein and Bank of America, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
     2. On the Closing Date, immediately after giving effect to the extensions
of credit, if any, to occur on the Closing Date, (i) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the present fair saleable value of the present
assets of the Borrower and its Subsidiaries, taken as a whole; (ii) the capital
of the Borrower and its Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Borrower or its Subsidiaries, taken as
a whole, contemplated as of the date hereof; and (iii) the Borrower and its
subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of July,
2011.

            WYNDHAM WORLDWIDE CORPORATION
      By:           Name:           Title:   Chief Financial Officer     

 